Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 1 of 209. PageID #: 36210
                                                                                1


 1                 IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE NORTHERN DISTRICT OF OHIO
 2                             EASTERN DIVISION
 3
        IN RE: NATIONAL                    )
 4      PRESCRIPTION                       )
        OPIATE LITIGATION,                 )
 5                                         )    Civil Action
                                           )    Number 1:17MD02804
 6                                         )
         APPLIES TO ALL CASES              )
 7                                         )
                                           )
 8
 9
                                       - - - - -
10
                       TRANSCRIPT OF PROCEEDINGS HAD BEFORE
11
                                    DAVID R. COHEN
12
                                     SPECIAL MASTER
13
                            ON WEDNESDAY, JANUARY 9, 2019
14                                 - - - - -
15
16
17
18
        Official Court Reporter:               Shirle M. Perkins, RDR, CRR
19                                             U.S. District Court
                                               801 West Superior, #7-189
20                                             Cleveland, OH 44113-1829
                                               (216) 357-7106
21
22
23
24      Proceedings recorded by mechanical stenography; transcript
        produced by computer-aided transcription.
25
Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 2 of 209. PageID #: 36211
                                                                                2


 1      APPEARANCES:
 2        For the Plaintiffs:                 PETER WEINBERGER, ESQ.,
                                              Spangenberg, Shibley &
 3                                            Liber
                                              Suite 1700
 4                                            1001 Lakeside Avenue, E
                                              Cleveland, OH 44114
 5                                            (216) 696-3232
 6        For Defendants                      DONNA M. WELCH, ESQ.,
          Purdue Pharma L.P.,                 Kirkland & Ellis - Chicago
 7        Purdue Pharma Inc.,                 300 North LaSalle Street
          And The Purdue                      Chicago, IL 60654
 8        Frederick Company, Inc.:            (312) 862-2425
 9      Also Present:
10      David Ackerman, Esq.,
        James Bennett, Esq.,
11      Sheila Birnbaum, Attorney-at-Law
        Paul Farrell, Esq.,
12      Michael Fuller, Esq.,
        Frank Gallucci, Esq.,
13      Paul Lafata, Esq.,
        James Ledlie, Esq.,
14      Mark Lynch, Esq.,
        Amy Lucas, Attorney-at-Law
15      Andrew O'Connor, Esq.,
        Mark Pifko, Esq.,
16      Steve Pyser, Esq.,
        Steve Reed, Esq.,
17      Joseph Rice, Esq.,
        Sara Roitman, Attorney-at-Law
18      Hunter Shkolnik, Esq.,
        Laura Wu, Attorney-at-Law
19
20
21
22
23
24
25
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 3 of 209. PageID #: 36212
                                                                                           3


            1              WEDNESDAY SESSION, JANUARY 9, 2019, AT 8:45 A.M.
            2                       SPECIAL MASTER COHEN: Good morning,
            3      everybody.
            4                       COUNSEL: Good morning.
09:11:45    5                       SPECIAL MASTER COHEN: Room full. Thank you
            6      all for coming in.
            7             I apologize for Cleveland's weather. It's actually
            8      not too bad for this time of year. Okay.
            9             Our Court Reporter today is Shirle Perkins. Please
09:11:58   10      identify yourself -- oh, wait a minute. I want to make sure
           11      that -- can folks on the phone hear me?
           12                       A VOICE: Yes, we can.
           13                       SPECIAL MASTER COHEN: Okay. Thank you.
           14             I'm going to -- we're just beginning. This is Special
09:12:16   15      Master David Cohen. If you could please mute yourself
           16      unless you are speaking, I think that will help. I'm going
           17      to try to remind everybody here to speak into the
           18      microphones. We're in the courtroom with roughly 50 folks,
           19      most of whom are not near a microphone. So I'm going to ask
09:12:37   20      people either to be in front of the mike or to go to the
           21      lectern to make sure everybody can hear what's going on.
           22             Today's Court Reporter is Shirle Perkins. She knows
           23      some of you but not most of you. So if every time you
           24      identify yourself before you begin speaking, I think that
09:12:52   25      will help make things clear as we go forward today.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 4 of 209. PageID #: 36213
                                                                                           4


            1             Normally when we're like this together on the phone,
            2      during our conferences on the phone, I record that but don't
            3      have an official court reporter. The difference today being
            4      that we have an Official Court Reporter means that, of
09:13:19    5      course, this is on the record and, therefore, if you look at
            6      my appointment order, you'll see that there is no need to
            7      request to formalize ruling. This is the formal ruling on
            8      the record. So that takes care of the three-day period
            9      within which you have to request a formalized ruling if you
09:13:36   10      don't like it. You can begin the objection process
           11      immediately.
           12             I sent out an e-mail yesterday. I sent out a number
           13      of e-mail rulings and said if anybody wants them formalized,
           14      they should let me know by this morning. I haven't heard
09:13:54   15      anything via e-mail saying that someone wants me to
           16      formalize a ruling that I e-mailed out yesterday. Let me
           17      ask now if that is the case.
           18             Everybody is satisfied with the e-mailed rulings?
           19      Okay. Hearing nothing, I will assume that's the case.
09:14:10   20             So we have the usual agenda with many, many items.
           21      I'm going to go through them more or less in order. But, I
           22      am going to start out of order with Agenda Item 83, per Mark
           23      Lynch's request because counsel, I believe in California,
           24      has -- who is going to address that, Ms. Henn, counsel for
09:14:36   25      Defendants, has other obligations and so I agreed to take
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 5 of 209. PageID #: 36214
                                                                                           5


            1      that first so that we don't mess up her day.
            2                       MS. HENN: Thank you, Special Master Cohen.
            3      Emily Henn of Covington and Burling on behalf of McKesson.
            4                       SPECIAL MASTER COHEN: You're welcome. Good
09:14:54    5      morning.
            6                       MS. HENN: Good morning.
            7                       SPECIAL MASTER COHEN: Are you in California?
            8                       MS. HENN: I am.
            9                       SPECIAL MASTER COHEN: Very early in the
09:15:01   10      morning.
           11                       MS. HENN: Thank you.
           12                       SPECIAL MASTER COHEN: And it was also
           13      suggested that this might not be right but put it this way;
           14      we're not going to get to it really on the merits today but
09:15:12   15      what I did want to talk about -- and I don't know, Paul
           16      Farrell, if this is your issue on the Plaintiff's side, but
           17      I want to figure out how to address this.
           18             The issue that Plaintiffs raised is that there are
           19      confidentiality designations made both for testimony in
09:15:31   20      deposition and also of documents, and Plaintiffs assert that
           21      that's limiting them either with respect to upcoming motions
           22      and/or the ability to communicate with their clients. I
           23      believe that's the issue.
           24             And so Plaintiffs have asked me or the Court to review
09:15:54   25      the confidentiality designations to determine whether
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 6 of 209. PageID #: 36215
                                                                                           6


            1      they're appropriate.
            2              Of course, there are thousands and thousands and
            3      thousands of lines of deposition that have been marked
            4      confidential, and probably thousands, maybe millions, of
09:16:11    5      documents that have been marked confidential, and the
            6      question is how do we do this, how do I do that, when does
            7      it need to be done. Obviously I can't look at every
            8      confidentiality designation. It has to be that there will
            9      be some method where we -- where I and other folks on the
09:16:34   10      Court who will help me make determinations and then apply
           11      that.
           12              So let me start with the Plaintiffs on this question
           13      and ask what it is you need, what the quickest, easiest,
           14      best way we can do that is, and when you need it?
09:16:50   15              ^ (Portion to be sealed.)
           16                       MR. FARRELL: Paul Farrell on behalf of the
           17      Plaintiffs.
           18              One of the very first depositions that was taken in
           19      the case was Nate Hartle, H-A-R-T-L-E, for McKesson as their
09:17:09   20      30(b)(6) designee. By virtue of the fact that this was one
           21      of the first depositions in this litigation, it was the
           22      first to ripen with the designation of confidentiality.
           23              What we saw was that we felt as if there was an
           24      overdesignation of confidentiality, and we tasked
09:17:31   25      Mr. Anthony Irpino, who's here, to begin spearheading this,
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 7 of 209. PageID #: 36216
                                                                                           7


            1      knowing that there would be hundreds and hundreds of
            2      depositions to follow.
            3             So we've used McKesson's Nate Hartle's deposition
            4      transcript as sort of the first opportunity for you to call
09:17:54    5      balls and strikes.
            6             Since that time, we have added to it the 30(b)(6)
            7      deposition of Cardinal Health, as well as AmerisourceBergen.
            8      The reason we've added those three together and presented it
            9      to you is because we believe that there are categories of
09:18:16   10      designations that you could call balls and strikes on for
           11      each of the Big 3 distributors. That would then show us a
           12      template moving forward, which would hopefully, if the
           13      Plaintiffs are correct, result in the de-designation of a
           14      tremendous amount of documents and testimony that have been
09:18:39   15      so designated.
           16             For instance, in the Cardinal Health privilege log,
           17      going through the process and selecting 100 documents has
           18      resulted in 80 some of the designations for attorney/client
           19      privilege being withdrawn.
09:18:54   20             The reason this is important to us is because we
           21      represent public entities.
           22
           23
           24
09:19:24   25      That's something that I would like to share with the Cabell
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 8 of 209. PageID #: 36217
                                                                                           8


            1      County Commission in the City of Huntington when they make
            2      decisions, especially about settlement or anything else.
            3              Now showing this to the client is one thing, but
            4      showing it to the Mayor of Huntington and the Cabell County
09:19:46    5      Commission, who are charged with making decisions on behalf
            6      of the 100,000 people in my community, it seems to me at
            7      some point in time, we need to be able to share it with our
            8      clients and they need to be able to share it with the people
            9      they represent.
09:20:02   10                       SPECIAL MASTER COHEN: Was that a particular
           11      line of deposition marked confidential?
           12                       MR. FARRELL: Yes.
           13                       SPECIAL MASTER COHEN: Let me make clear.
           14      This is a public hearing, we're on the record. Everything
09:20:14   15      you say right now is public and so even that now has become
           16      public. I want to make sure everybody understands the
           17      ground rules. I'm sure that was inadvertent.
           18                       MR. FARRELL: It was inadvertent.
           19              So there's --
09:20:30   20                       MS. HENN: Special Master Cohen, this is Emily
           21      Henn.
           22                       SPECIAL MASTER COHEN: Go ahead.
           23                       MS. HENN: We would request that you deny this
           24      invitation to begin line by line review of confidentiality
09:20:44   25      designations.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 9 of 209. PageID #: 36218
                                                                                           9


            1             As you know, our position is that there's no need to
            2      undertake this process at this time, and that it's premature
            3      before summary judgment motions are submitted, other types
            4      of motions, and before the parties designate exhibits for
09:21:01    5      trial.
            6             Unlike the privilege reviews Mr. Farrell just
            7      referenced and many of which you've been asked to undertake,
            8      confidentiality designations are not blocking Plaintiffs'
            9      access to anything. They have it all. And in this respect,
09:21:18   10      these issues are very different and much less urgent in
           11      privilege disputes which need to be resolved for the
           12      opposing party to even have access to the information.
           13                       SPECIAL MASTER COHEN: So, Emily, I think
           14      I confused you about timing, which is the third subject, but
09:21:34   15      I'm more curious about what the best way to do it is when I
           16      get to it. For example, I think that there have been
           17      requests of the Court to undertake privilege review for
           18      certain critical documents that the parties want to use in
           19      deposition, call back, things like that, that's more time
09:21:58   20      sensitive -- although you wouldn't know it by my response to
           21      all of that stuff -- and probably less time sensitive are
           22      the confidentiality designations. I agree.
           23             My first question and more important question is how
           24      do I do it? It sounds like Plaintiffs are saying, "Well, we
09:22:14   25      propose that you take a look at the three 30(b)(6)
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 10 of 209. PageID #: 36219
                                                                                            10


            1       depositions of the three distributors and go through those,"
            2       and that's kind of a limited set of information and a
            3       running start. So I wonder whether you agree with that or
            4       have another approach in mind?
09:22:29    5                        MS. HENN: Special Master Cohen, this is Emily
            6       Henn, again.
            7              We have an approach that we think would be even more
            8       streamlined and more efficient. When you ask the question
            9       and when Mr. Farrell spoke this morning, he talks about the
09:22:46   10       need to discuss materials or answers or information with his
           11       client, and the specific material that he discussed in open
           12       court just now is designated or was designated confidential,
           13       not highly confidential, and under Paragraph 33C and D of
           14       the protective order, Mr. Farrell has always had the right
09:23:07   15       to discuss that with his client, with individual parties,
           16       with present or former officers, directors, or employees of
           17       that party.
           18              It sounds like Plaintiffs' real animating concern here
           19       is the ability to discuss information with their client, and
09:23:23   20       the only restriction on that under the protective order is
           21       highly confidential information, which is quite limited.
           22       It's quite a small subset of the -- of the designations
           23       Plaintiffs have raised here. And my suspicion is that any
           24       highly confidential information that Plaintiffs feel a need
09:23:41   25       to discuss with their client, if they would raise that issue
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 11 of 209. PageID #: 36220
                                                                                            11


            1       with Defendants, which they have not done, it would be
            2       readily resolved. Highly confidential is typically
            3       designated that way because it's competitively sensitive.
            4       And so it should be relatively straight forward for the
09:24:00    5       parties to work out limited agreements for Mr. Farrell's
            6       clients to review material like that on an as-needed basis
            7       while otherwise maintaining protections over highly
            8       confidential information.
            9              So our suggestion would be that the parties, the
09:24:16   10       Defendants continue to work and meet and confer with Mr
           11       Irpino, who is a consummate professional and very productive
           12       in working through these issues. That meet-and-confer
           13       process has done its job in limiting and reducing the
           14       disputes over confidentiality designations, but we could add
09:24:35   15       to that process a special process to get attention on this
           16       highly confidential information that Plaintiffs need to
           17       discuss with their clients or feel that they need to discuss
           18       with their clients so that won't be an issue.
           19              It will also dramatically reduce the issues that we
09:24:53   20       would ever have to bring to your attention, in my view.
           21                        SPECIAL MASTER COHEN: So, Mr. Farrell -- I
           22       need to go back and forth between last and first names
           23       because I call you all by first names. Now in court, I'll
           24       be more formal and forget. So just get used to it -- that
09:25:10   25       seems reasonable, if that's really what you're after. If
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 12 of 209. PageID #: 36221
                                                                                            12


            1       what you're after is being able to use this information more
            2       publicly, it doesn't get you where you want. And so I need
            3       to hear what your response is to that.
            4              Seems like a good starting point to take it that way.
09:25:26    5                        MR. FARRELL: The short answer and the honest
            6       answer is I want the public record to be complete and
            7       transparent because I represent, as the co-lead of this
            8       litigation, 1400 communities that are asking for some
            9       resolution to this epidemic.
09:25:52   10              And I guess my primary focus is that I don't believe
           11       some of this information is confidential at all. The
           12       statement that I made earlier, how could that possibly be
           13       confidential? That's something that I feel the need and the
           14       desire, as not only a lawyer, a co-lead in representing
09:26:20   15       clients, but living amongst the epidemic in Huntington, West
           16       Virginia. So when I see the overdesignation of things that
           17       are not confidential as confidential, it's a problem for me.
           18              Now, I understand that through the process of
           19       discovery, that we don't try this case in the public realm.
09:26:41   20       But there's a difference with this litigation because we
           21       represent the public interest.
           22              So from day one, I have continued to communicate my
           23       mission is one of transparency, and I believe that the
           24       designations that exist are improper. I'm willing to
09:27:02   25       concede that if there's something highly confidential, then
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 13 of 209. PageID #: 36222
                                                                                            13


            1       that's a whole different issue. But, when you look at Nate
            2       Hartle's deposition, there's very little, if anything at
            3       all, that's in there that should be cloaked with
            4       confidentiality.
09:27:21    5                        SPECIAL MASTER COHEN: So do you believe that
            6       both -- that all of the confidentiality issues, that the
            7       best way to address those, at least as a first step, would
            8       be for the Court to take the three 30(b)(6) depositions you
            9       mentioned on the three distributors in particular, go
09:27:36   10       through them, determine whether the Court agrees with the
           11       confidentiality designations, and then, you know, give it
           12       back to the parties and say run with it?
           13                        MR. FARRELL: Yes. And if you wanted to
           14       narrow it down even further, you could start with just the
09:27:50   15       McKesson deposition and the exhibits that are attached to
           16       it, and if you -- if you start with that, I think you'll see
           17       that is where some clear balls and strikes are.
           18                        SPECIAL MASTER COHEN: Did you want to say
           19       something, Ms. Henn?
09:28:10   20                        MS. HENN: Yes. This is Emily Henn again.
           21              We would submit that there is really no legitimate
           22       interest in doing what Mr. Farrell now admits that he wants
           23       to do, which is to publicize pretrial discovery.
           24              Judge Polster's order dealing with ARCOS data, makes
09:28:27   25       clear that the Judge views publicizing this kind of
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 14 of 209. PageID #: 36223
                                                                                            14


            1       information as eviscerating the protective order that the
            2       parties agreed on and contradicting as a cloak the bedrock
            3       principal that discovery is a private process, the sole
            4       purpose of which to assist trial preparation, and in this
09:28:47    5       case, global settlement discussions.
            6               We've detailed in our letter numerous specific and
            7       ongoing examples of Plaintiff's efforts to seek pretrial
            8       publicity in this case. The public release of information
            9       could influence potential jurors and result in a case being
09:29:05   10       tried outside the courtroom.
           11               Now, the process that Mr. Farrell is suggesting needs
           12       to happen of limit -- of limiting confidential information
           13       naturally occurs when you get to court filings and summary
           14       judgment because a different standard applies to things that
09:29:25   15       are designated to be in a public realm for purpose of
           16       resolving the claims in this case. But, that's not the case
           17       with pretrial discovery. And Defendants feel very strongly
           18       that it's not appropriate, for example, for Plaintiffs to
           19       have documentary film crews coming to depositions in this
09:29:44   20       case.
           21               Indeed, Paragraph 10 of the protective order has a
           22       broad standard for what constitutes confidential
           23       information, and it includes things that are research,
           24       technical, commercial, or financial information that the
09:30:02   25       designating party has maintained as confidential or other
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 15 of 209. PageID #: 36224
                                                                                            15


            1       information that's not publicly available. It's a broad
            2       standard, and we submit that orderly -- an orderly
            3       completion of the discovery, much of which remains to be
            4       done in an extremely compressed time period, would be best
09:30:22    5       served by maintaining confidentiality procedures in the
            6       protective order, having the type of meet-and-confer process
            7       that all Defendants have be willing to undertake in good
            8       faith, and then allowing these issues to sort themselves out
            9       at the time they need to be sorted out, which is when
09:30:39   10       summary judgment and other dispositive motions are filed
           11       with the Court.
           12                        SPECIAL MASTER COHEN: Okay.
           13              So I think I understand the parties' positions. I
           14       will observe that I agree with you, and the reason I agree
09:30:50   15       with you, Ms. Henn, about one thing you said, is that Judge
           16       Polster has made it very clear that the confidentiality
           17       designations during discovery are very different from what
           18       happens at summary judgment and a trial, and he said
           19       numerous times that everything is public at a public trial,
09:31:07   20       including information that's been designated even as highly
           21       confidential. There are ways of dealing with that in a
           22       public trial, but for the most part, the doors are wide open
           23       on all of this coming into the public knowledge.
           24              So I'm not going to decide immediately right now what
09:31:25   25       to do with this issue because I don't think I need to. But,
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 16 of 209. PageID #: 36225
                                                                                            16


            1       I will tell you that my inclination is to have somebody,
            2       maybe me, maybe somebody else, address the confidential
            3       designations in the -- is it Hurtle?
            4                        MR. FARRELL: Hartle --
09:31:43    5                        MS. HENN: Hartle, H-A-R-T-L-E.
            6                        SPECIAL MASTER COHEN: The Hartle deposition
            7       and let the parties know what the Court thinks about those.
            8              If -- I also have no problem with Plaintiffs,
            9       Mr. Irpino, and Defendants, Ms. Henn, or whomever else, go
09:32:01   10       through this and try and resolve some of those issues before
           11       that. But you should probably get do it because I may at
           12       any point assign this to somebody and you'll just get
           13       rulings back. So if you can moot what the Court has to do
           14       with that, that would be a good idea.
09:32:18   15              I see somebody at the lectern. Did you want to say
           16       something?
           17                        MR. IRPINO: Yes or no this is Anthony Irpino.
           18                        SPECIAL MASTER COHEN: Hello.
           19                        MR. IRPINO: Hello.
09:32:29   20              I will confirm that we've had very professional, very
           21       good, and productive meet and confers regarding
           22       confidentiality and privilege, but right now,
           23       confidentiality.
           24              One of the issues that we face is that through this
09:32:44   25       process, you get to some areas where it's -- it's difficult
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 17 of 209. PageID #: 36226
                                                                                            17


            1       for a side representing a Defendant saying, "Oh, I'll just
            2       let this go. There are some things that might not be as
            3       easy, some things that may not be as easy to find in the
            4       public record. The bottom line in this case is that there's
09:33:02    5       an awful lot of information that's in the public, one way,
            6       shape, form, or another through congressional testimony,
            7       through reports. The House Energy Committee recently in
            8       December issued a report, a hundred pages long of it,
            9       detailing different Defendants' threshold monitoring
09:33:21   10       systems, suspicious monitoring systems, different stuff.
           11              It's difficult to go through and read that, compare
           12       it, and then de-designate stuff. We get that. The point
           13       here is that if we can have some stuff at the beginning from
           14       the Court to give some guidance, I think that would greatly
09:33:42   15       assist the parties in the meet-and-confer process.
           16              We have met and conferred on all the depositions that
           17       Mr. Farrell referenced, all three of them, and there was a
           18       lot of cooperation. It's just that some guidance can go a
           19       long way in helping the parties with the meet-and-confer
09:33:56   20       process. And I'll just reference what we did in the BP Oil
           21       Spill case.
           22              We had that guidance in the beginning, and it was a
           23       very efficient meet-and-confer process over hundreds of
           24       depositions. So once you have that initial standard set by
09:34:12   25       the Court calling balls and strikes, it greatly helps.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 18 of 209. PageID #: 36227
                                                                                            18


            1                        SPECIAL MASTER COHEN: I understand. So let
            2       me ask you a question, given what you've said.
            3              It sounds like you would challenge some of the
            4       confidentiality designations based on, for example, the
09:34:29    5       recent Congressional report. If I were to just ask somebody
            6       here in the court, "Hey, take a look at the dep, go through
            7       and see if you agree," how do they come up to speed with
            8       what would presumably be your argument that no, this can't
            9       be highly confidential or even confidential at all given
09:34:45   10       something that's out there when they don't know what it is
           11       that's out there?
           12                        MR. IRPINO: In our submissions, we included
           13       charts that matched testimony with public information.
           14                        SPECIAL MASTER COHEN: When you refer to
09:34:57   15       submissions, what are you referring to.
           16                        COUNSEL: Oh, the submissions in connection
           17       with this motion.
           18                        SPECIAL MASTER COHEN: So you may have seen
           19       the e-ail that I sent out last night saying I need some
09:35:07   20       specific pointing to e-mails. Is that -- is it -- my
           21       ultimate question is, is that in the chart?
           22                        MR. IRPINO: Yes. We will do some specific
           23       pointing to e-mails to follow up on that.
           24                        SPECIAL MASTER COHEN: And have Defendants
09:35:22   25       similar -- go ahead, Ms. Henn.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 19 of 209. PageID #: 36228
                                                                                            19


            1                        MS. HENN: I wanted to note that the
            2       protective order clearly states that anything that's public
            3       would qualify for confidential treatment, and the Defendants
            4       are well aware of that and wouldn't suggest otherwise.
09:35:38    5              We agree with you, Special Master Cohen. If
            6       Plaintiffs feel something is public, they should do more
            7       than what they do in the charts that they submitted to you,
            8       which is to just say this is public, it's been public
            9       information. There are -- the depositions go into great
09:35:57   10       detail about aspects of Suspicious Order Monitoring that are
           11       not public. And so it would greatly assist the
           12       meet-and-confer process if Plaintiffs are more specific and
           13       don't paint with that broad brush, just taking the position
           14       that it's all public.
09:36:12   15                        SPECIAL MASTER COHEN: Okay. We're getting to
           16       the but --
           17                        MS. HENN: I just had a quick request, Special
           18       Master Cohen. We would -- we would request that the portion
           19       of today's transcript in which Mr. Farrell quoted our
09:36:25   20       witness be redacted from the public record just to allow the
           21       regular order process to proceed. I agree with you that it
           22       was likely an inadvertence, but it's not the way to resolve
           23       these disputes. I don't think anyone would suggest.
           24                        SPECIAL MASTER COHEN: Are there any reporters
09:36:41   25       in the room? All right.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 20 of 209. PageID #: 36229
                                                                                            20


            1              So the cat still seems to be in the bag. Not that it
            2       was on the line. But, Shirle, can you do that?
            3                        COURT REPORTER: I'd need to have counsel
            4       review to make sure what --
09:36:58    5                        MS. HENN: We'd be happy to point out the
            6       specific line if it would be helpful.
            7                        SPECIAL MASTER COHEN: Okay. We'll do that
            8       for now.
            9                        MS. HENN: Thank you very much.
09:37:07   10              ^ (End of Sealed portion.)
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 21 of 209. PageID #: 36230
                                                                                            21


            1                        SPECIAL MASTER COHEN: All right.
            2              I think that's all we need for Agenda 83, Ms. Henn.
            3       Thank you for waking up early and addressing that.
            4                        MS. HENN: Thank you, again, for accommodating
09:37:16    5       my schedule. I very much appreciate it.
            6                        SPECIAL MASTER COHEN: You're welcome. Okay.
            7              We're turning next to the first Agenda Item on the
            8       list, which is Agenda Item Number 123. This has to do with
            9       request by Plaintiffs to reopen a Cardinal Health
09:37:32   10       deposition. As late as 11:21 I'm told last night, the
           11       parties were still working on this. And I think that
           12       everybody is leaning the same direction, which is to say
           13       that Mr. Fuller, Ms. Mainigi, and I seem to think the best
           14       way to do this or the way that I think is the best way to do
09:37:53   15       this, and the parties are reading my mind, is not to reopen
           16       the deposition but to require the opponent to answer
           17       written -- a written question or written questions, and I
           18       think that what was happening late last night was the
           19       parties were negotiating what those written questions were,
09:38:12   20       and my understanding is Mr. Fuller, who is at the lectern,
           21       is that the parties have not yet come to agreement. And so
           22       what I would like to hear is that there could be an
           23       additional meeting and conferring, which I know is a swear
           24       word now in this case, to try and identify what the
09:38:26   25       questions are that the deponent would answer, but I can tell
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 22 of 209. PageID #: 36231
                                                                                            22


            1       you that that is my inclination; that is to say not to
            2       reopen the deposition but to allow written questions.
            3                        MR. FULLER: May it please the Court. Michael
            4       Fuller on behalf of the Plaintiff.
09:38:39    5              The one sticking issue -- and so after we came to that
            6       realization, I sent a proposed question to Ms. Mainigi. I
            7       sent it to Mr. Pyser this morning but my understanding is
            8       that she forwarded it to him. And it seems to be the
            9       Defendant's position that you can get an answer to the
09:39:00   10       question that was asked. My response was well, had she
           11       answered that yes, they made changes to the SOM program
           12       after September of '06, I would have asked further
           13       questions. But, she testified she had no idea what the
           14       company did for approximately a year.
09:39:18   15                        SPECIAL MASTER COHEN: Yeah, I mean I can get
           16       to that right now, that it's not going to be one question
           17       yes or no answer; it's going to be with follow-ups, to the
           18       extent that there are follow-ups that you would have asked.
           19       That only makes sense to me. It's not going to be so
09:39:32   20       constrained.
           21                        MR. PYSER: Special Master Cohen, I can speak
           22       to this a little bit --
           23                        SPECIAL MASTER COHEN: One second. Can you
           24       first identify yourself? And second, go -- and you can sit
09:39:40   25       down. You don't need to stand, but I do need you to speak
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 23 of 209. PageID #: 36232
                                                                                            23


            1       into a microphone.
            2                        MR. PYSER: Sure. Steven Pyser on behalf of
            3       Cardinal Health.
            4              And Mr. Fuller's representation is correct. There was
09:39:48    5       a text with some proposed language around 11:30 last night.
            6       I landed after that.
            7              I had a chance to look at something that Mr. Fuller
            8       sent this morning and we're happy to continue to meet and
            9       confer. I think the original throughout what's been
09:40:02   10       proposed is overbroad. And I also point out that following
           11       the 30(b)(6) deposition, Mr. Fuller took the deposition of
           12       several witnesses from the relevant time period. They spoke
           13       to those issues.
           14              The questions have been, at least in our mind in part,
09:40:20   15       addressed. So we're kind of retreading ground that we don't
           16       think we need to go into overly detailed changes of
           17       questions that -- questions maybe they wish they would have
           18       asked. They had 30(b)(6) fact witnesses, and I think the
           19       record is clear on the important issues.
09:40:43   20                        SPECIAL MASTER COHEN: So I'm going to give
           21       directions to both parties and then I'll have to -- I think
           22       that's what we need to do today. You need to continue to
           23       discuss this. My ruling is there will be written questions
           24       to the deponent from Plaintiffs. It's not going to be a
09:40:57   25       single yes or no question; it's going to have some
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 24 of 209. PageID #: 36233
                                                                                            24


            1       follow-up, assuming that the answer is, for example, yes,
            2       then there would be follow-up questions normally asked. At
            3       that point, it's appropriate to ask that.
            4              The direction of the Plaintiffs is you need to be
09:41:08    5       searchable. If you already got the information from
            6       somebody else, then you've got it. You don't need to ask it
            7       again. So try and minimize, to the extent you can, what it
            8       is you're asking. If you've got information from other
            9       deponents, then you've got it.
09:41:19   10              I understand there's a distinction between a fact
           11       witness and a 30(b)(6) witness, but if you have information,
           12       you have it.
           13              And so I think with that direction, my hope is that
           14       when we have our next meeting, you'll tell me this is
09:41:31   15       resolved.
           16                        MR. FULLER: Fair enough your Honor.
           17                        MR. PYSER: Thank you, your Honor.
           18                        SPECIAL MASTER COHEN: Okay. Thank you. All
           19       right.
09:41:45   20              So the next agenda item is Agenda Item Number 124, and
           21       this is an issue that is a natural byproduct of a litigation
           22       that is so sprawling and with so many parties.
           23              And both sides have complained that they're getting
           24       e-mails or letters on the same topic from different counsel,
09:42:11   25       and it becomes impossible to respond.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 25 of 209. PageID #: 36234
                                                                                            25


            1              I think as a general matter, you all have been
            2       sensitive to this and tried hard to avoid it. Some of it is
            3       simply not to be avoided because of the nature of this
            4       litigation. I sent out an e-mail asking for suggestions.
09:42:26    5       So what I want to do is just have three or four minutes of
            6       colloquy between the parties, suggestions on what you can do
            7       yourself to ameliorate this problem, suggestions on what the
            8       other side can do to ameliorate this problem. I don't know
            9       who it is really that needs to talk about it. There are so
09:42:48   10       many attorneys that it can't just be lead counsel or the PEC
           11       talking about this.
           12              So again, I see someone at the lectern, and I'll let
           13       you give me your best idea on how to address this.
           14                        MR. ACKERMAN: Sure. Special Master Cohen,
09:43:05   15       it's David Ackerman on behalf of the PEC.
           16              I appreciate your comments. I think the suggestion we
           17       have from our side to ameliorate some of the issues we've
           18       been experiencing on the Bellwether side is that Defendants
           19       designate points of contact or people that we can reach out
09:43:25   20       to specific to the jurisdictions. I believe that the way
           21       the Defendants had organized is that they had
           22       issues-specific people, or at least that's been my
           23       perception, based on the last six months or so of meet and
           24       confers.
09:43:40   25              And while that is fine, it ends up that for Summit, we
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 26 of 209. PageID #: 36235
                                                                                            26


            1       are dealing with seven or eight different Defense counsel
            2       and having to have seven or eight different meet and confers
            3       where it seems, especially at this stage of the litigation,
            4       it makes more sense for everyone to have one phone
09:43:59    5       conversation where we can talk about things, get all the
            6       issues out and have one person on the Defendants' side who
            7       can coordinate that.
            8              We have done that on the Plaintiff's side with respect
            9       to Defendants. We organized very early in this litigation,
09:44:14   10       you know what I think we've been calling them as handlers,
           11       but essentially, Defendant teams. So my friends who are
           12       representing Purdue know when there are issues regarding
           13       Purdue, they're going to hear from me or Ms. Singer, or Ms.
           14       Conroy, or someone from our firm.
09:44:30   15              We don't have that same kind of assurance on the
           16       Plaintiffs' side, and so we end up you know having to almost
           17       look at almost every single e-mail that comes in to try to
           18       figure out what applies to us and what doesn't.
           19                        SPECIAL MASTER COHEN: How do you deal with
09:44:43   20       the issue that there are -- just as there are
           21       Plaintiff-Specific issues, there are also Defendant-specific
           22       issues? In other words, I'm trying to -- I'm trying to
           23       understand how that would work where the issue at hand,
           24       issue that's being discussed, is different as to each
09:45:03   25       Defendant.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 27 of 209. PageID #: 36236
                                                                                            27


            1                        MS. REDMAN: Special Master Cohen, this is
            2       Sarah Redman. I'm happy to jump in or allow Mr. Ackerman to
            3       respond.
            4              Certain -- this is -- I'm on behalf of Purdue.
09:45:13    5       Certainly the Defense group will have to speak about it. I
            6       think everyone is in agreement that we should come up with a
            7       process, and everyone is in agreement that we can probably
            8       work this out through a meet-and-confer, especially as we're
            9       looking ahead towards Track Two. I think we're trying to
09:45:28   10       figure out kind of overall how can we improve, how can we
           11       learn on what we've been doing the last ten months.
           12              I think some type of hybrid approach may work here.
           13       So certainly there has to be efficiencies where we either
           14       divide it up by party or Defendant, and so there's some
09:45:44   15       continuity in terms of relationships. I think that's
           16       valuable for both sides in terms of being able to kind of
           17       negotiate and figure out who you're working with.
           18              There are going to be issues I think that are best
           19       handled by a particular person. So -- or a particular group
09:45:59   20       of people. I can use the example the claims data, for
           21       example. That has generally been something that Allergan
           22       and Purdue have taken the lead on. I think it's worked
           23       quite well in the sense of there's institutional knowledge
           24       there that transcends just one Plaintiff. I see it on the
09:46:14   25       Plaintiff's side. It seems like there's people who are
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 28 of 209. PageID #: 36237
                                                                                            28


            1       focused on privilege issues or focused on the SOM programs.
            2       That seems to be something that we can work out, I think
            3       organically, if we're an all focused on this issue idea we
            4       do need some type of system. And I think all of us want to
09:46:29    5       avoid having to respond to lots of different e-mails, and
            6       certainly keep up with the tsunami of e-mails I think we're
            7       all dealing with.
            8                        MR. ACKERMAN: To address your question,
            9       Special Master Cohen, personally I'm not aware of complaints
09:46:44   10       from Defendants regarding the process. If there are
           11       specific complaints, we can address them. What we have run
           12       into is, for instance, getting an e-mail or a letter from
           13       one counsel regarding Interrogatories 6, 7 or, you know, I
           14       don't want to use 6, 7 and 8 because those numbers have
09:47:00   15       actual meaning.
           16              (Laughter.)
           17                        MR. ACKERMAN: Getting a letter from one
           18       counsel on Interrogatories 12, 18, and 19 and the letter on
           19       --
09:47:09   20                        SPECIAL MASTER COHEN: All the numbers have
           21       meaning.
           22                        MR. ACKERMAN: Yeah.
           23              And another letter from, you know, Interrogatories 32
           24       and 33, which maybe we haven't gotten to yet. I don't even
09:47:19   25       know. But that's the problem that we run into. And
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 29 of 209. PageID #: 36238
                                                                                            29


            1       frankly, what brought this to a head for Summit is that we
            2       had a meet and confer on law enforcement privilege with
            3       colleagues, with counsel from Ropes and Gray.
            4              We had a discussion about law enforcement privilege on
09:47:35    5       the December 21st call, and then all of a sudden we started
            6       getting letters about law enforcement privilege from another
            7       Defense counsel. And it's that type of issue that is an
            8       inefficiency that I think some organization could render.
            9                        SPECIAL MASTER COHEN: I just have to pause
09:47:52   10       and note that when you're sitting here on the bench, you
           11       really see these chandeliers waving back and forth, which is
           12       what happens because this building is, you know, built to
           13       move with the wind. And so they're really shaking today.
           14                        COUNSEL: It's that tsunami of e-mails.
09:48:11   15              (Laughter.)
           16                        SPECIAL MASTER COHEN: I was in this building
           17       when the earthquake in Washington D.C., which damaged the
           18       Washington Memorial occurred, and these were moving like
           19       crazy all the way over here. But, if you ever see a Judge
09:48:25   20       up here kind of looking around, you know what it is.
           21       They're really shaking today.
           22              Go ahead.
           23                        MS. WU: Special Master Cohen, this is Laura
           24       Wu for McKesson.
09:48:33   25              I wanted to address a couple points that Ackerman
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 30 of 209. PageID #: 36239
                                                                                            30


            1       raised and echo what everyone has said. We all welcome
            2       coordination. We can all do better. But I think the
            3       parties are trying very hard on both sides, and what I want
            4       to say specifically in response to law enforcement privilege
09:48:50    5       issues is as you've seen from our submissions, McKesson, for
            6       the distributor Defendants, has taken the view on these
            7       issues for months. There are other members of the Defense
            8       group for manufacturers and for the retail pharmacies who
            9       are also involved. So having some different voices in the
09:49:09   10       communications is necessity -- necessitated by the Defense
           11       group.
           12              I can put my hand up and say I'm happy to take all of
           13       the initial e-mails on law enforcement privilege, but I want
           14       to assure the Plaintiffs and Mr. Ackerman in particular that
09:49:26   15       we are coordinating. And I'm well aware of the calls that
           16       Mr. Ackerman has had with my friends at Ropes and Gray about
           17       the law enforcement privilege. Just because of scheduling,
           18       I haven't been able to be on every single call, but answer
           19       as to any Defendant is an answer as to all Defendants. And
09:49:43   20       so if we get an answer to resolve an issue, we all take note
           21       of that and don't follow up. And the fact that I've put
           22       letters into the Special Master on law enforcement privilege
           23       simply indicates that a cross cutting legal issue remains
           24       open as to all Plaintiffs.
09:50:00   25                        SPECIAL MASTER COHEN: So -- look, we all
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 31 of 209. PageID #: 36240
                                                                                            31


            1       agree that there's room for improvement. I also think that
            2       it is some organic and sometimes the issue is going to have
            3       to come up and then everybody says, "Wait a minute. This
            4       isn't working as well as it might. Let's figure out a
09:50:15    5       better way to deal with it."
            6              Again, I agree that you need to meet and confer. What
            7       I'd like to do is kind of having a showing of hands, who are
            8       the people that are going to volunteer to sit down and
            9       specifically address this issue of coordination to try to
09:50:30   10       figure out ways to improve it, both right now and going
           11       forward in Track Two? Because we're all going to try and
           12       modify the Court's orders, the deposition protocol, the case
           13       management order, and everything else to deal with issues
           14       that come up over the last ten months that can be made
09:50:45   15       better.
           16              So I want to know who it is that's going to be talking
           17       on this?
           18                        MS. ROITMAN: Hi, Special Master.
           19              I'm happy to take the lead -- Sarah Roitman, along
09:50:56   20       with Donna Welch, on behalf of the manufacturers, and
           21       welcome participation from anybody else.
           22                        MS. WU: Laura Wu. We all join for the
           23       distributors.
           24                        SPECIAL MASTER COHEN: Great.
09:51:01   25                        MR. ACKERMAN: Mr. Pifko and I will handle for
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 32 of 209. PageID #: 36241
                                                                                            32


            1       the Plaintiffs. As Ms. Singer is well aware, we have a rule
            2       that if you volunteer something, you have volunteered to do
            3       it, so.
            4                        SPECIAL MASTER COHEN: Okay.
09:51:09    5               So thank you all for volunteering. Everybody here,
            6       and I, appreciate that might make things easier going
            7       forward. It's not going to cure all the problems but maybe
            8       it will iron some things out in advance. So thank you.
            9       Okay.
09:51:29   10               Agenda Item 125 has to do with the Bio Immersion Trip.
           11       I sent out e-mails directing Plaintiffs to produce
           12       documents, and I believe that all of the Plaintiffs have
           13       since responded, saying essentially that they have done so.
           14               I have this as resolved for today's purposes. It's
09:51:57   15       not the ultimate issue but the discovery aspect of it. And
           16       so I wasn't going to spend any more time on it. Does want
           17       to address that?
           18                        MS. ROITMAN: Special Master Cohen, this is
           19       Sarah Roitman. I'm happy to direct that's fine with us. We
           20       were the ones who put on the agenda --
           21                        COURT REPORTER: I'm sorry I'm having a hard
           22       time knowing who is speaking.
           23                        MS. ROITMAN: Of course. My apologies.
           24               That's fine with us. We appreciated your ruling in
09:52:26   25       terms of asking Plaintiffs to provide responsive information
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 33 of 209. PageID #: 36242
                                                                                            33


            1       that we can assess their claims. Unless I missed it, I
            2       don't think we've heard from Summit, but I certainly could
            3       have missed a response.
            4              In the meantime, we're reviewing the documents and
09:52:39    5       trying to find them in the productions and I'm -- there's
            6       nothing further on this topic for us at this point.
            7                        MR. WEINBERGER: Peter Weinberger on behalf of
            8       Plaintiffs.
            9              I agree that there are -- there's more work to be done
09:52:59   10       on this issue. There's nothing ripe for today. But I do
           11       want to point out that we have received responses by January
           12       7th, per your e-mail from Allergan, Purdue, and Mallinckrodt
           13       but did not receive any responses from Teva or Janssen, and
           14       I name these Defendants because they are the ones that
09:53:31   15       are -- that appear to be implicated by the Bio Immersion
           16       documents, testimony, because they were board members of
           17       Bio.
           18              So I just want to point that out and hope that we will
           19       be receiving something from those Defendants soon.
09:53:55   20                        SPECIAL MASTER COHEN: All right.
           21              So I've heard Teva, Janssen and Akron mentioned as
           22       parties that may not yet have responded, and I saw
           23       Plaintiffs getting up when Akron's name was mentioned. So
           24       let me get that first.
09:54:06   25                        MR. ACKERMAN: This is David Ackerman.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 34 of 209. PageID #: 36243
                                                                                            34


            1              Summit and Akron both responded on January 7th to
            2       advise that they had no awareness of the trip.
            3                        MR. REED: Special Master Cohen, Steve Reed
            4       for the Teva Defendants. Steve Reed for the Teva
09:54:22    5       Defendants.
            6              So on December 17th, we submitted a letter to the
            7       Court informing the Court that Teva is not a member. The
            8       assertion that it's a member of the Bio executive committee
            9       is simply inaccurate.
09:54:35   10              We represent to the Court that we're not member of
           11       Bio. We're actually not alleged to have been a member of
           12       Bio. In the initial letter, there's reference to a former
           13       CEO of Teva, who left the company years ago, who is
           14       currently involved with Bio, but there's no connection
09:54:51   15       whatsoever to Teva. So I think we've actually answered the
           16       question.
           17              I don't know what more we can say other than the
           18       people we said aren't involved don't have knowledge.
           19                        SPECIAL MASTER COHEN: Okay.
09:55:02   20                        MS. LUCAS: Amy Lucas for Janssen. We
           21       produced documents on the deadline and sent them a
           22       production letter, and we don't have a privilege log. We're
           23       not withholding anything. Our understanding is that the
           24       order didn't require a written response beyond the
09:55:20   25       production, but if you'd like representation that we
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 35 of 209. PageID #: 36244
                                                                                            35


            1       received --
            2                        MR. WEINBERGER: I can address that. I think
            3       the order -- first of all, I haven't seen the Janssen
            4       production and part of the problem is that as opposed to
09:55:36    5       responding directly to and putting a subject line on the Bio
            6       Immersion issue, Allergan, perhaps Janssen also, simply
            7       produces the documents as in the normal course as part of
            8       document production and doesn't designate the subject line
            9       that indicates that this is a response to this particular
09:55:59   10       issue.
           11              So that was clarified by Donna Welch with respect to
           12       Allergan yesterday, and I -- my sense is that probably
           13       Janssen did not designate a subject line that indicated to
           14       us that was a response. That's Number 1.
09:56:17   15              Number 2, as I understand your order, they were to
           16       identify the individuals who either participated in or
           17       received information regarding the Bio Immersion trip. That
           18       may or may not be revealed in documents. And so I sent a
           19       letter or an e-mail I think yesterday, I think to the entire
09:56:44   20       group of potential Defendants here saying you have a
           21       responsibility to give us the names of the individuals.
           22       Mallinckrodt's named an in-house counsel under letter, and
           23       in response to that e-mail, they've identified that person
           24       for us, and I appreciate that.
09:57:00   25              So I think there is a written response required.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 36 of 209. PageID #: 36245
                                                                                            36


            1                        MS. ROITMAN: Special Master Cohen, if I may
            2       respond.
            3                        SPECIAL MASTER COHEN: This is Sarah Roitman.
            4                        MS. ROITMAN: A couple things on that point.
09:57:13    5              So first with respect to Summit, we appreciated
            6       Summit's response. If I recall, I think the response was
            7       that their in-house counsel or external counsel weren't
            8       aware of the trip beforehand.
            9              Yesterday you issued a follow-up ruling, which we
09:57:27   10       understood to be asking any Plaintiffs whose employees or
           11       representatives communicated with Bio or Leaders' Quest
           12       about the trip, for those responsive communications to also
           13       be produced. And that was the piece that I don't think
           14       we've heard yet on Summit, although I'm happy to be
09:57:45   15       corrected if I'm wrong about that.
           16              With respect to Mr. Weinberger's point about
           17       Defendant's responses, I think here your order was very
           18       clear that Defendants were required for any employees that
           19       communicated with Leaders' Quest or were on the working
09:58:03   20       group, that we had to produce responsive documents.
           21              It sounds like all the Defendants have done that. I
           22       don't think that there was a requirement to specifically
           23       identify either by name or Bates number those documents
           24       because Plaintiffs already have them.
09:58:18   25              And the reason why I think both sides agree with that
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 37 of 209. PageID #: 36246
                                                                                            37


            1       was because when Plaintiffs provided us with their responses
            2       yesterday, Cleveland and Cuyahoga, they did it the same way
            3       that we did it of saying those documents have been produced
            4       and they're now kind of in your hands and you can look for
09:58:34    5       them.
            6               So we'd ask that if there's any ruling with respect to
            7       any additional information that we have to provide, that it
            8       just be reciprocal.
            9                        SPECIAL MASTER COHEN: You know, y'all can
09:58:44   10       make it easy for each other or hard for each other. And I
           11       get there are tactical reasons why you might want to make it
           12       hard for each other. I don't really like it. I would
           13       prefer y'all make it easy for each other. One way to do
           14       that -- and by the way, it makes it easier for the Court --
09:59:00   15       is that when you're sending e-mails to each other about a
           16       specific topic -- and we've said this before, but I'm
           17       reminding everybody -- that the subject line should be
           18       specific so that everybody knows that a response to, for
           19       example, the Bio Immersion Trip, is in fact a response to
09:59:15   20       the Bio Immersion Trip and not just one of the, quote, MDL
           21       documents. That's Part 1.
           22               Part 2, again, you can produce the documents and say,
           23       "Oh, they're in there somewhere. We've responded. Go find
           24       it," or in an e-mail or a letter, you can say, "We've
09:59:32   25       responded. Here's how we've responded, and here's what the
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 38 of 209. PageID #: 36247
                                                                                            38


            1       response says."
            2              The latter is easier for everybody and doesn't add
            3       much time. In fact, it will save everybody time because
            4       even though it takes you five minutes to do it upfront, it's
09:59:46    5       going to save three hours of looking at stuff later on.
            6              So I'm directing everybody going forward, as much as
            7       possible, with every issue, that when these things come up,
            8       you should identify for each other, as much as you can, the
            9       response; the responsive documents, responsive people, the
10:00:03   10       response to the issue. All right?
           11              What I'm hearing, I think, is that everybody says,
           12       "We've responded fully," except that people are still trying
           13       to find it. So I'm going to ask Plaintiffs to say, "We're
           14       not sure that we have this information. Please tell us and
10:00:20   15       show us where it is." I'm going to ask Defendants to say,
           16       "We're not sure we've got this particular information. Show
           17       us where it is." Sounds like there's a very small increment
           18       that I'm talking about right now. I know this is a little
           19       bit of a side show we're talking about, but what I'm saying
10:00:38   20       is a global issue that has -- that has to be put into place
           21       with respect to everybody going forward. Okay?
           22                        MS. ROITMAN: Thank you.
           23                        MR. WEINBERGER: Thank you.
           24              But I do think we need some clarification. Perhaps I
10:00:54   25       misread your January -- your December 24th order. But, you
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 39 of 209. PageID #: 36248
                                                                                            39


            1       know there may be people on the Defense's side who received
            2       information regarding the Bio Immersion Trip and its
            3       planning who have not -- who did not create a document with
            4       respect to that.
10:01:16    5              And what I'm hearing is that they don't believe that
            6       it's within the ambit of your order to identify those
            7       people. I don't read your order that way. It says --
            8                        SPECIAL MASTER COHEN: I don't either.
            9                        MR. WEINBERGER: Okay. Thank you.
10:01:34   10                        SPECIAL MASTER COHEN: So if there's
           11       information along those lines that you don't think you've
           12       received, you need to identify that. Okay.
           13              So far we've talked about easy agenda items. I think
           14       we're moving into not so easy. The reason I say that is
10:01:52   15       because the status report that was submitted to Judge
           16       Polster had a lengthy section that dealt with IQVIA
           17       productions. And, of course, I think it was December 27th,
           18       we were all on the phone together, and I entered a very
           19       specific, I thought, order having to do with IQVIA
10:02:17   20       production.
           21              Having read the status reports submitted to Judge
           22       Polster, I think there are two aspects to what comes under
           23       the rubric of IQVIA production. And I say rubric because
           24       IQVIA production may not be only IQVIA as an entity. And
10:02:36   25       we'll get to that.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 40 of 209. PageID #: 36249
                                                                                            40


            1              But, nonetheless, the two aspects seem to be first,
            2       data, and then the second aspect, documents that have to do
            3       more with auditing rules that IQVIA might have played or
            4       other entities might have played for the benefit of the
10:02:59    5       Defendants. So I want to deal with them separately.
            6              On December 27th, I think we were only dealing with
            7       data. And I made very clear what it was that I wanted the
            8       Defendants to do. Here's my understanding. You can tell me
            9       if it's incorrect and where we need to go from here.
10:03:20   10                        MR. WEINBERGER: Before you go there, I have
           11       an update that may shortcut --
           12                        SPECIAL MASTER COHEN: Happy to get shortened.
           13                        MR. WEINBERGER: Okay.
           14              Just before midnight last night, Evan Janush and I
10:03:34   15       received a letter from IQVIA's counsel, Patrick Oot of
           16       Chicardi.
           17                        SPECIAL MASTER COHEN: Sorry. Who is it?
           18                        MR. WEINBERGER: Patrick Oot, O-O-T.
           19              This is a gentleman who we've been dealing with over
10:03:51   20       the last number of months in response to subpoenas that
           21       we -- subpoena we issued to IQVIA, IMS, et cetera. And
           22       he did respond to two questions that I put in the status
           23       report and were part of a letter that was sent to him and
           24       that is whether or not the Nationwide Exponent data that was
10:04:15   25       produced by Allergan that appears to be applicable to all
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 41 of 209. PageID #: 36250
                                                                                            41


            1       opioids sold in the marketplace by all Defendants since
            2       1997, whether or not that contains or could contain data
            3       fields which would include the names of the pharmacies that
            4       dispensed or distributed the drugs, and/or de-identified
10:04:45    5       patient level data or other patient identifiers. And
            6       according to a letter that he sent to us, exponent does not
            7       identify those two fields.
            8                        SPECIAL MASTER COHEN: The moral of the story
            9       being you've got everything there is to get?
10:05:04   10                        MR. WEINBERGER: That appears to be the case.
           11       We intend to communicate further with him to assure
           12       ourselves that there isn't some other data source that
           13       contains this information, but yes, with respect to what
           14       Allergan has produced, that was ordered by -- from IQVIA,
10:05:25   15       which is exponent data, I think we have everything that
           16       we've asked for.
           17                        SPECIAL MASTER COHEN: So more broadly, the
           18       order that I issued on December 27th, is there anything
           19       left?
10:05:38   20                        MR. WEINBERGER: Well, there are other --
           21       there are several other databases, IQVIA databases that we
           22       are -- we continue to meet and confer about, and I don't
           23       really think at this point we need your help in that regard.
           24                        SPECIAL MASTER COHEN: Okay. That's fine.
10:05:56   25               Any other -- anybody else need to weigh in on that?
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 42 of 209. PageID #: 36251
                                                                                            42


            1       Sounds like this is either resolved or there's nothing to
            2       resolve at this point. Okay.
            3              Then there's the second half, which I understand less
            4       well. Did you want to say something, Mr. Hanna.
10:06:18    5                        MR. HANNA: Your Honor, did you move off of
            6       the data issue?
            7                        SPECIAL MASTER COHEN: I did unless you -- we
            8       need to go back to it.
            9                        MR. HANNA: There is an issue with respect to
10:06:26   10       whether --
           11                        SPECIAL MASTER COHEN: One second. Can you
           12       please identify yourself for the Reporter and also pull the
           13       microphone a little closer. Thank you.
           14                        MR. HANNA: Is that on? There is an issue
10:06:45   15       with respect to the authentication of that data,
           16       specifically whether the other co-defendants will
           17       essentially admit the authenticity of the Allergan produced
           18       material.
           19                        SPECIAL MASTER COHEN: Why don't you deal with
10:07:10   20       that by asking them -- we don't need to do it right now. I
           21       understand it's an issue, but it sounds like that's
           22       something you can pursue outside of this meeting. And if
           23       there's a problem, you can come back to it.
           24                        MR. HANNA: Sure. I just wanted to put on the
10:07:23   25       record that that issue is absent.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 43 of 209. PageID #: 36252
                                                                                            43


            1                        SPECIAL MASTER COHEN: Okay. Thank you. So
            2       on December 27th, we only dealt with the data aspect. I
            3       think the other aspect kind of hearkens back maybe to
            4       earlier rulings by the Court or me, which I will need to be
10:07:41    5       somewhat reminded of, and I guess I'm not quite sure where
            6       to start.
            7              I think that this ultimately is something that if I
            8       understand what the issue is, it's going to have to be
            9       decided by the Court. When I said the Court, I mean Judge
10:07:58   10       Polster.
           11              I guess, Plaintiffs, you want to start?
           12                        MR. WEINBERGER: Sure.
           13              This does hearken back to the hearing of November 20th
           14       and the order that was issued by Judge Polster on the
10:08:11   15       November 21st, Document 1147. And broadly speaking, it has
           16       to do with the production by the Defendants of SOMS-related
           17       information, which includes audits that were performed
           18       either in-house or by third-party vendors. And we have, as
           19       part of the subpoena that we issued on IQVIA, we asked IQVIA
10:08:50   20       to independently produce any documents associated with their
           21       divisions that provided SOMS-related consulting services to
           22       any of the Defendants in this case.
           23              Now, going back to the November 21st order, the Court
           24       ordered in general that all SOMS-related information should
10:09:18   25       be produced forthwith and spoke to the issue of
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 44 of 209. PageID #: 36253
                                                                                            44


            1       attorney/client privilege in that order. We have not
            2       received any documents from IQVIA with respect to this
            3       issue. But, I think the issue has come to the forefront
            4       with particularity with respect to a conversation that took
10:09:52    5       place at the last discovery conference.
            6              And so I think that -- in some respect, this has to do
            7       with, I think, Item 122 of the agenda, which I think covers
            8       this. And that is the disclosure by Cardinal's counsel last
            9       Thursday that there's -- there was a document discovered in
10:10:22   10       the offices of, or files of their in-house counsel that they
           11       claim to be privileged, which we believe, based upon the
           12       description, may be an audit performed by one of the
           13       divisions of IQVIA, Cegedim Dendrite on behalf of Cardinal.
           14              And this -- this in part is within the scope of
10:10:57   15       documents that we are requesting that the Defendants either
           16       produce, or if they don't have in their possession, that
           17       they ask IQVIA to produce -- for them to produce to us.
           18              This document that was disclosed last Thursday was not
           19       on a privilege log and has now been placed on a privilege
10:11:27   20       log, and I believe the document has been produced to you for
           21       in camera inspection.
           22              We know, as a general matter, that with respect to
           23       SOMS documents, which are in the possession of all the
           24       Defendants and which we have requested in discovery, that
10:11:46   25       there is -- there has been privileges asserted with respect
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 45 of 209. PageID #: 36254
                                                                                            45


            1       to many of those documents. And so it's our position that
            2       this issue of privilege is now in the forefront, and that
            3       the way to deal with this in the first instance is to deal
            4       with this particular document that you are currently -- that
10:12:15    5       you currently have in your possession in camera.
            6                        SPECIAL MASTER COHEN: With everything that
            7       you said, the thing that concerns me most was that the
            8       document was only recently produced.
            9                        MR. PYSER: Special Master Cohen, I can speak
10:12:25   10       to that. This is Steven Pyser for Cardinal Health.
           11              I believe that the document that is being referred to,
           12       although I would certainly want to confirm this, I believe
           13       the document that's being referred to is actually Agenda
           14       Item 84. And the reason it was not obvious is because it
10:12:49   15       was from a file of an attorney who was not a custodian in
           16       this litigation.
           17              So until this issue arose as a specific request,
           18       please go look for this information outside the scope of
           19       anywhere you've ever looked before. And we had narrowed the
10:13:07   20       scope as you do in every single occasion of what custodians
           21       you're going to do, what searches you're going to do, that's
           22       not outside the norm. We had no idea this document existed
           23       until we went to try to find it in particular.
           24              So having done that, we've now presented it to the
10:13:24   25       Court in camera, and I think the distinction here is that
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 46 of 209. PageID #: 36255
                                                                                            46


            1       the Court's order of November 21, 2018, Document 1147,
            2       states that the Defendant shall not interpose
            3       attorney/client privileges as a reason for not producing
            4       discovery of all details of their SOMS.
10:13:49    5               We have produced discovery of all details of our
            6       Suspicious Order Monitoring System. What we do not believe
            7       that the Court's order does is say if that you're in a
            8       litigation, or reasonable anticipation of litigation, and
            9       lawyers in response to that litigation are working with
10:14:08   10       consultants to assist them in their legal work, that that is
           11       somehow waived because it also concerns Suspicious Order
           12       Monitoring.
           13                        SPECIAL MASTER COHEN: Well, I agree with you
           14       that it's not automatically waived because it's -- because
10:14:22   15       it has to do with SOMS. The attorney/client privilege
           16       isn't -- it isn't eviscerated because it has to do with
           17       SOMS.
           18                        MR. PYSER: Thank you, your Honor.
           19                        SPECIAL MASTER COHEN: Having said that, I
10:14:32   20       want to be clear, it seems to me that there's a category of
           21       documents, not just for Cardinal but for everybody, at least
           22       every distributor, from what I am now beginning to gather
           23       that has to do with audits, where distributors perhaps in
           24       the 2006-to-2008 time frame dealing with what DEA was doing
10:15:00   25       at that time were obtaining assistance from outside
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 47 of 209. PageID #: 36256
                                                                                            47


            1       entities, from third parties. Dendrite, I can't
            2       pronounce -- Cegedim, whatever it is, others --
            3              (Laughter.)
            4                        SPECIAL MASTER COHEN: -- and it seems like
10:15:14    5       some of those documents weren't produced for the reasons
            6       that you just explained; that is to say the agreed-upon
            7       search terms and the agreed-upon custodians did yield hits.
            8       It's clear to me, given what I've seen, that those documents
            9       are extremely relevant. They may be protected by
10:15:33   10       attorney/client privilege but they're extremely relevant and
           11       at the very least, need to be made part of the privilege
           12       log. So I'm directing all parties, distributors and
           13       manufacturers and everybody else, that you need to go
           14       looking for -- and I'm not sure how to do it. You all can
10:15:50   15       figure out the best way -- you need to go looking for
           16       documents that were created by third parties or you, in
           17       connection with working with third parties, having to do
           18       with auditing or helping with, you know, as broadly as -- I
           19       can come up with different phraseologies, but the point is
10:16:15   20       to construe it broadly -- addressing the SOMS, addressing
           21       Suspicious Order Monitoring Systems and the related due
           22       diligence, to the extent there are third parties that are
           23       working with any party in this case, any Defendant in this
           24       case, where they're saying here's what we suggest you do,
10:16:34   25       here's how you can improve it, whatever it is. If y'all --
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 48 of 209. PageID #: 36257
                                                                                            48


            1       if the Defendants were getting help from an outside party
            2       having to do with the running of the SOMS, due diligence,
            3       anything like that, those documents need to be found and
            4       either produced or put on a privilege log. And if the
10:16:57    5       Defendants have a concern about or Plaintiffs have a concern
            6       about making sure that the mechanics of the Defendants doing
            7       that is appropriate, then you need to meet and confer.
            8              I'm not going to suggest the best way because you're
            9       way more expert in figuring how to do what I just said. Any
10:17:17   10       questions? Counsel?
           11                        MR. WEINBERGER: A comment if I may. Peter
           12       Weinberger.
           13              These documents are not only relevant. They've been
           14       in our request for production of documents since the very
10:17:27   15       beginning of this litigation. So to suggest that they are
           16       not a part of the search, they couldn't be found with search
           17       terms, this document couldn't be found with search terms or
           18       that it wasn't a custodian that had been designated is
           19       simply not an answer to the question as to why this document
10:17:48   20       was produced so late in this litigation.
           21              So I assume then with respect to this one document
           22       that we're at some point going to proceed forward with
           23       determination of privilege and will need guidance as to
           24       what -- whether we need to file a motion to compel if you
10:18:20   25       rule it is privileged or exactly how we're going to get that
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 49 of 209. PageID #: 36258
                                                                                            49


            1       in front of you and/or the Court because I think -- again, I
            2       think this has relevancy and ramifications across the board,
            3       both as to all the Defendants in this case.
            4                        SPECIAL MASTER COHEN: Well, we're bouncing
10:18:40    5       around amongst topics, but what are you proposing that is
            6       different than what is already in place with regard to the
            7       review of the Cardinal document that was recently produced
            8       in camera?
            9                        MR. WEINBERGER: You know, obviously, the next
10:18:59   10       step is for you to decide whether or not it should be
           11       produced. And then I guess we'll go from there.
           12                        SPECIAL MASTER COHEN: Okay. Mr. Fuller.
           13                        MR. FULLER: Yes. Special Master Cohen, Mike
           14       Fuller on behalf of the Plaintiffs.
10:19:12   15              With the Defendants filing so many privilege logs
           16       these days, can we have a separately designated privilege
           17       log for these specific documents you're referring to?
           18              As the Court is aware, we had an 80 -- excuse me,
           19       48,000 document privilege log come in to Cardinal. These
10:19:31   20       could be separated out into their own privilege log, that
           21       would be helpful.
           22                        SPECIAL MASTER COHEN: Well, there's a way to
           23       do it. Just thinking off the top of my head, to identify
           24       any such document just with the word audit. I mean that
10:19:43   25       kind of flags it. In other words, use a keyword somehow in
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 50 of 209. PageID #: 36259
                                                                                            50


            1       the privilege log so that you know those documents are the
            2       ones that are being produced responsive to this directive.
            3                        MR. FULLER: That would solve part of the
            4       issue.
10:20:03    5                        MR. REED: Special Master Cohen, Steve Reed on
            6       behalf of Teva Defendants.
            7              Just one point of clarification, and Ms. Singer is in
            8       the courtroom so she can correct me if I'm wrong, but in her
            9       noting of this issue, on January 7th, her note to the Court,
10:20:18   10       she noted, asserted that the Defendants have failed to
           11       comply with these requests, except for Teva. My
           12       understanding is that Teva has complied and that the
           13       Plaintiffs are not expecting anything from us. So I wanted
           14       to make sure that was clear on the record. And if Ms.
10:20:34   15       Singer disagrees, perhaps we can raise it now.
           16                        MS. SINGER: This is Linda Singer. I am
           17       without a microphone over there. So I think you're asking
           18       if I confirm for the record that Teva had complied with the
           19       Suspicious Order Monitoring and charge back production?
10:20:59   20                        MR. REED: I just want to make sure that I'm
           21       reading your note to the Court correctly. You carved out
           22       Teva. I'm happy to see that. I just wanted to make sure --
           23                        MS. SINGER: I think Mr. Reed just wanted me
           24       to say something nice about his client on the record, which
10:21:10   25       I am happy to confirm.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 51 of 209. PageID #: 36260
                                                                                            51


            1              (Laughter.)
            2                        MR. REED: Thank you.
            3                        MR. WEINBERGER: One other issue on behalf of
            4       Plaintiffs.
10:21:21    5              Within the ambit of the -- or the scope of these
            6       documents, it should be contracts between the third parties,
            7       third-party vendors and the Defendants because the contracts
            8       will define the scope of the work.
            9                        SPECIAL MASTER COHEN: Right.
10:21:40   10                        MR. WEINBERGER: And to my knowledge, there
           11       hasn't been a robust production of those contract documents,
           12       and that's one of the things that we had asked IQVIA's
           13       counsel to produce for us.
           14              And their response was well, why don't -- this was
10:22:03   15       communicated to all of us, including the Defendants because
           16       we had a joint call with counsel for IQVIA, and he suggested
           17       why don't you -- one of the Defendants have the people in
           18       their organization who dealt with the IQVIA companies to be
           19       identified, and they can contact our people at IQVIA, who --
10:22:31   20       with whom they had contact and get those documents produced
           21       to the extent that the Defendants have not produced them.
           22                        SPECIAL MASTER COHEN: So is there a subpoena
           23       to IQVIA?
           24                        MR. WEINBERGER: Yes.
10:22:41   25                        SPECIAL MASTER COHEN: So the production of
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 52 of 209. PageID #: 36261
                                                                                            52


            1       these documents has to be from the Defendant if they have
            2       them. And to the extent the Defendants don't have them and
            3       the subpoena covers it from IQVIA, the Defendants are
            4       required to direct IQVIA to produce them, including
10:23:00    5       contracts.
            6                        MR. WEINBERGER: Thank you.
            7                        SPECIAL MASTER COHEN: Anything else on this?
            8                        MR. FULLER: Yes. Special Master Cohen,
            9       again, Mike Fuller on behalf of the Plaintiff, PEC.
10:23:17   10              This belies a bigger issue, and you pointed out your
           11       largest concern is that --
           12                        SPECIAL MASTER COHEN: Go ahead. I thought it
           13       was pretty big already.
           14                        MR. FULLER: Your biggest concern was that
10:23:31   15       this document was never identified previously. This is not
           16       the first time this has happened with Cardinal, and if I can
           17       lay the record and the groundwork for the Court, sticking
           18       with -- may I approach, your Honor?
           19                        SPECIAL MASTER COHEN: Yes. You don't need to
10:23:46   20       ask that.
           21                        MR. FULLER: Sticking with the document from
           22       Dendrite identified as early as Monday, this goes back to
           23       discovery answers to binding discovery as well as written 30
           24       (b) responses where the Defendants were asked to identify --
10:24:10   25                        SPECIAL MASTER COHEN: Before you proceed, I
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 53 of 209. PageID #: 36262
                                                                                            53


            1       note that you just gave me two documents for the record.
            2       They're both marked highly confidential. And so I just want
            3       to remind you that we're on the record and you should be
            4       careful about your references.
10:24:23    5                        MR. FULLER: Fair enough, your Honor. The:
            6       First document is a written response to a 30(b) from October
            7       18, 2018. The second document is a supplemental response to
            8       the combined discovery from November of this -- or last
            9       year, November 30th. If you review the highlighted
10:24:44   10       sections, it indicates what the Defendants say that Dendrite
           11       did, and I don't think it's highly confidential that what
           12       they've claimed is that Dendrite, at least up until this
           13       point, only provided investigations of on-site pharmacies.
           14       They've never, until this document came to light, even
10:25:07   15       identified Dendrite as providing SOM services.
           16              As the Court has already -- is already aware, they
           17       filed a 48,000-document privilege log that never includes
           18       this item.
           19              A companion issue that's before you is Item 128, which
10:25:30   20       is I think next on the agenda. And here's what causes the
           21       Plaintiff's side the issue. It's not that -- in 128, this
           22       dealt with additional documents that were a retrospective
           23       lookback analysis that Cardinal conducted based on its 2008
           24       memorandum of understanding with the federal government.
10:25:57   25              We now discover that that was actually conducted and
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 54 of 209. PageID #: 36263
                                                                                            54


            1       you ordered it as production. We have moved and what's
            2       pending before the Court for your Honor to compel the
            3       Defendants to respond to this discovery request that asks
            4       about retrospective analysis. It was never identified
10:26:18    5       previously. Your Honor sent an e-mail that says look, you
            6       have the information now; that should be sufficient. The
            7       Defendants respond and this is what's telling. Defendant's
            8       response says that, "Look. You've ruled. We're going to
            9       produce it, coming this Friday, January 11th. Although we
10:26:38   10       do not believe the 2009 analysis is actually responsive to
           11       the specific request and the topic."
           12              That's where the problem comes. Same thing with
           13       they're claiming with Dendrite. They're not recognizing
           14       these documents as being responsive to anything. They're
10:26:59   15       literally talking about an 18-month analysis of their
           16       Suspicious Orders going to 2008 until 2006 as agreed to do
           17       by the MOA.
           18              You're talking about a Dendrite document that if --
           19       and I can provide the Court a copy. That mimics what was in
10:27:21   20       Cardinal's file as the same review that Dendrite did for
           21       Master Pharmaceutical. Apparently that wasn't privileged.
           22              It's highly relevant, has a huge impact on Plaintiff's
           23       case. And I apologize. I should have brought the next
           24       document up.
10:27:42   25                        SPECIAL MASTER COHEN: What is the document?
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 55 of 209. PageID #: 36264
                                                                                            55


            1       This is the pharmaceutical's -- excuse me -- Master
            2       Pharmaceutical's Dendrite Report that is analogous, you
            3       believe, to the Cardinal --
            4                        MR. FULLER: Correct.
10:27:55    5                        SPECIAL MASTER COHEN: All right.
            6               And you just said you don't believe that this was
            7       designated as privileged in the Master's case. Why do you
            8       say that?
            9                        MR. FULLER: I don't know if it was designated
10:28:05   10       in the Master's case. I know it got produced at Cardinal
           11       because Cardinal produced it to us. If there was any
           12       privilege --
           13                        SPECIAL MASTER COHEN: Produced to Cardinal by
           14       whom?
10:28:14   15                        MR. FULLER: I do not, your Honor.
           16                        MR. PYSER: Special Master, Cohen, I note --
           17       this is Steven Pyser for Cardinal --
           18                        SPECIAL MASTER COHEN: Please identify
           19       yourself for the record.
10:28:21   20                        MR. PYSER: Steven Pyser for Cardinal Health.
           21               Sorry. The placement of the microphone prohibits
           22       standing up.
           23               The document that I was just handed, at least which I
           24       think is a Master Pharmaceutical document, does not have a
10:28:33   25       Bates number. So the Plaintiffs reproduced it, and I,
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 56 of 209. PageID #: 36265
                                                                                            56


            1       sitting here today, can't speak to the multiple noting --
            2                        MR. WEINBERGER: I have a copy.
            3                        COUNSEL: Thank you.
            4                        MR. FULLER: Your Honor, the Bates Number for
10:29:04    5       that is CAHMDL2804, 02481524.
            6              Your Honor, the next document --
            7                        MR. PYSER: I would also note, your Honor --
            8       and this goes for the other documents that have been
            9       provided just now to Special Master Cohen. This document,
10:29:26   10       because it doesn't have a Bates number also doesn't have a
           11       confidentiality stamp that likely went along with it. So I
           12       would ask that for all the documents that counsel is now
           13       presenting to the Court, that whatever their confidentiality
           14       marks were originally, that be respected by the Court and by
10:29:41   15       the parties.
           16                        SPECIAL MASTER COHEN: Agreed.
           17              But still, I just want to get back to the question of
           18       do we know whether this Master's document was --
           19                        MR. FULLER: We do not know how it got to
10:29:57   20       Cardinal, your Honor.
           21                        SPECIAL MASTER COHEN: Mr. Pyser, do you know.
           22                        MR. PYSER: Sitting here today, receiving this
           23       document, I can't speak to that.
           24                        SPECIAL MASTER COHEN: You've seen this
10:30:07   25       before?
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 57 of 209. PageID #: 36266
                                                                                            57


            1                        MR. PYSER: This particular document?
            2                        SPECIAL MASTER COHEN: Yes. You know of this
            3       document? I know of this document. I don't know how --
            4                        MR. PYSER: We believe it was an attachment to
10:30:14    5       one of the Plaintiff's submissions.
            6                        MR. WEINBERGER: And we refer to this document
            7       at the November 20, 2018, hearing before Judge Polster.
            8                        SPECIAL MASTER COHEN: Right.
            9                        MR. PYSER: But I would note that I can't
10:30:26   10       speak whatsoever to what Master's Pharmaceutical might have
           11       engaged this company to do. I can only speak to what
           12       Cardinal Health engaged them to do in context of that
           13       engagement, who they were reporting to. And those are the
           14       issues originally put before the Court and were complying
10:30:43   15       with the Court's order to produce certain documents.
           16              So I -- you know, again, the Plaintiffs are coming
           17       around to an issue where they've asked questions, we've
           18       provided answers, witnesses, fact witnesses have testified,
           19       identified documents. We are -- we are or have produced
10:31:03   20       those documents. It's going around and around where
           21       we've already complied. And that's what we're getting at.
           22       When Plaintiffs shift over now, I think we've shifted over
           23       into Agenda Item 128, Topic 16. I think the Court had it
           24       right in its e-mail when you said, "Okay. You've raised
10:31:20   25       this topic. A witness has testified on this topic. The
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 58 of 209. PageID #: 36267
                                                                                            58


            1       documents have been identified and will be produced on this
            2       topic."
            3                        SPECIAL MASTER COHEN: Well, Plaintiffs'
            4       concern, and it's legitimate and fair, is that it seems that
10:31:33    5       the document we're talking about is something that should
            6       have been produced earlier, that it should have been
            7       gathered by the net of previous discovery. And so I'll tell
            8       you, and I'm pointing at everybody here, not just Defendants
            9       and not just Plaintiffs, that the Court has made it very
10:31:59   10       clear to me, Judge Polster has said, "If you need to
           11       sanction anybody, go ahead. You have the authority to do
           12       that. If somebody isn't doing what they're supposed to do
           13       or behaving inappropriately, you, David Cohen, have the
           14       authority to sanction them, and I will address it then if
10:32:15   15       they appeal it to me, you know, using the appropriate
           16       standards."
           17              The reason I say that is because I'm extremely
           18       reticent to do that, but we're getting into an area where if
           19       it later turns out that the Defendants have not produced
10:32:34   20       documents that are central to this litigation and we all
           21       know what that means, like if you see it when you know it,
           22       you know it when you see it, there is going to be a problem
           23       coming from me and/or the Court. And I want to make myself
           24       very clear. Don't monkey around -- I said this before --
10:32:58   25       don't monkey around with parsing words. Critical discovery
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 59 of 209. PageID #: 36268
                                                                                            59


            1       needs to be produced from both sides, from both sides. And
            2       the kind of document we're talking about now, which
            3       according to Mr. Fuller, Cardinal said we don't think this
            4       was covered, it's just wrong. It was.
10:33:29    5                        MR. PYSER: To be clear, your Honor, that was
            6       because of that particularized discovery request. Speaking
            7       to the general production question, as to why certain
            8       documents weren't picked up, I think the document that was
            9       put before Special Master Cohen through our in camera
10:33:46   10       submission is a perfect example.
           11                        SPECIAL MASTER COHEN: I'm not talking about
           12       that one right now.
           13                        MR. PYSER: And I can look into whether there
           14       was a search term issue or a custodian issue, but I can
10:33:56   15       assure the Court there is no attempt, as you just said, to
           16       monkey around. Where we find responsive documents, we are
           17       producing, millions of them.
           18              So I understand the Court's directive. We are
           19       producing responsive nonprivileged documents, and we'll
10:34:12   20       continue to do so. If anything else is located, we will do
           21       so.
           22                        SPECIAL MASTER COHEN: Right. And documents
           23       that are responsive that are privileged need to be put on a
           24       log.
10:34:22   25                        MR. PYSER: Understood.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 60 of 209. PageID #: 36269
                                                                                            60


            1                        MR. FULLER: And, your Honor, just to complete
            2       the record, Mr. Pyser -- well, I shouldn't point out
            3       Mr. Pyser. Cardinal filed a response that said this
            4       document isn't even responsive anyway. The testimony has
10:34:35    5       been that these documents would have been responsive to that
            6       request; particularly by Mr. Reardon, who is in charge of
            7       the Suspicious Order Monitoring Program up until 2007.
            8              Then when we argued this issue previously before your
            9       Honor over the phone, your Honor asked about two documents
10:34:53   10       that they did identify. This goes, again, to the 18-month
           11       lookback; these reports that have to be produced on Friday.
           12              They've produced the document by Mr. Rauch that
           13       identifies the formulary he's going to use to run this
           14       process. They identify the document at the end that was
10:35:13   15       provided to the DEA that said yes, we did the 18-month
           16       lookback.
           17              So they're claiming that the search terms triggered
           18       the documents, set up the formulary, and the document that
           19       says hey we did it but didn't trigger anything in the
10:35:27   20       middle. And Mr. Rauch testified he's the one that ran the
           21       reports. So he was a custodian.
           22              We've heard this issue it's not triggered by search
           23       terms or it wasn't labeled as custodian. Your Honor heard
           24       months of testimony and argument about how we had to rely on
10:35:44   25       the Defendants to identify who the likely custodians would
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 61 of 209. PageID #: 36270
                                                                                            61


            1       be. We were going on what they said for a lot of that.
            2              Here we have -- and what's so concerning to us on our
            3       side is we have two probably most significant documents, the
            4       most significant point in time of this litigation, 2000,
10:36:05    5       2007, 2008 time frame, one doing a retrospective review of
            6       Suspicious Orders and doing an analysis, the other
            7       evaluating Suspicious Order Monitoring Systems that were in
            8       place that, lo and behold, never made it to privilege log,
            9       never got identified, and the company that did the analysis,
10:36:28   10       we weren't even told in written responses that that was the
           11       type of analysis that they were doing. We had to discover
           12       all of this on our own.
           13              That's not the way this litigation should be ran.
           14       It's just not, your Honor. And Mr. Pyser's response is,
10:36:47   15       with all due respect, your e-mail, Special Master, to us
           16       yesterday was, "Well, look. You got the information now."
           17       We had the information for 2007. But, when they entered the
           18       MOU in 2012, was there another analysis that they did
           19       looking back? We don't know because we haven't came across
10:37:08   20       that in discovery. But they should have to tell us that.
           21                        SPECIAL MASTER COHEN: All right. So about --
           22                        MR. FARRELL: Judge, Paul Farrell. One quick
           23       thing.
           24              I just want to emphasize this retrospective lookback
10:37:19   25       audit was a component of Cardinal Health's Memorandum of
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 62 of 209. PageID #: 36271
                                                                                            62


            1       Understanding and Agreement with the DEA for failure to
            2       conduct, design, and operate a Suspicious Order Monitoring
            3       System.
            4              So what we're seeing is -- is Mr. Rauch testified he
10:37:40    5       performed that very analysis and gave it to in-house
            6       counsel, and then it disappears and doesn't even show up on
            7       a privilege log.
            8                        SPECIAL MASTER COHEN: All right. So --
            9                        MR. PYSER: Special Master Cohen, I would also
10:37:53   10       add just some of the issues, there are intersecting issues
           11       here, many of them are covered, I believe, by Agenda Item
           12       122, which Cardinal is preparing a written response, which
           13       is Plaintiff's request for Cardinal Health to release
           14       details of its Suspicious Order Monitoring System.
10:38:09   15              So some of this at least is issues that will be
           16       addressed in writing, and Plaintiffs are raising now, which
           17       is contrary to some of the agreement, but all of that said,
           18       I'll repeat for the Court what I said before, which is look,
           19       there's no monkeying. There's no hiding the ball. When
10:38:25   20       documents come up, we are producing those documents. We
           21       can't produce documents that are not located whether through
           22       research terms or custodians, and that applies to every
           23       Plaintiff and Defendant in this case that, for example, when
           24       the General Counsel has agreed look, his work is legal and
10:38:44   25       that's why it's been submitted to you because certain of
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 63 of 209. PageID #: 36272
                                                                                            63


            1       these documents are prepared in preparation for litigation,
            2       there's -- they're on the log and we prepared them or
            3       they're not custodian so they're not there, and that's the
            4       agreement for all parties. So I don't think there's
10:39:00    5       anything you need here as we continue to search and continue
            6       to produce whatever Plaintiffs ask so.
            7                        MR. FULLER: Your Honor, and Mr. Pyser's
            8       correct. There is another issue that was put on the agenda
            9       that was bumped to give them time to respond in writing.
10:39:17   10       That's not going to resolve this issue.
           11                        SPECIAL MASTER COHEN: No.
           12                        MR. FULLER: The issue is whether we can rely
           13       on the discovery and the responses we're getting.
           14              And I have to admit, I have not done a ton of
10:39:29   15       multi-district work, your Honor, but I hear repeatedly it
           16       wasn't triggered by search terms or custodians. If we asked
           17       for it in a request for production and you know about it or
           18       your client knows about it, you have to give it. Why else
           19       would we do the request for production?
10:39:44   20                        SPECIAL MASTER COHEN: Yeah, I --
           21                        MR. FULLER: It's so contrary.
           22                        SPECIAL MASTER COHEN: I agree with your
           23       proposition. Let me -- let me cut to this.
           24              So first of all, with regard to Agenda Item 128, which
10:39:59   25       we've touched on, my original concern was I don't know why
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 64 of 209. PageID #: 36273
                                                                                            64


            1       we need to direct Cardinal to amend an interrogatory
            2       response when you know the answer, but what has become clear
            3       is that the request for the amendment to the interrogatory
            4       is not simply to formalize something that you already know,
10:40:21    5       to include a document that you've already received, but to
            6       ensure that there are other -- ensure you've received other
            7       documents or know about other documents related to that that
            8       haven't been produced.
            9              So I'm going to grant the request Plaintiffs have made
10:40:38   10       for Cardinal Health to supplement its written responses to
           11       Topics 16 and 18, and that will require Cardinal to ensure
           12       it has produced the kind of documents that I was talking
           13       about earlier having to do with audits and lookbacks and due
           14       diligence and anything to do with the running or the
10:41:02   15       modification of Suspicious Order Monitoring Systems.
           16              I again want to be clear the fire with which you are
           17       playing right now is hot. Defendants need to make sure that
           18       they do what I've directed because I really don't want to
           19       come back and see the Court and myself be put in a position
10:41:27   20       to say, "Look. I told you and now you're in -- you're in a
           21       troublesome spot."
           22                        MR. FARRELL: Special Master Cohen, these are
           23       30(b)(6) topics that we asked for a deponent. They said
           24       they would provide a written response. So what we're asking
10:41:43   25       is instead of getting more lawyer responses, is it possible
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 65 of 209. PageID #: 36274
                                                                                            65


            1       for us to have -- reopen the 30(b)(6) testimony, have your
            2       Honor sit, and that we can inquire on the variety of topics
            3       that we believe are incomplete?
            4               We've raised this issue before. We're getting through
10:41:59    5       30(b)(6) testimony. We're not getting clean, clear answers,
            6       and we're running out of time. So -- hold on. I'm not
            7       done.
            8                        MR. PYSER: That was not the original
            9       request --
10:42:09   10                        MR. FARRELL: I'm not done.
           11                        MR. PYSER: -- written testimony. We will
           12       provide in accordance with the Court's order. This has
           13       already been ruled on once, and we now have a ruling to
           14       provide the written answers to 30(b)(6) testimony. We will
10:42:24   15       do so. We shouldn't now go back and reopen other issues and
           16       attack it from a different way that wasn't even part of the
           17       briefing or the request from the Plaintiffs originally.
           18                        SPECIAL MASTER COHEN: The answer, Paul, is
           19       not yet. If that happens, I want it to be after all the
10:43:12   20       documents are produced, responsive to what I just said. It
           21       may happen.
           22               On this topic, let me ask you now that we've gotten as
           23       far as we have -- I think we're done for the moment -- to
           24       what extent have I mooted the need for the parties to bring
10:43:43   25       this up at the status report tomorrow with Judge Polster?
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 66 of 209. PageID #: 36275
                                                                                            66


            1       Not saying you shouldn't, just asking where are we on this
            2       so I can let the Judge know a little bit what to expect.
            3                        MR. WEINBERGER: I think -- I think you have
            4       covered that part of our status report. There's still two
10:44:01    5       other sections. One has to do with SOMS-related issues and
            6       charge back data with respect to the manufacturers, which is
            7       an Agenda Item 69. But with respect to the first part of
            8       the status report, I think we've covered that waterfront.
            9                        SPECIAL MASTER COHEN: Anybody else want to
10:44:23   10       weigh in on that specific question?
           11                        MR. REED: Special Master. Steve Reed for the
           12       Teva Defendants.
           13              I think in general, the parties, up until recently,
           14       have observed an approach with the status reports to the
10:44:36   15       Judge that make sense, which is to report on the status of
           16       the proceedings, which includes a general reference to the
           17       status of the discovery proceedings.
           18              They're taking place, as the Court directed, before
           19       you. In recent reports, there's been a troubling trend
10:44:51   20       where the Plaintiffs seem to be trying to litigate the
           21       issues that are still pending before you to Judge Polster
           22       directly, in the hopes of getting a decision which preempts
           23       the process and we think corrupts the process. It doesn't
           24       allow for a proper development of the record and an
10:45:09   25       opportunity to argue for you to consider to make a
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 67 of 209. PageID #: 36276
                                                                                            67


            1       recommendation for us to decide whether to ask you to
            2       formalize it, and for one of us to take it to Judge Polster
            3       if it's ripe.
            4              And so there was a lot of discussion earlier this
10:45:21    5       morning about how we can improve the process, make it more
            6       efficient. I would say that's top of -- near the top of my
            7       list, which is we should not be raising discovery disputes
            8       that you haven't yet decided in a status report to Judge
            9       Polster.
10:45:36   10                        SPECIAL MASTER COHEN: Well, as a general
           11       matter, I agree.
           12              It was especially curious to me that lengthy
           13       discussions in the status report actually didn't make
           14       reference to some of the discovery -- Plaintiffs or
10:45:51   15       Defendants -- didn't make reference to the discovery rulings
           16       I made on the topics. So I thought that it was an odd
           17       presentation to the Court.
           18              On the other hand, I think it's fair to say that the
           19       status reports to the Court as a general matter have been
10:46:04   20       pretty vanilla and sometimes it's curious to me that the
           21       parties aren't trying to fill in the Court a little bit more
           22       on what's happening. Status reports sometimes last ten
           23       minutes, and I'm left thinking I'm no not sure what the
           24       Judge just learned.
10:46:19   25              The status report doesn't have to be an asking for
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 68 of 209. PageID #: 36277
                                                                                            68


            1       resolution of issues, but it should probably be a bit more
            2       thorough of a recitation of what the issues that are being
            3       dealt with are.
            4              So somewhere in the middle is, you know, a good place
10:46:32    5       to be. I also think that given where we are in the arc of
            6       Track One, that it makes sense to me -- it didn't surprise
            7       me that the parties are jumping up and down trying to get to
            8       the end of things and bring things to the Court's attention
            9       because there's a lot of tension, a lot of issues that are
10:46:49   10       needed. So I understand your point.
           11              But it sounds like, getting back to my original
           12       question, the Defendants don't think -- and I'm not saying
           13       you shouldn't. I just want to make sure the Defendants
           14       don't think that there's some issue that the court needs to
10:47:03   15       resolve tomorrow during the status call on this topic.
           16                        MR. REED: From the Defense's perspective,
           17       there is not anything at this time.
           18                        MR. RICE: Your Honor, Joe Rice for the
           19       Plaintiffs.
10:47:17   20              Everything that you've done this morning and
           21       everything that's in our status report points to a problem
           22       that I've raised with you with greatest of respect. There's
           23       no way you can get this done by yourself. So we do think
           24       that the concept of how we go forward should be part of our
10:47:41   25       discussion with the Judge tomorrow. Part of our status
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 69 of 209. PageID #: 36278
                                                                                            69


            1       report was to point out the magnitude of the task that the
            2       Judge has put on you in dealing with all of the discovery,
            3       thousands and thousands of privilege claims, and deadlines
            4       that just await your ruling, and you just can't do it all.
10:48:06    5       It's not humanly possible, no matter how hard you try.
            6                        SPECIAL MASTER COHEN: I'm inhuman?
            7              (Laughter.)
            8                        MR. RICE: Well, show it.
            9              So we do think that some discussion tomorrow with the
10:48:19   10       Court in the status report addressing these issues is
           11       appropriate, and we do intend to raise them.
           12                        SPECIAL MASTER COHEN: Yeah, that's fine. I
           13       mean to tell you the truth, it's occurred to me that --
           14       look, I know that this process has been very expensive for
10:48:33   15       both sides to have three Special Masters, but there's no way
           16       around it that I've seen, and it's occurred to me that I
           17       wouldn't mind getting some help. One way to do that is to
           18       take some of the issues that I've had trouble getting to,
           19       specifically the confidentiality and privilege log issues,
10:48:51   20       and giving them to other Special Masters or giving them to
           21       Court Clerks. And we've begun to do that. It also occurs
           22       to me maybe I need to hire somebody at a lower, at a lower
           23       hourly rate, who can help me with that stuff.
           24              And so maybe that's a -- I'm just throwing that out.
10:49:13   25       There may be other ideas to talk about. It's fine with me
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 70 of 209. PageID #: 36279
                                                                                            70


            1       if you address that issue with the Court tomorrow.
            2                        MR. RICE: Thank you.
            3                        MS. Birnbaum: Sheila Birnbaum for Purdue.
            4              Mr. Rice, when you say you want to raise this, you're
10:49:26    5       raising it as an issue, do you have solutions that you want
            6       to discuss before that, or is this a gotcha that you're
            7       going to provide solutions that you haven't shared with
            8       anyone else? And why don't we have a meet and confer about
            9       whether there could be an agreement between the parties as
10:49:47   10       to what can be done instead of raising it in a vacuum
           11       without solutions?
           12                        SPECIAL MASTER COHEN: So we're going to take
           13       a 15-minute break, and during that time, I direct you and
           14       Mr. Rice to meet and confer.
10:50:00   15              (Laughter.)
           16                        MS. BIRNBAUM: Maybe for ten minutes. We'd
           17       like to take a break, too.
           18                        SPECIAL MASTER COHEN: All right. If -- it is
           19       10 of. Let's come back at 10 after and we'll resume.
10:50:12   20       Everybody can take a break. Thank you.
           21              (Thereupon, a recess was taken.)
           22
           23
           24
           25
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 71 of 209. PageID #: 36280
                                                                                            71


            1                        MS. BIRNBAUM: Special Master Cohen.
            2              Sorry we've been late. Mr. Rice and I had a
            3       ten-minute confab which took a lot longer and was joined by
            4       a lot of other folks.
11:13:41    5              I think from our perspective, the Defendant's
            6       perspective, we are meeting after this hearing with the
            7       Plaintiffs, and I think we would like to continue to discuss
            8       coming up with a helpful solution to help you get through
            9       these confidentiality issues. And I think if you give us a
11:14:05   10       little more time, perhaps we can come up with a joint
           11       solution or if not, then we may come up with two solutions
           12       to try to assist you in getting maybe more help for you to
           13       help get us through this review of the confidentiality
           14       communications.
11:14:29   15                        SPECIAL MASTER COHEN: Okay. Thank you.
           16                        MR. RICE: I think it's fair to say that --
           17       and correct me if I'm wrong, everybody who's in the room --
           18       everybody recognizes that the efforts you're putting in
           19       would still -- the task you've been given is going to
11:14:45   20       require some help. So I think we're united in trying to
           21       figure out how to get this done, and I think everybody
           22       recognizes the ramifications getting this done has on
           23       getting this case reasonably ready for trial with existing
           24       trial dates. So there will be other discussions we'll have
11:15:02   25       to have.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 72 of 209. PageID #: 36281
                                                                                            72


            1                        SPECIAL MASTER COHEN: Yeah, that's fine. I
            2       appreciate your working together to find the solution to
            3       help all of us together.
            4              So I actually never needed reading glasses until I had
11:15:15    5       the agenda for this case --
            6              (Laughter.)
            7                        SPECIAL MASTER COHEN: -- put in front of me.
            8              Just to let you know, so I was just told during the
            9       break that the Judge has a criminal matter. I think it's
11:15:28   10       probably a sentencing, but I'm not exactly sure what it is
           11       -- at 1:00. That will probably run from 1:00 to 1:30. So
           12       we will take a break then. I want to run pretty solid until
           13       then. So we'll have our lunch break at 1:00.
           14              This is taking a little longer than I anticipated so
11:15:44   15       far, but I also know that many of the topics we've addressed
           16       so far are the bigger ones. There's kind of one or two more
           17       big ones we have to address.
           18              I was asked during the break if perhaps we can address
           19       Number -- next, Number 84. Is that right, Jim?
11:16:07   20                        MR. CECCHI: 102.
           21                        SPECIAL MASTER COHEN: Because people need to
           22       get on planes. Somebody call off page what 102 is on.
           23       There's a lot of rustling of papers.
           24                        MR. CECCHI: I think it's 6 but I'm not sure.
11:16:44   25                        SPECIAL MASTER COHEN: Are you sure it's 102?
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 73 of 209. PageID #: 36282
                                                                                            73


            1                        MR. CECCHI: 103.
            2                        SPECIAL MASTER COHEN: 103, top of Page 6.
            3       These are Wal-Mart specific issues, and this comes under
            4       the -- I don't want to do this very much. I don't want to
11:17:10    5       jump to previous agenda items because most of these are in
            6       the nature of status reports, but my understanding as to
            7       this one is that it kind of is moved back into the realm of
            8       dispute and impasse, despite the fact that to this point,
            9       everybody had been working together.
11:17:34   10              So, Jim, why don't you go ahead?
           11                        MR. CECCHI: Thank you, your Honor. James
           12       Cecchi on behalf of the PSC.
           13              We're addressing the Wal-Mart issues and the agenda
           14       says to give a status report, and the report is that we are
11:17:48   15       at an impasse. And we're prepared to go through the issues
           16       today. I have one of my partners on the phone.
           17              The problem with the discovery from the Plaintiffs'
           18       perspective is -- and it goes back to your Honor's comments
           19       about parsing --
11:18:02   20                        MS. BONOVICH: I'm sorry. I hate to
           21       interrupt. This is Kelly Bonovich for Wal-Mart. And
           22       because we've jumped out of order on the agenda, I just want
           23       to make sure my colleague, who is handling this topic, is
           24       going to be -- is on the call presently.
11:18:18   25                        SPECIAL MASTER COHEN: And who is that?
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 74 of 209. PageID #: 36283
                                                                                            74


            1                        MS. FUMERTON: Hi, Kelly. This is Tara
            2       Fumerton. I apologize, Special Master Cohen, I was not able
            3       to be there in person, but I am on the phone now and can be
            4       prepared to address these issues. Although I'm a little bit
11:18:33    5       confused but never had a conversation with the Plaintiffs'
            6       representative that's now speaking. So I'm not really sure
            7       what's going to be discussed since we've just recently sent
            8       them the letter to Plaintiff which we thought was a
            9       continuation of our meet and confer process and --
11:18:54   10                        SPECIAL MASTER COHEN: Tara, Tara, we're
           11       having trouble hearing you here. We haven't had trouble
           12       hearing the other folks on the phone. I'm not sure if
           13       that's because you're not speaking directly into the phone.
           14       But, the Court Reporter hasn't been able to get some of what
11:19:07   15       you've been saying.
           16                        MS. FUMERTON: Hi, Special Master Cohen. This
           17       is Tara Fumerton. Is that better?
           18                        SPECIAL MASTER COHEN: Yes, it is. And I heard
           19       what you said.
11:19:15   20              The essence of it was that you don't believe you've
           21       spoken directly with the Plaintiffs' attorney, who's
           22       speaking now, and that you recently sent something to the
           23       Plaintiffs on these topics. And I'm not sure if you said
           24       you don't agree that there -- that you're at an impasse.
11:19:30   25       Was that the last thing you said? I didn't really hear it.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 75 of 209. PageID #: 36284
                                                                                            75


            1                        MS. FUMERTON: Yes, that was the last thing I
            2       had said that it was not my understanding that we had
            3       reached an impasse. So this is all a little bit of a
            4       surprise to me.
11:19:45    5                        MR. CECCHI: Your Honor, I apologize for not
            6       speaking personally to Tara. My more learned colleagues who
            7       are taking depositions in the Wal-Mart case today were
            8       speaking directly to her. We did receive a letter back
            9       after the last hearing from your Honor where you told us to
11:19:57   10       continue meet and conferring. And we got that at 1:59 two
           11       nights ago.
           12              Our judgment is that the meet-and-confer process has
           13       reached a conclusion, that we're not making productive
           14       process. There's fundamental items. There's fundamental
11:20:12   15       requests for documents that they are parsing and limiting in
           16       a self-serving way that we believe we need responses to.
           17       And your Honor discussed some of those items in the last
           18       hearing, and they're in our December 19th letter. Let me
           19       just give you a few examples.
11:20:28   20              Altorex Software. They used Altorex Software in
           21       connection with Suspicious Order Monitoring. It's a
           22       program, as we understand it, that's even more powerful than
           23       the Tableau Program, which your Honor, I'm sure, has heard
           24       about.
11:20:40   25              They used it, for Suspicious Order Monitoring. They
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 76 of 209. PageID #: 36285
                                                                                            76


            1       manipulated data that was fed into it. We need the Altorex
            2       native files so we can see what they were doing, when they
            3       were doing it, how they were doing it, and what they were
            4       doing it.
11:20:54    5               It's not controversial. We've asked for it. We don't
            6       have it.
            7               "Know your customer" documents. They initially told
            8       us we don't do know your customer. We now found documents
            9       in their limited production. I do want to give a footnote
11:21:07   10       here, Judge. Wal-Mart is one of the largest Defendants, if
           11       if not the largest Defendant in this case, with the smallest
           12       production of documents. They originally told us, "We don't
           13       have "know your customer" documents. We now have documents
           14       where -- of course, they had "know your customer" documents.
11:21:22   15       It's a requirement. We need those documents. We just don't
           16       have a full production.
           17               Same thing -- and this is all in our letter on
           18       December 19th. High risk prescriber data. They used high
           19       risk prescriber data to do Suspicious Order Monitoring. We
11:21:39   20       know that because we've located some documents which tell us
           21       that.
           22               We haven't received a full and fulsome production
           23       concerning high risk -- they call it their High Risk
           24       Prescriber Program, which also -- well, this issue isn't
11:21:57   25       ripe.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 77 of 209. PageID #: 36286
                                                                                            77


            1              So we still haven't received, Judge, the amended
            2       answers to interrogatories, which I believe were promised to
            3       us. We haven't received amended responses or full responses
            4       to a whole host of production of documents. And I'm
11:22:13    5       prepared to go through them or, you know, my partner Jan
            6       Brody can go or we can have a special hearing. However you
            7       want to proceed.
            8                        MS. FUMERTON: This is Tara Fumerton. May I
            9       respond basically to the each of those points?
11:22:27   10                        SPECIAL MASTER COHEN: Go ahead.
           11                        MS. FUMERTON: So this is a little bit
           12       difficult because even with respect to Mr. Brody, who's on
           13       the phone, he joined the meet-and-confer process fairly
           14       late, and no disrespect to him, but maybe is not grounded in
11:22:40   15       the facts in the prior meet-and-confer process. But as to
           16       each of these issues briefly, I'll take Altorex first.
           17              So we've identified that Bates number. The Altorex
           18       output that were used as part of the Order Monitoring
           19       process, what Plaintiffs have said they continue to want, I
11:23:00   20       guess, is some sort of hypertechnical, but it's -- the
           21       algorithm that was used to show how the data was polled, and
           22       we have been investigating whether or not that's even
           23       possible for these historical documents, but as far as the
           24       outputs of that Altorex, they have been produced and
11:23:18   25       identified by Bates number.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 78 of 209. PageID #: 36287
                                                                                            78


            1               With respect to the "know your customer" statement
            2       that Plaintiffs' counsel just made, we have never said that
            3       we didn't use "know your customer" information. To the
            4       contrary, our letters went back and forth, and the fact some
11:23:33    5       of this information is in our production shows that we have
            6       used it. And our position is slightly different.
            7               They have requested information about "know your
            8       customer" programs and policies that might be more
            9       applicable to a distributor like McKesson or somebody who is
11:23:52   10       distributing to pharmacies that were, you know, it did not
           11       have any affiliation with or didn't know.
           12               Wal-Mart distributes only to its own pharmacy,
           13       pharmacies, doesn't distribute anywhere else. And so there
           14       are discussions of "know your customer" requirement and how
11:24:07   15       Wal-Mart complied with those, and those are in our
           16       production. And we've given additional information to them
           17       with respect to that to clarify it.
           18               With respect to specific comments about how we're one
           19       of the largest Defendants in this case, perhaps you know, by
11:24:25   20       sheer size we are, but with respect to actually distribution
           21       of this case, we are one of the smallest. It's only a
           22       fraction, and I want to say 1 or 2 percent of the overall
           23       distribution in this direction so --
           24                        SPECIAL MASTER COHEN: I don't care about your
11:24:44   25       size.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 79 of 209. PageID #: 36288
                                                                                            79


            1                        MS. FUMERTON: -- so purely perspective.
            2              So then just going to the amended rogs as well, we are
            3       sending amended rogs today. We will have them today.
            4              And then with respect to the request for production,
11:24:57    5       that's where we had sent an additional letter identifying
            6       information by Bates number. We produced some of the
            7       information that the Special Master requested. For example,
            8       the McKesson example contract. We did give that to them.
            9              So again, I just -- these are blanket statements that
11:25:14   10       Plaintiffs' counsel are making who were not -- have not been
           11       really involved in this issue. It's sort of difficult to
           12       address because I feel a lot of these issues are either not
           13       fully being described accurately or are not fully describing
           14       the responses that we've made.
11:25:32   15                        MR. CECCHI: Judge, I can address that and I
           16       can address Altorex directly.
           17              Wal-Mart's response, all it did was confirm that four
           18       documents they've produced are output from Altorex.
           19                        SPECIAL MASTER COHEN: Four you said?
11:25:45   20                        MR. CECCHI: Four, yes.
           21              Quote, "We have confirmed that the four Buzio analyst
           22       reports Wal-Mart produced are output from Altorex. We are
           23       still evaluating whether we can produce the "work flow that
           24       you requested during our December 28th meet and confer."
11:26:01   25              That's parsing. What we asked for is the native
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 80 of 209. PageID #: 36289
                                                                                            80


            1       files, Altorex native files, so we can see what they were
            2       looking at. It's not hard to produce this. It's electronic
            3       data. And I'm no expert in it, but this is an example of
            4       parsing.
11:26:14    5              I can read what they responded. I can read our
            6       request for productions of documents. Let me give you
            7       another one.
            8              In their response to our -- the meet and confer,
            9       Request For Production Number 11, quote, "Consistent with
11:26:28   10       our discussions, we will provide you with the Bates numbers
           11       of the documents in Wal-Mart's production of the Wal-Mart's
           12       documents concerning the safe use of opioids and risk of
           13       opioid misuse."
           14              We asked for all documents, whether they were Wal-Mart
11:26:43   15       given to you by manufacturers in connection with marketing
           16       presentation, all documents.
           17              So what they come back and do is parse our request and
           18       say, "Well, we've given you some Wal-Mart documents."
           19       That's parsing. That's what they're doing. That's why we
11:26:56   20       are not getting fulsome productions.
           21              The same requires -- Request For Production Number 13,
           22       Wal-Mart did not propose quote, "Quotas to any entity, and
           23       thus, has no such documents to produce." We didn't limit
           24       the request to quotas we limited -- we asked for needs,
11:27:14   25       forecasting documents. We don't have them.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 81 of 209. PageID #: 36290
                                                                                            81


            1              Now Ms. Fumerton is right. I wasn't at the meet and
            2       confer, but that doesn't mean they have produced the
            3       documents that they haven't -- that they have wholesomely
            4       responded to our request. The fact is that they have not.
11:27:29    5       And Altorex is a perfect example.
            6              So I don't know how best to deal with this, your
            7       Honor. We're happy to have a special session and go through
            8       though this in microscopic detail, but the fact of the
            9       matter is we don't think the meet-and-confer process is
11:27:44   10       moving the ball forward with the rapidity and consistent
           11       with your Honor's comments earlier this morning that this
           12       should be done without parsing, that we need the facts.
           13                        SPECIAL MASTER COHEN: All right.
           14              So because this was -- because this was on the agenda
11:27:59   15       under previous agenda items with a note that I just wanted a
           16       status report, the status report is now clear that we need
           17       to move this back kind of into a different category. And it
           18       may be that you simply are going to give me back the letter
           19       from December 19th saying these are all of the topics that
11:28:21   20       we need rulings on, but I need in writing --
           21                        MR. CECCHI: Sure.
           22                        SPECIAL MASTER COHEN: -- from both sides
           23       their positions on the sub-issues that you just named, the
           24       "know your customer," the Altorex Software, the native files
11:28:32   25       from Altorex, the high risk prescriber program and data, and
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 82 of 209. PageID #: 36291
                                                                                            82


            1       a list of what is left.
            2               I assume that there's been some movement because over
            3       the past couple of weeks, I've heard, "We're working
            4       together." So whatever is now left, if you believe that
11:28:49    5       you're at an impasse, I need a list of those things in
            6       writing, and I'll either rule on them in writing or we'll
            7       get back together.
            8                        MR. CECCHI: Good. Thank you, your Honor..
            9                        MS. FUMERTON: Yes, your Honor we will do
11:29:03   10       that.
           11                        SPECIAL MASTER COHEN: Thank you, Tara.
           12               Jumping back now, more or less, into the order, on the
           13       agenda, the next one I see is Number 127. This is something
           14       I ruled on via e-mail in writing. I think there's nothing
11:29:20   15       left to discuss there. Anybody think that something more
           16       needs to be said about that topic?
           17                        MR. SHKOLNIK: Hunter Shkolnik for Cuyahoga
           18       County.
           19               Your Honor, no, I think you've -- Special Master
11:29:34   20       Cohen, I think you resolved this issue. I think you said
           21       three and a half hours, and we're ready to go.
           22                        SPECIAL MASTER COHEN: Thank you.
           23                        MR. SHKOLNIK: Thank you.
           24                        SPECIAL MASTER COHEN: 128 we've discussed at
11:29:44   25       length.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 83 of 209. PageID #: 36292
                                                                                            83


            1              129 is a topic that I said Cardinal could submit a
            2       response on Friday. So we're not going to address that now.
            3              I think 130, 131 and 132 are all related and have to
            4       do with essentially the law enforcement privilege.
11:30:25    5                        MR. PIFKO: Special Master Cohen, if I may. I
            6       want -- there are different issues -- sorry. Mark Pifko
            7       from Baron and Budd on behalf of Cleveland.
            8              These -- these three issues are different, and I want
            9       to address -- I understand there's overlap, but they should
11:30:39   10       be addressed, so -- in a separate way.
           11                        MS. WU: Special Master Cohen, Laura Wu for
           12       McKesson and the Defendants. And I'm happy to kind of give
           13       an update as well.
           14              Number Agenda Item 130 is the Defendant's motion to
11:30:54   15       compel production of thousands of documents, which
           16       Plaintiffs are currently withholding on the basis of
           17       unsubstantiated law enforcement privilege claims.
           18                        SPECIAL MASTER COHEN: I'm sorry, Laura. You
           19       said compel production of what?
11:31:07   20                        MS. WU: Documents which are currently being
           21       held by Plaintiffs on the basis of unsubstantiated law
           22       enforcement privilege claims.
           23                        SPECIAL MASTER COHEN: When you say documents,
           24       can you give me an idea within Agenda Item 130 what sort of
11:31:21   25       documents you're talking about?
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 84 of 209. PageID #: 36293
                                                                                            84


            1                        MS. WU: We are requesting an order compelling
            2       production of all documents currently identified as being
            3       withheld on the basis of a law enforcement privilege claim.
            4       We bring this motion on the basis that the Plaintiffs have
11:31:35    5       failed to make out the very basic requirements for any law
            6       enforcement privilege claim.
            7               When we start with the legal analysis for that claim,
            8       we have to start with a formal claim by head of the relevant
            9       department. Here that would be our local sheriffs or police
11:31:54   10       chief. We have no claim by a sheriff or police chief. When
           11       we move on next, there needs to be a personal consideration
           12       of each document. Again, there's no personal consideration,
           13       and there's no specification of the privilege. And if I --
           14                        SPECIAL MASTER COHEN: One second. I see you
11:32:08   15       waving your finger. Let me kind of lift up to like 50,000
           16       feet.
           17                        MS. WU: Certainly.
           18                        SPECIAL MASTER COHEN: I understand we're
           19       fighting over something that matters.
11:32:21   20                        MS. WU: I'm happy to address that.
           21                        SPECIAL MASTER COHEN: So I've been given
           22       documents to review. I don't remember whether it was in
           23       conjunction with Agenda Item 130, 131 or 132, but I think
           24       they were duty reports.
11:32:35   25                        MS. WU: Yes. And that's Agenda Item 92, the
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 85 of 209. PageID #: 36294
                                                                                            85


            1       Cleveland duty reports.
            2                        SPECIAL MASTER COHEN: And I think I've
            3       gotten -- sorry, which Agenda Item?
            4                        MS. WU: 92.
11:32:43    5                        SPECIAL MASTER COHEN: So there's another
            6       topic?
            7                        WOMAN: Carryover item from several weeks
            8       prior, correct.
            9                        SPECIAL MASTER COHEN: And here's what I see.
11:32:50   10       I see redacted information that would be completely
           11       irrelevant and unhelpful to you if you saw it. And I see
           12       redactions of information that doesn't look confidential. I
           13       don't understand why those redactions are made, like the
           14       name of, you know, the super secret name for the project,
11:33:14   15       Project Innocence, and it's -- that's redacted.
           16              How is that mattering to anybody in this litigation?
           17       And so I'm not getting why we are fighting over some of this
           18       stuff.
           19                        MS. WU: Well --
11:33:25   20                        SPECIAL MASTER COHEN: Some I get, but now
           21       again, let's say a 50,000-foot view. Yes, since I think I
           22       need this explained to me a little bit, the essence of what
           23       Defendants are saying, why they're pounding the table about
           24       this topic is that it goes to damages.
11:33:42   25                        MS. WU: Well, Special Master Cohen, I
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 86 of 209. PageID #: 36295
                                                                                            86


            1       believe it's broader than that. Presently there are more
            2       than 20,000 documents which Plaintiffs have identified under
            3       log, subject to law enforcement privilege claim. I
            4       understand from letters that Cleveland counsel has provided
11:33:58    5       just this week that there are additional documents of an
            6       unknown quantum that are also being withheld on the very
            7       same basis. So we have a massive pile of documents that are
            8       being withheld. And what we understand from the privilege
            9       claims that we see on the logs and also from the redacted
11:34:16   10       documents that we have, and then with the benefit of
           11       significant deposition testimony from law enforcement
           12       witnesses from the track jurisdictions is that at present,
           13       Plaintiffs, across the board, are withholding significant
           14       documents on the basis that any specific law enforcement
11:34:34   15       encounter records are subject to a law enforcement
           16       privilege.
           17              First off, that is contrary to the law. In any case,
           18       the law enforcement privilege is not an absolute privilege,
           19       and whereas here --
11:34:47   20                        SPECIAL MASTER COHEN: I've read all this but
           21       you're not answering my question.
           22                        MS. WU: Sure.
           23                        SPECIAL MASTER COHEN: Why do you need them?
           24                        MS. WU: The substance of many of the
11:34:52   25       documents that have either been withheld or redacted, as
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 87 of 209. PageID #: 36296
                                                                                            87


            1       best we can tell from the information available to us, which
            2       certainly is limited, but based on the deposition testimony
            3       we've obtained, that the witnesses have told us that many of
            4       the documents that have been redacted are withheld in their
11:35:08    5       entirety include information about specific law enforcement
            6       encounters that would identify the drugs involved in those
            7       encounters, for example, and that's information which we
            8       haven't been able to benefit from elsewhere in the
            9       production.
11:35:23   10              What we see by and large in the law enforcement
           11       productions that we've received thus far is that we have
           12       charge information, statutory information, or aggregate data
           13       that is insufficient to tell the Defendants what type of
           14       drug was involved, drug or drugs was involved in a law
11:35:42   15       enforcement encounter. That means that Defendants aren't
           16       able to test the claims that the law enforcement encounters
           17       that form the bases for many of the allegations in the
           18       Plaintiffs' complaints, whether those encounters involved
           19       heroin, meth, cocaine --
11:35:57   20                        SPECIAL MASTER COHEN: Got it. Got it. Drugs
           21       involved. What else?
           22                        MS. WU: Correct.
           23              In addition, we need to understand the circumstances
           24       in those specific law enforcement encounters and the
11:36:08   25       investigations into intervening alternate causes for opioids
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 88 of 209. PageID #: 36297
                                                                                            88


            1       present in our track jurisdictions. The plaintiff law
            2       enforcement witnesses over and over again have told us that
            3       there are criminal acts involved. And based on the
            4       production thus far, we're not able to inquire into those
11:36:30    5       intervening and alternative criminal acts that Plaintiffs'
            6       own witnesses have identified for us.
            7               Gert Wilms, the Prosecutor from Akron, went so far as
            8       to say yeah, those -- those criminals should be Defendants
            9       in this lawsuit, but as we sit here today with the
11:36:44   10       productions we have, we aren't able to take discovery of
           11       those intervening and alternative causes because that
           12       relevant information has been obscured by redactions or
           13       completely withheld in the Plaintiffs' productions.
           14                        SPECIAL MASTER COHEN: Can you give me -- I
11:37:00   15       know it's -- I'm asking you to describe something you
           16       haven't seen. But, can you give me an example that you
           17       think might have been in so of the documents you've -- that
           18       were redacted or that you didn't receive that would give you
           19       information about criminal acts that you want?
11:37:16   20                        MS. WU: Sure.
           21               Again, I'd like to talk about deposition testimony
           22       because that's the most specific factual information that we
           23       have.
           24               We deposed a former patrol officer who described his
11:37:30   25       first encounter with prescription opioids in law
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 89 of 209. PageID #: 36298
                                                                                            89


            1       enforcement. He described a robbery of a pharmacy which
            2       took place to the best of his recollection back in 2006 when
            3       he was on a patrol. He could not remember the name of the
            4       pharmacy that was involved. That's incredibly relevant
11:37:48    5       information.
            6              We've looked back to the documents. We've tried to
            7       find something to tie to that testimony. And we were unable
            8       to locate any such information in the productions. What we
            9       see is specific people, places, and things are all redacted.
11:38:04   10       And so we're not able to test the claims.
           11                        SPECIAL MASTER COHEN: Why do you need
           12       specific places? So there are duty reports -- and I don't
           13       understand why. Okay? There are duty reports that said
           14       that the event, whatever it was, happened at 185th and, you
11:38:17   15       know, Jones Street, I don't understand why it was redacted
           16       nor do I understand why you need it.
           17                        MS. WU: The specific location -- I don't know
           18       what type of law enforcement event you're referencing. It
           19       would depend on the nature of the law enforcement event, but
11:38:33   20       for example, speaking from the Defendants' perspective, we
           21       need to look into claims of diversion. So if we are -- we
           22       are specifically, but not exclusively, interested in looking
           23       for law enforcement encounters where there are criminal
           24       components to the diversion alleged in this case. So, for
11:38:54   25       example, the example I highlighted earlier about a pharmacy
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 90 of 209. PageID #: 36299
                                                                                            90


            1       robbery, we would like to know what pharmacy that is so we
            2       can tell if -- tell what events led us to that event, what
            3       investigation happened after, and whether or not those
            4       events are causes for the harms which are alleged in this
11:39:12    5       case.
            6               So it's not just damages. Damages are certainly a
            7       component of this in terms of testing the quantum of what we
            8       expect to receive in expert discovery from Plaintiffs'
            9       experts. I highlight that we don't have a lot of that
11:39:27   10       information now, but it also has to do with causation, both
           11       intervening and alternative causes for the harms which
           12       Plaintiffs alleged.
           13                        SPECIAL MASTER COHEN: Let me hear from
           14       Plaintiffs, please.
11:39:41   15                        MR. PIFKO: Thank you, your Honor. Mark Pifko
           16       from Baron and Budd on behalf of Cleveland.
           17               As an initial matter, this is procedurally improper.
           18       We can't do it this way. We just had this whole discussion
           19       about the Cardinal issue. Plaintiffs come and said all SOMS
11:39:57   20       data, we request an order saying they immediately produce
           21       all those documents immediately. We were just arguing for
           22       15 minutes about a document that wasn't even on the
           23       privilege log. We've identified these documents on the log.
           24       We can't -- I understand a lot of things are being done in a
11:40:12   25       unique fashion in this litigation, but we cannot just have
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 91 of 209. PageID #: 36300
                                                                                            91


            1       some wholesale order that says all these documents are not
            2       subject to --
            3                        SPECIAL MASTER COHEN: Oh, yes, you can. So
            4       you'd better get to the merits.
11:40:22    5                        MR. PIFKO: Anyway you asked the fundamental
            6       question here, and there's no basis for them to need any of
            7       this information.
            8              They have -- they have the data, and they have the
            9       summary and we're fighting about the detail reports --
11:40:35   10                        MS. WU: We don't have the LERMS data.
           11                        MR. PIFKO: They have -- you have -- they have
           12       all the information about it. If there is an arrest or
           13       there is an incident involving some type of drug, they have
           14       that in the data that's already been produced. They're
11:40:48   15       asking for the narrative detailed reports, but they have the
           16       specific information. It's just simply not true that they
           17       don't have the information about the drugs.
           18              And as far as like other things we're talking about,
           19       locations, identity of individuals, it's irrelevant. It
11:41:02   20       has -- it has no bearing on anything here. We will
           21       stipulate that it's illegal to have heroin, but whether
           22       there was an illegal activity concerning heroin is not a --
           23       is not the issue here. You know, we contend that they
           24       caused the heroin to come into this community, but they're
11:41:17   25       not going to establish by showing some arrest that happened
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 92 of 209. PageID #: 36301
                                                                                            92


            1       on 34th Street that it was a heroin dealer. That's
            2       not going to be relevant --
            3                        SPECIAL MASTER COHEN: Explain to me why
            4       you've redacted.
11:41:27    5                        MR. PIFKO: Well --
            6                        SPECIAL MASTER COHEN: The location of a
            7       crime, the fact that it happened at a given intersection,
            8       not -- location of a police officer's investigative report,
            9       that it says that he reported to an intersection and that's
11:41:43   10       redacted. Explain to me why when it says that it's not --
           11       and I'm making this up obviously -- you know, Project
           12       Snowball, why that's redacted. Who cares what the name of
           13       the project is?
           14                        MR. PIFKO: Here's where that comes from, and
11:41:55   15       I can't speak to that -- that's why these issues can't all
           16       be tied together. I can't speak for the other Bellwethers,
           17       but I can tell you -- I said this on the phone before --
           18       that these law enforcement issues are of the utmost
           19       sensitivity to the City of Cleveland.
11:42:07   20                        SPECIAL MASTER COHEN: They really care that
           21       somebody knows it's called Snowball?
           22                        MR. PIFKO: They contend that a lot of the
           23       information that's redacted provides insight into the
           24       techniques and the strategy of how they conduct their law
11:42:20   25       enforcement investigations, and they are deathly afraid if
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 93 of 209. PageID #: 36302
                                                                                            93


            1       it gets out in the hands of the Defendants -- I don't
            2       believe anyone sitting here is going to purposefully release
            3       the information, but we all know there's contract attorneys
            4       here, there's inadvertent productions of privileged
11:42:34    5       information happening on both sides. They are deathly
            6       afraid if that information gets flipped over to the other
            7       side, it's going to get into the wrong hands. Who knows who
            8       know somebody who, you know, some enterprising criminal
            9       wants to find out some information, they can get that there
11:42:49   10       and that is --
           11                        SPECIAL MASTER COHEN: I'm sympathetic. I
           12       truly am sympathetic to law enforcement's interests in
           13       making sure that there is no breach of important information
           14       that would in any way hamper or impede or hurt what they're
11:43:09   15       doing. I'm totally sympathetic to that. Right? And I get
           16       that when, for example, a lot of information is given to
           17       some folks, that it may be that a paralegal who's working on
           18       it is the boyfriend or girlfriend of somebody out there and
           19       somehow, some information is there by divulge to that person
11:43:26   20       that has a bad effect. I get it. Okay?
           21              Those interests haven't yet convinced me that what you
           22       are redacting and what you are not giving to the Defendants
           23       is consonant with that concern. I'm just not seeing it.
           24                        MR. PIFKO: That's why we need to deal with
11:43:45   25       this on a document-by-document basis.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 94 of 209. PageID #: 36303
                                                                                            94


            1                        SPECIAL MASTER COHEN: No. You can't do it
            2       that way.
            3                        MR. PIFKO: If you want to say some address in
            4       the abstract is not privileged, I can't say -- I can say
11:43:55    5       that generally, it is sound privilege but I can't say the
            6       context of a specific document or why that it might be
            7       confidential in that situation. We just -- we cannot deal
            8       with this in a vacuum on a broad brush stroke. We need to
            9       look at document by document. If it's not you, some other
11:44:11   10       Special Master needs to go through these documents.
           11                        MS. WU: Special Master Cohen, these first
           12       step --
           13                        A MAN: Special Master Cohen --
           14                        MS. WU: I'm sorry.
11:44:18   15              The first step in this inquiry is to determine whether
           16       or not the Plaintiffs have made out any valid privilege
           17       claim.
           18              What counsel for the Plaintiffs now request is the
           19       opportunity to put -- to make good on the burden that
11:44:32   20       they've had through this entire litigation and ignored up
           21       until now. But, we can move fast, move past the technical
           22       aspects of the inquiry to where you started, which is that
           23       this is responsive, relevant, and in fact, crucial
           24       information to the claims and defenses in this case.
11:44:51   25              And courts regularly call for the production of even
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 95 of 209. PageID #: 36304
                                                                                            95


            1       law enforcement privileged information, which is subject to
            2       a valid claim, which we don't have here, based on an
            3       attorney's-eyes-only production basis.
            4              We've offered that in this case, and we think that's
11:45:07    5       more than sufficient to protect the client -- the
            6       Plaintiff's interests because we share concerns about law
            7       enforcement. It is not our client's interest to put
            8       anything in jeopardy.
            9                        SPECIAL MASTER COHEN: I want to ask you the
11:45:18   10       question. And then I need to hear from Paul.
           11                        MS. WU: Certainly.
           12                        SPECIAL MASTER COHEN: So I've looked at a few
           13       records now and think that the redactions are inappropriate,
           14       don't make sense to me. And I would say, I don't know,
11:45:35   15       let's say three out of three. Okay? I don't remember how
           16       many I looked at. Let's say three out of three of those
           17       documents, I think that the redactions were excessive or
           18       inappropriate and, therefore, Defendants should just get
           19       them. Let's say that's what I conclude. Okay?
11:45:50   20              Applying that same logic, why wouldn't it be the case
           21       that with 100 documents that were produced by -- and I don't
           22       remember the Defendant honestly. I think it was Cardinal --
           23       I asked them to go back and look at them and they withdrew
           24       84 of them, why wouldn't I say, "You know what? You get
11:46:08   25       them all. Plaintiffs you get them all"? Same logic.
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 96 of 209. PageID #: 36305
                                                                                            96


            1                        MS. WU: I think here we're dealing with two
            2       legal standards. I believe that with regard to the Defense
            3       claims discussed earlier, we are addressing the
            4       attorney/client privilege, which, as you know, is an
11:46:22    5       absolute privilege.
            6              Here we're dealing with a law enforcement privilege.
            7       So even assuming a valid claim of law enforcement privilege,
            8       production of privileged information is in many, if not all
            9       circumstances, appropriate with proper confidentiality
11:46:39   10       protections. So the legal analysis is very, very different
           11       in those circumstances.
           12                        SPECIAL MASTER COHEN: Paul, did you have
           13       anything to say or --
           14                        MR. FARRELL: Paul Farrell on behalf of the
11:46:49   15       Plaintiffs.
           16              I think you picked up on the same hypocrisy I have
           17       been frustrated with in this litigation.
           18                        SPECIAL MASTER COHEN: Her answer was a good
           19       one, though.
11:47:01   20                        MR. FARRELL: It wasn't bad.
           21              (Laughter.)
           22                        MR. FARRELL: And so moving past the issue of
           23       the attorney/client being a different standard, I just want
           24       to remind the Court that the law enforcement privilege was
11:47:11   25       relied upon heavily when we were debating ARCOS. And my,
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 97 of 209. PageID #: 36306
                                                                                            97


            1       how quickly the Defendants have changed their position on
            2       the effect of law enforcement privilege.
            3                        SPECIAL MASTER COHEN: But the ARCOS data was
            4       produced subject to protective order.
11:47:24    5                        MR. FARRELL: So subject to all that, what I
            6       really want to remind the Court is we're getting ready for
            7       CT2. And so what I want to do is I want us to get to some
            8       ultimate conclusion. When we challenged the Cardinal Health
            9       privilege log, you had found that those documents are
11:47:40   10       extremely relevant.
           11              If, on the other hand, this pursuit of police files is
           12       not very relevant, not probative, then what we're doing is
           13       we're burdening these communities with producing information
           14       that has little to no relevance.
11:48:01   15              And so what I'll point out about the idea of bringing
           16       in third parties, there hasn't been a third-party complaint
           17       filed by any of the Defendants anywhere in the country.
           18       There absolutely has not been any indication that the
           19       robbery of a pharmacy of 5,000 pills has had a dramatic
11:48:20   20       impact upon the 25 million pills they sold into Cleveland.
           21              And so for a relative standpoint, what I don't want is
           22       I don't want Defense's discovery to be punitive. And if
           23       this is an exercise where we get to go through and allow
           24       them to develop a record -- and as it turns out, there's
11:48:39   25       nothing in here, other than time consuming, I'd like to
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 98 of 209. PageID #: 36307
                                                                                            98


            1       reach that conclusion before we replicate these issues in
            2       CT2, CT3 and CT4.
            3                        MS. WU: Special Master Cohen --
            4                        SPECIAL MASTER COHEN: Let me ask --
11:48:53    5                        MR. LEDLIE: Special Master Cohen, this is
            6       James Ledlie from Motley Rice. I'm with Summit County and I
            7       wanted to address one item, which is you were requesting why
            8       a location might be redacted or why an operation of a covert
            9       operation might be redacted.
11:49:07   10                        SPECIAL MASTER COHEN: Yeah, go ahead.
           11                        MR. LEDLIE: You need to consider, your Honor,
           12       in deciding this issue that there are a number of open
           13       investigations, open criminal matters, and there's a certain
           14       amount of repetition within criminal enterprises. And so
11:49:25   15       while the data might be -- that is one reason why certain
           16       pieces of information may be redacted is to protect the
           17       security of the officers in the field and of the sources and
           18       methods of investigation, held tightly of all criminal
           19       police investigations.
11:49:45   20                        MS. WU: Special Master Cohen --
           21                        SPECIAL MASTER COHEN: Here's -- no, I
           22       still -- I will get to you. I still have some more
           23       questions for the Plaintiffs.
           24              I want to understand why the names of officers have
11:49:59   25       been redacted if -- if -- I get that if they're undercover,
           Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 99 of 209. PageID #: 36308
                                                                                            99


            1       I get it. Is there any other reason that the names of an
            2       officer would be redacted?
            3                        MR. ACKERMAN: Special Master Cohen, this is
            4       David Ackerman for Summit and Akron. I want to answer your
11:50:13    5       question and also piggy back on what Mr. Ledlie just said.
            6              My understanding is that officers' names have been
            7       redacted where those officers are acting as undercover
            8       informants or the officers are operating in an undercover
            9       capacity.
11:50:29   10              The issue that we from Summit and Akron and I think
           11       other Plaintiffs have is that Ms. Wu is seeking to operate
           12       here on sort of a global basis saying there should be no law
           13       enforcement privilege ever where I think there are
           14       pockets -- you have looked at documents from Cleveland and
11:50:46   15       have concerns about redactions. I don't know what those
           16       documents say and I can't speak to those. But, I do know
           17       that for Summit and Akron, we have withheld documents
           18       regarding ongoing investigations or redacted the names of
           19       confidential informants, and we discussed this with you on
11:51:05   20       December 21st, and you told us to go back and do a re-review
           21       and we're doing that re-review. And I just want to make
           22       sure that nothing that we had previously discussed or
           23       determined is going to, all of a sudden, be reversed by this
           24       notion that there should be some global disavowment of the
11:51:22   25       law enforcement privilege.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 100 of 209. PageID #: 36309
                                                                                      100


            1                    MS. WU: Special Master Cohen, as everyone is
            2   well aware, I know that Mr. Farrell is thinking about Track
            3   Two, but I'm very concerned about the January 25th cut-off
            4   date, and what I'm hearing from Plaintiffs is that they
11:51:35    5   essentially want to restart their analysis of law
            6   enforcement privilege documents, and that's inappropriate at
            7   this late stage in the game.
            8                    SPECIAL MASTER COHEN: How many documents are
            9   we talking about?
11:51:45   10                    MS. WU: We're talking about more than 20,000
           11   documents which have been logged specifically for a law
           12   enforcement privilege claim. In addition, based upon
           13   correspondence from Cleveland counsel, we understand that
           14   there's a large -- what I believe to be a large number of
11:52:01   15   documents that are not logged, that for which we're being
           16   told there is a law enforcement privilege claim. And just
           17   to highlight, I know we've been very focused on duty reports
           18   because those are the documents which you have in front of
           19   you for in camera review, but Plaintiff witnesses have
11:52:16   20   identified several other categories of documents, which are
           21   currently being withheld, based on a law enforcement
           22   privilege claim, which has been unlogged, such as
           23   heroin-involved death investigation charts.
           24          Scott -- Detective Scott Moran from Cleveland just sat
11:52:32   25   for deposition last week. He identified a number of
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 101 of 209. PageID #: 36310
                                                                                      101


            1   categories of documents which are not on a privilege log,
            2   and based on Cleveland counsel's letter of Monday night, we
            3   understand are now being the subject of such a claim.
            4           It's first of all too late in the day to do that.
11:52:51    5   There's no substantiated claim whatsoever. All we have is a
            6   letter from counsel. That's not how one makes a privilege
            7   claim. And when we look at the substance of those documents
            8   as described by Detective Moran, these are critically
            9   important to the Defendants in this case.
11:53:09   10           So even assuming a valid law enforcement privilege
           11   claim, which we don't have, the authority is clear that
           12   production is appropriate. And here we're happy to afford
           13   Plaintiffs whatever additional confidentiality protections
           14   they think are necessary. We're very happy to do that.
11:53:26   15                    SPECIAL MASTER COHEN: Let me ask you about
           16   that.
           17           Let's say that I -- let's say that I order all of
           18   those documents to be produced attorney's eyes only in some
           19   extremely limited fashion, and what I'm thinking of is not
11:53:39   20   every Defendant, to like two or three people, and those two
           21   or three people on behalf of all Defendants will go through
           22   those documents and identify the information that is
           23   relevant to superseding intervening cause, is relevant to
           24   damages, is relevant to additional discovery, and that's it.
11:53:58   25   What then happens, I think, is that I've at least addressed,
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 102 of 209. PageID #: 36311
                                                                                      102


            1   if not completely cured, Plaintiffs' counsel's concern that
            2   the production of that information somehow might lead to
            3   something bad happening. Give me an idea.
            4                    MS. WU: I think that we're open to that. I
11:54:15    5   might have to negotiate the number of attorneys simply
            6   because the number of documents for review is so large and
            7   the time is so tight, especially before depositions which
            8   are scheduled for as soon as next week. But, I think that
            9   we would be amenable to a smaller group of Defendants who
11:54:32   10   would be able to receive the documents in the first instance
           11   and then revisit in collaboration with Plaintiffs the
           12   appropriate way to move forward in terms of making those
           13   documents more broadly available and for use in depositions.
           14                    SPECIAL MASTER COHEN: I mean the alternative,
11:54:48   15   and I'll hear from Plaintiffs now, the alternative is for
           16   Plaintiffs to spend a God-awful amount of time going through
           17   documents and making sure that their redactions don't
           18   include the three or four things Defense counsel just
           19   identified as being important.
11:55:06   20          For example, the drugs involved, whether a criminal
           21   act was involved, and the location. I mean I'm okay with
           22   informants and undercover officers' identities being
           23   redacted. It still makes no sense to me why you're
           24   redacting Project Snowball, but it's also irrelevant to the
11:55:25   25   Defendant. So I don't care about that.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 103 of 209. PageID #: 36312
                                                                                      103


            1                    MS. WU: Special Master --
            2                    SPECIAL MASTER COHEN: -- so there's two
            3   options. One is to protect your interests, which as I said
            4   I'm sympathetic to, by just letting the Defendants have the
11:55:37    5   documents but in an extremely limited way or give yourself a
            6   lot of work and have to go through and redact. And I want
            7   to hear from Plaintiffs.
            8                    MS. WU: I just wanted to underscore, Special
            9   Master Cohen, that we had made that very same offer, saying
11:55:52   10   just redact the necessary information, we don't need it, and
           11   we don't -- we don't care if you redact it. But, instead
           12   what we've been left with is the situation we have now,
           13   which is crazy overbroad redactions and the withholding of
           14   documents, some of which haven't even been placed on a
11:56:10   15   privilege log, which at this late date in discovery, with
           16   January 25th staring us in the face, we really can't accept
           17   that alternative at this point.
           18                    MR. ACKERMAN: I just want to make one point
           19   quickly is that some of these documents -- David Ackerman.
11:56:30   20   Sorry.
           21          Some of these documents have information that is
           22   subject to DEA or DOJ restrictions, and we have been advised
           23   by the DOJ or the DEA not to release them. And they have
           24   been logged. And at this point --
11:56:46   25                    SPECIAL MASTER COHEN: How many of the 20,000
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 104 of 209. PageID #: 36313
                                                                                      104


            1   are we talking about?
            2                    MR. ACKERMAN: That I don't know. I'd have to
            3   go back and find that.
            4                    SPECIAL MASTER COHEN: Take a semi-educated
11:56:54    5   case.
            6                    MR. ACKERMAN: I would guess at least 10 if
            7   not more.
            8                    SPECIAL MASTER COHEN: Is DEA or DOJ here
            9   today? Did they know the hearing was going to occur? I
11:57:03   10   understand we're under a furlough.
           11                    MALE COUNSEL: I sent a letter about trying to
           12   get together, and I got an automatic response he was on
           13   furlough.
           14                    SPECIAL MASTER COHEN: He's in Ohio. Bennett.
11:57:16   15                    MS. SINGER: Special Master Cohen -- Linda
           16   Singer. Having talked to DOJ about these issues, it is Mr.
           17   Bennett's team that handles any issue related to Touhy and
           18   they are all furloughed. So DOJ is unable to make any
           19   decisions about Touhy until the shutdown is over.
11:57:31   20                    MS. WU: One point to answer your question.
           21   DEA is aware of the conference today. I received a call
           22   yesterday from an attorney in the civil fraud division at
           23   DOJ, who is not furloughed, who is calling on Mr. Bennett's
           24   behalf to inquire as to the status of law enforcement
11:57:48   25   privilege issues. I shared with that attorney that there
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 105 of 209. PageID #: 36314
                                                                                      105


            1   would be a conference today and that I would pass on her
            2   communication to all parties in this case. And I've done
            3   so. So to make sure we're sharing information
            4   appropriately.
11:58:02    5                    SPECIAL MASTER COHEN: Who is that?
            6                    MS. WU: The name escapes me, but I'll be
            7   happy to forward you the e-mail as well.
            8                    SPECIAL MASTER COHEN: Okay. So, Mr. Pifko.
            9                    MR. PIFKO: I was just going to add in
11:58:14   10   addition to the DOJ issues, there's also certain types of
           11   informant issues that even our clients are not allowed to
           12   know that are kept internal to the -- Cuyahoga County has
           13   that. And again, I just -- I want to reiterate that they
           14   don't need this information, that all the charges that have
11:58:29   15   been brought, it's all been produced. They have all the
           16   details they need. But at bottom, if you're going to order
           17   something, I know my client is going to insist on reviewing
           18   them.
           19           So if you're going to order that, we need to look for
11:58:40   20   certain categories of information. That's the approach that
           21   we're going to take. But I -- Defendants really do not need
           22   this information. It's a waste of everyone's time and
           23   resources.
           24                    SPECIAL MASTER COHEN: All right.
11:58:49   25           So I just want to understand your assertion. That
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 106 of 209. PageID #: 36315
                                                                                      106


            1   Defendants already have what they're asking for. Explain
            2   that to me.
            3                    MR. PIFKO: They have in the -- my local
            4   counselor here maybe can explain some of the details of the
11:59:04    5   workings of LERMS a little bit better than I can but they
            6   have in the LERMS data, they have detailed discussions about
            7   the property that was seized. If that's drugs, it's -- it's
            8   discussed in the LERMS data, and I've said this before.
            9   I -- when I hear their complaints, I feel like they don't
11:59:21   10   understand how to use the data that's been produced to them.
           11   And you know we're getting all sorts of databases and weird
           12   programs like Mr. Cecchi was discussing. They're not
           13   teaching us how to use it. It's not our job to teach them,
           14   but there are different spreadsheets on there that, all from
11:59:38   15   LERMS and it can tell you about an incident that occurred
           16   and you can cross check that with property seized and see
           17   what the drugs were. So the contention that they don't know
           18   what the drugs are is false.
           19          And they have the charging data from the County that
11:59:51   20   was produced. I just don't -- it's mind boggling to me they
           21   would somehow need information about the identity of the
           22   victim or some of this other --
           23                    SPECIAL MASTER COHEN: Is LERMS only
           24   Cleveland?
12:00:05   25                    MS. LUCAS: Special Master Cohen, may I be
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 107 of 209. PageID #: 36316
                                                                                      107


            1   heard on that?
            2                    SPECIAL MASTER COHEN: One second. Is LERMS
            3   only Cleveland?
            4                    MS. WU: LERMS is Cleveland-specific, and this
12:00:10    5   is Laura Wu.
            6          Amy Lucas is standing up. She's been handling the
            7   LERMS issues for months now. And I'd be happy to have her
            8   address the LERMS deficiencies.
            9                    SPECIAL MASTER COHEN: For the record, we're
12:00:22   10   touching on Agenda Item 51. Go ahead.
           11                    MS. LUCAS: Correct. I take issue with
           12   Mr. Pifko's representation that we have everything that we
           13   need. That is incorrect.
           14          Last time, if you'll recall, the last hearing,
12:00:35   15   Mr. Pifko represented that the detailed reports, which
           16   contain the actual details of what happened -- and I
           17   understand that they have produced spreadsheets with the
           18   other property information. But, I think we all know how to
           19   use a spreadsheet, but we had all agreed that the detailed
12:00:51   20   reports are to be produced. And they still have not done
           21   it. And we were supposed to get an update today. So for
           22   him to represent that we have everything that we need is
           23   just simply incorrect.
           24                    MR. PIFKO: The detail reports aren't
12:01:04   25   relevant. I still believe that. I'm going to give it to
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 108 of 209. PageID #: 36317
                                                                                      108


            1   them anyway. I've been the most transparent person in this
            2   litigation. I'm going to give them everything. It's not
            3   relevant.
            4                    MS. WU: This is Laura Wu.
12:01:16    5          I would just say that Mr. Pifko mentioned that what
            6   the Defendant has is charge information, and that's true.
            7   We have a lot of charge information. We have bookings
            8   information. But that does not give us information about
            9   intervening alternative criminal acts, and it also does not
12:01:29   10   give us drug-specific information for individual law
           11   enforcement encounters.
           12          And at this point, that information has not been
           13   provided to Defendants because it's subject to law
           14   enforcement privilege.
12:01:41   15                    SPECIAL MASTER COHEN: All right. Here's my
           16   ruling.
           17                    MR. ACKERMAN: Special Master Cohen, before
           18   you rule, I want to make sure I make the point for Summit
           19   and Akron because there's been a lot of discussion about
12:01:49   20   what documents Cleveland has produced. Summit and Akron
           21   have produced court records. They've made court records
           22   available. Where any person has been charged, we have
           23   produced a list of all of the -- all of the offenses where
           24   they -- a person was charged with a drug-related offense and
12:02:06   25   made the underlying court files available. So what this is
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 109 of 209. PageID #: 36318
                                                                                      109


            1   is not issues where somebody was actually charged with a
            2   crime. It is actually police investigative files.
            3          So it is a totally separate issue. So the notion that
            4   Defendants don't have any information on this topic is
12:02:22    5   incorrect.
            6                    SPECIAL MASTER COHEN: Yeah, I think -- look.
            7   After all is said and done, after all of this argument, I
            8   still think you guys are fighting over something that's not
            9   worth fighting over.
12:02:34   10          So here's what's going to happen. Two things: First,
           11   I want Defendants to identify 10 percent of the documents
           12   that have been withheld in whatever categories you want,
           13   ones you want to receive. You don't need to receive every
           14   single one to do what you said you need to do, which is to
12:03:02   15   identify intervening superseding causes, identify the extent
           16   to which the damages claims aren't valid because it has to
           17   do with heroin and so forth. I'm not hearing arguments
           18   anymore. I'm ruling. Okay?
           19          You can identify those 2000 documents from a mix of
12:03:20   20   jurisdictions, however you want. They can be all Cleveland,
           21   they can be a mix of the four different jurisdictions.
           22          Those documents will be produced. You can produce
           23   those documents with the following information redacted:
           24   Informant's names, undercover officers, anything that would
12:03:46   25   reveal the existence of an ongoing investigation. And that
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 110 of 209. PageID #: 36319
                                                                                      110


            1   has to be extremely narrow. Okay? I'm not even sure a
            2   Project Snowball name really touches on that.
            3          Defendants, for their part, have to identify a very
            4   few number of attorneys who will be given access to those
12:04:13    5   records. Your complaint or your -- your concern was to view
            6   20,000 documents. I need a bunch -- well, it's not 20,000.
            7   It's 2000. And so I'm thinking two or three should be
            8   sufficient.
            9          So the documents will be produced with those
12:04:32   10   redactions, and they'll be reviewed attorney's eyes only
           11   pursuant to the orders that the parties have already agreed
           12   to. Attorney's eyes only designation by only those Defense
           13   counsel.
           14          Any questions? Paul?
12:04:47   15                    MR. FARRELL: So creating precedent moving
           16   forward -- I'm sorry. Paul Farrell on behalf of the
           17   Plaintiffs. Creating precedent for moving forward in other
           18   case tracks, what I'll ask the Court to do at some point in
           19   time is to make a ruling as to whether or not this exercise
12:05:06   20   is relevant toward the issue at hand.
           21                    SPECIAL MASTER COHEN: If prove unnecessary,
           22   and we'll deal with that when we get to it. I understand
           23   your concern.
           24                    MS. WU: Special Master Cohen, in follow-up to
12:05:18   25   an issue I raised during the argument portion of that issue,
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 111 of 209. PageID #: 36320
                                                                                      111


            1   which is that Cleveland has advised that there are
            2   additional documents that have not currently been logged as
            3   subject to a law enforcement privilege but are currently
            4   being withheld, we're unable to select from those documents.
12:05:32    5   And for production, I understand that but we'd --
            6                    MR. PIFKO: That's not true, by the way.
            7                    MS. WU: -- ask for an entry of an order that
            8   all of these documents be logged.
            9                    MR. PIFKO: They are logged.
12:05:42   10          What she's talking about is I voluntarily agreed to
           11   re-review all of our duty reports and put more narrow
           12   redactions on them, which we've been doing. And what she's
           13   talking about is there were documents that were withheld in
           14   their entirety, which then we were going to review and
12:06:01   15   produce them in a redacted form. So that's all we're
           16   talking about.
           17          And to the extent there are documents that haven't
           18   been produced, it seems there are new requests they're
           19   asking for that we are continuing to provide to them.
12:06:10   20                    MS. WU: That's actually a point of
           21   clarification. I can use the Heidi investigation records,
           22   which I've referenced in connection with Detective Moran's
           23   deposition, as an example. Those are documents which are
           24   clearly responsive to our requests, and they're also within
12:06:26   25   the custody of -- an agreed-upon custodian, Detective Moran.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 112 of 209. PageID #: 36321
                                                                                      112


            1   Those documents have neither been produced nor logged. And,
            2   therefore, we have a problem.
            3                    MS. LUCAS: This is Amy Lucas.
            4          I would also like confirmation of the details reports
12:06:41    5   from LERMS are excluded from this order because Mr. Pifko
            6   has already represented that those would be produced.
            7                    MR. PIFKO: I've always contended that there
            8   could be potential redactions on those documents. So that
            9   could be covered by the privileges.
12:06:59   10                    SPECIAL MASTER COHEN: We're not undoing
           11   promises you've made. Did you promise to produce those?
           12                    MR. PIFKO: I promised to produce the data but
           13   never said I was going to produce it unredacted. I've
           14   always said, you can look at the letters and the discussions
12:07:10   15   we've had. One of the things they were upset about was I
           16   said it was going to take time and it was burdensome because
           17   we're going to have to go through and review them for these
           18   privileges.
           19                    MS. LUCAS: That was at the last hearing.
12:07:19   20   There's a transcript of it, and we can check, but my
           21   recollection was that Mr. Pifko said the chief legal
           22   officer, chief lawyer from Cleveland was out of town.
           23                    MR. PIFKO: Again, I'm producing the LERMS
           24   data. I'm just not producing it unredacted. I never said I
12:07:36   25   was going to give it unredacted.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 113 of 209. PageID #: 36322
                                                                                      113


            1                    SPECIAL MASTER COHEN: All right.
            2          You can go back and examine that. And as I said,
            3   promises made are not undone by this.
            4          As for the specific documents you're referring to of
12:07:46    5   that one deponent, you know they exist, choose one.
            6                    MR. GALLUCCI: Special Master Cohen, Frank
            7   Gallucci for Cuyahoga County.
            8          One point of clarification with regards to the
            9   redactions. You mentioned redaction of confidential
12:07:58   10   informants and undercover officers. The difficulty is we as
           11   counsel do not have the ability to know those names. So
           12   what I would request is that we can redact names of all law
           13   enforcement. So I don't know who the confidential
           14   informants are, I don't know who the undercover officers
12:08:15   15   are, and frankly there's no reason for Defendants to need to
           16   know an officer or informant's name in any instance.
           17                    SPECIAL MASTER COHEN: I don't see a problem
           18   with that, given what you've asserted you need this
           19   information for.
12:08:30   20                    MS. WU: We certainly -- Defendants have no
           21   desire to have informant information. However, I've raised
           22   the timing concern and also the over redaction issue to you
           23   previously. We made the offer to receive these documents
           24   with appropriate redactions months ago, and instead,
12:08:47   25   Plaintiffs chose this course. This is the situation of
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 114 of 209. PageID #: 36323
                                                                                      114


            1   their own making with just really about two weeks before the
            2   close of discovery. There's simply not time to redo this
            3   process, especially with critical law enforcement
            4   depositions, which are set forth to go forth next week and
12:09:05    5   the following week.
            6                    SPECIAL MASTER COHEN: How timely can you
            7   produce these 2000 records with the redactions you want to
            8   undertake?
            9                    MR. PIFKO: We've addressed this. We've
12:09:10   10   mentioned this privilege from the beginning of the
           11   litigation. So that's not true. They're the ones who
           12   waited --
           13                    SPECIAL MASTER COHEN: Answer my question. I
           14   don't need argument about stuff I've decided.
12:09:17   15                    MR. PIFKO: I would say two weeks, a week.
           16                    SPECIAL MASTER COHEN: Got to be less than two
           17   weeks.
           18                    MR. PIFKO: I'll do it in a week.
           19                    MR. ACKERMAN: Can I add one point of
12:09:28   20   clarification? We talked earlier about information that may
           21   have DOJ or DEA restrictions. To the extent any of the 2000
           22   documents have information from the DOJ or DEA, we will need
           23   to be authorized to redact that info or seek the DOJ's or
           24   DEA's input to the extent we can get it.
12:09:49   25                    SPECIAL MASTER COHEN: So I need you to try.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 115 of 209. PageID #: 36324
                                                                                      115


            1                    MR. ACKERMAN: We certainly will try. I want
            2   to make sure we're not obligated to produce a document over
            3   a DOJ or DEA objection even if there is no way to clarify
            4   whether they are releasing the objections.
12:10:04    5                    SPECIAL MASTER COHEN: So I mean are we
            6   talking -- is their interest because they were part of a
            7   Task Force? Why do they have an interest in this at all?
            8                    MR. ACKERMAN: They work cooperatively with
            9   law enforcement in --
12:10:17   10                    SPECIAL MASTER COHEN: What is it --
           11                    MR. ACKERMAN: -- law enforcement officers.
           12   They are -- there are specific officers in Summit and Akron
           13   who are basically assigned to work with the DEA.
           14                    SPECIAL MASTER COHEN: Right. I'm asking what
12:10:28   15   is it the DEA, DOJ is concerned about divulging?
           16                    MR. ACKERMAN: I can't speak for them. I
           17   don't know. We've only received instructions from them to
           18   claw back certain documents that have been produced that
           19   maybe have been made marked law enforcement sensitive or DEA
12:10:46   20   sensitive and for other information from that they have
           21   provided to the law enforcement agencies. I just can't
           22   speak for DEA on this point.
           23                    SPECIAL MASTER COHEN: All right. Let -- go
           24   forward in this way. You're going to identify 2000
12:11:00   25   documents. If seven of them are DEA sensitive, then it's a
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 116 of 209. PageID #: 36325
                                                                                      116


            1   nonissue. If half of them are, then it is an issue. So
            2   let's just go forward with this as it is now.
            3                    MS. WU: I'll just note that we have some
            4   separate privilege logs from Plaintiffs, which are based on
12:11:14    5   DEA privilege claims and we're happy to stay away from those
            6   documents for purposes of this exercise to simplify.
            7                    SPECIAL MASTER COHEN: Thank you.
            8                    MR. SHKOLNIK: Special Master Cohen, Hunter
            9   Shkolnik for Cuyahoga.
12:11:25   10          You've ordered that 2000 be identified. If we want to
           11   do this process fast, I would ask that the directive be that
           12   it's all not dumped on one of the four, that it should be
           13   somehow evenly dispersed. Otherwise, we won't get them done
           14   as quickly as you would like. So if that type of
12:11:43   15   consideration would be made as part of the directive, we
           16   would appreciate it.
           17                    MS. WU: I will tell you that we may have a
           18   larger sample for Cleveland because Cleveland has the
           19   largest number of claims. And also from what we've seen so
12:11:56   20   far, the most suspect. So just in full disclosure, there
           21   may be a larger sampling from Cleveland just based on what
           22   we've seen in the documents and heard in deposition
           23   testimony thus far.
           24                    SPECIAL MASTER COHEN: All right. That's --
12:12:06   25   to get --
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 117 of 209. PageID #: 36326
                                                                                      117


            1                    MR. PIFKO: Factually, her letter -- I'm --
            2                    SPECIAL MASTER COHEN: One second. One
            3   second.
            4          To get to where you need to be, you don't need them
12:12:17    5   from Cleveland or anybody else. So I'm going to put a
            6   restriction that no more than 60 percent as to any given
            7   Plaintiff.
            8                    MR. ACKERMAN: The process could go quicker if
            9   it was only 1,000 documents. Sorry. David Ackerman.
12:12:30   10          (Laughter.)
           11                    SPECIAL MASTER COHEN: My ruling stands.
           12                    MR. GALLUCCI: Special Master, Cohen, Frank
           13   Gallucci again.
           14          What is the ultimate decision with regard to redaction
12:12:39   15   of law enforcement officers since we don't know who is
           16   undercover versus confidential informant? We discussed it,
           17   but I don't believe we reached a conclusion.
           18                    SPECIAL MASTER COHEN: Yeah, I'm -- if you
           19   want to take the time to redact all the names of the
12:12:57   20   officers, you can do that. I'm not seeing that it's as
           21   vital as the other information, given the arguments I've
           22   heard.
           23                    MR. GALLUCCI: Thank you.
           24                    MS. ROITMAN: Special Master, if an officer is
12:13:08   25   actually making an arrest, at that point, the report shows
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 118 of 209. PageID #: 36327
                                                                                      118


            1   that if an officer's making an arrest, he's not undercover
            2   anymore. Carol pointed that out.
            3                    MR. GALLUCCI: The name is still an undercover
            4   officer. It's a particularly sensitive issue to Cuyahoga
12:13:26    5   County, in that a member of their law enforcement team was
            6   recently identified, ended up in the hospital and almost
            7   killed.
            8                    MS. ROITMAN: I'm certainly not advocating for
            9   that.
12:13:35   10                    MR. GALLUCCI: That's what happens when the
           11   names get out.
           12                    SPECIAL MASTER COHEN: The officers' names are
           13   redacted.
           14                    MS. WU: Special Master Cohen, this is Laura
12:13:44   15   Wu for McKesson.
           16           I'm happy to share that we can strike or defer one of
           17   the law enforcement-related agenda items. That's Agenda
           18   Item Number 132, which is a motion to compel production of
           19   documents from Summit and Akron. And David Ackerman and I
12:14:00   20   have spoken. While these issues have been raised
           21   previously, we're going to continue our conference on this
           22   issue and would be happy to defer that issue until next
           23   week.
           24                    SPECIAL MASTER COHEN: Let me first ask you --
12:14:14   25   I was going to turn to that.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 119 of 209. PageID #: 36328
                                                                                      119


            1          I assume that what I just said fully addresses 130 and
            2   131.
            3                    MS. WU: In fact, based on Mr. Pifko's letter
            4   of Monday stating that Cleveland would not produce the
12:14:33    5   documents based on the law enforcement privilege claim, I
            6   believe that those documents should be logged if that is the
            7   case because they -- those documents have not been logged.
            8   And that's with regard to the Cleveland motion to compel,
            9   which is Number 131 on the agenda.
12:14:52   10                    MR. PIFKO: Of course, anything that we're
           11   asserting a privilege over will be on the log. To the
           12   extent it hasn't been on the log, it's because it hasn't
           13   been produced yet.
           14                    SPECIAL MASTER COHEN: Okay. I think that
12:15:01   15   we're done with 131, 130 and 132.
           16                    MR. WU: Special Master Cohen, so while I'm up
           17   here, there was an issue which was raised about DEA
           18   discovery, Agenda Item Number 117. The Defendant's motion
           19   to take the depositions of Detectives Leonard and Prince.
12:15:23   20   This is a related issue.
           21          As you will recall, Defendants moved in order to take
           22   the depositions of Detectives Leonard and Prince, who are
           23   two of the Track One law enforcement team members, who do
           24   have ties to DEA through Task Force assignments, there is a
12:15:44   25   pending Touhy request for each of those depositions.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 120 of 209. PageID #: 36329
                                                                                      120


            1   However, given the time left in discovery, we renew our
            2   request to move forward with the portions of those
            3   depositions, which are not subject to any Touhy -- Touhy
            4   clearance issue so that we may complete those depositions
12:16:02    5   before January 25th.
            6                    SPECIAL MASTER COHEN: So you --
            7                    MS. WU: Recognizing we may need to reopen
            8   them once Touhy issues are resolved.
            9                    SPECIAL MASTER COHEN: You're jumping to
12:16:11   10   Agenda Item Number 117. What we did with that was to kick
           11   the can down the road very purposely for a week, hoping that
           12   Congress and the President would come to some agreement,
           13   which has not occurred and, therefore, we don't have a Touhy
           14   response from the Government.
12:16:23   15          And given deadlines, I don't see any other option,
           16   unless somebody's got a good idea. I'm happy to see to --
           17   except to let the depositions go forward and for folks to
           18   try to tap dance around the Touhy issues.
           19                    MS. WU: Special Master Cohen, we believe that
12:16:46   20   is the appropriate course. Natalie Waites is the civil
           21   fraud DOJ attorney who contacted me yesterday, and as I told
           22   her and shared with the parties, I agreed that I would
           23   report back to her following your ruling on this issue so
           24   that DOJ and DEA won't be advised of the situation with
12:17:05   25   regard to these witnesses.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 121 of 209. PageID #: 36330
                                                                                      121


            1                    SPECIAL MASTER COHEN: Anybody have a good
            2   idea?
            3                    MR. ACKERMAN: The only idea I would add --
            4   this is David Ackerman. The only idea I would add would be
12:17:17    5   to schedule these later in the -- or as close to January
            6   25th as we can so that we can give the Government enough
            7   time if we can.
            8                    SPECIAL MASTER COHEN: That's actually a good
            9   point. And let me say this, which is a more broad
12:17:29   10   observation.
           11           I've gotten, I think, two, maybe three different
           12   requests by e-mail from parties saying we are in agreement.
           13   Always great words to hear. We are in agreement, we were in
           14   disagreement as to what -- as to whose depositions would be
12:17:47   15   taken. But, we are now in agreement and we -- the
           16   Plaintiffs and Defendants agree that these six folks, we
           17   will depose, but we'd like permission to take those
           18   depositions after the January 25th cut off.
           19           And I, in every instance, said that's fine with me.
12:18:03   20   If you guys agree that doesn't lead to a fight later on or
           21   coming back to the Court and the Court saying wait a minute,
           22   there was a deadline, why are you deposing folks after that
           23   deadline, if you're in agreement, I don't have a problem
           24   with that. I should know about it. You should pass it by
12:18:17   25   me, but I don't have a problem with that.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 122 of 209. PageID #: 36331
                                                                                      122


            1          One way to deal with this might be to agree to, I
            2   suggest, that you agree to proceed that way, which is to say
            3   if, God forbid, a month from now, we still don't have Touhy
            4   responses and the Government is still in furlough, then
12:18:34    5   you're going to have to do the tap dance. But let's set
            6   these depositions for some late date, even after the January
            7   25th deadline so we can try to avoid the issue of having to
            8   recall them after Touhy decisions get made.
            9                    MS. WU: Special Master Cohen, we understand
12:18:49   10   those issues and certainly favor efficiency. However, given
           11   the importance of these witnesses and the late date and the
           12   schedule, we feel we need to move forward, especially in
           13   light of the expert deadlines which are right around the
           14   corner.
12:19:01   15                    SPECIAL MASTER COHEN: Anybody have some issue
           16   that isn't important and critical? I'm just curious because
           17   I haven't heard one yet.
           18          (Laughter.)
           19                    COUNSEL: Confidentiality designations, your
12:19:12   20   Honor.
           21          (Laughter.)
           22                    MS. WU: So I do want to be clear that we --
           23   that we Defendants want to move to schedule these
           24   depositions before the January 25th cut off, and that I'll
12:19:24   25   be happy to cooperate with Plaintiff's counsel in order to
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 123 of 209. PageID #: 36332
                                                                                      123


            1   do that.
            2                    SPECIAL MASTER COHEN: Remind me who these
            3   fellows are, law enforcement?
            4                    MS. WU: It's Detectives Leonard from Akron
12:19:34    5   and Prince from Cleveland.
            6                    SPECIAL MASTER COHEN: And what do they do?
            7                    MS. WU: They are Narcotics Detectives. And
            8   as I understand it, they have had assignments to DEA Task
            9   Forces in recent years and, therefore, the DEA has
12:19:48   10   identified that Touhy clearance is required for these
           11   witnesses, and I'll note that these are witnesses that
           12   Plaintiffs have put forth as people with the greatest
           13   knowledge of diversion in the Track One jurisdiction.
           14                    SPECIAL MASTER COHEN: All right.
12:20:03   15          If you're not willing to agree to have them occur
           16   after the 25th and thereby avoid -- and thereby increase the
           17   likelihood that Touhy rulings are received, these will take
           18   place the last week of discovery.
           19          Anything else on 117? Thank you.
12:20:33   20          I think we crossed off Agenda Item Numbers 130, 131
           21   and 132 as well as 117. That brings us to Agenda Item 133.
           22          I believe I issued a written ruling on this one, and
           23   so I don't think there's anything more to say today unless
           24   someone waves their hand.
12:21:05   25          Seeing none, we'll move to Agenda Item 134. I think I
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 124 of 209. PageID #: 36333
                                                                                      124


            1   received a -- I don't remember. I think I received an
            2   e-mail last night, early this morning, saying that we didn't
            3   need to address this because there had been some agreement
            4   on the topic or at least agreement to meet and confer and
12:21:27    5   kick it down the road.
            6                    MS. McCLURE: Your Honor, I would like to
            7   provide some -- Shannon McClure, ABC, on behalf of
            8   Defendants with respect to Item 134, the SACWIS issue.
            9          I'd like to provide a little bit of background that
12:21:41   10   explains the e-mail you received last night and then get
           11   some guidance on a moving-forward basis.
           12          SACWIS is the State Wide Automatic Welfare Information
           13   System, and there are two, essentially, issues that the
           14   Defense wants from this. One is the data set itself, to the
12:22:01   15   extent that the listed cases involved substance abuse; and
           16   then for those cases, the case note files and activity logs
           17   for the substance abuse-related SACWIS entries.
           18          We took the deposition of Cabot on 11-2.
           19                    SPECIAL MASTER COHEN: Sorry. Who?
12:22:18   20                    MS. McCLURE: Cabot. He's a child welfare
           21   DCFS-related witness.
           22          He indicated that they -- that this data is maintained
           23   and that notes are made in the data set with respect to the
           24   substance abuse, those child welfare removals that involved
12:22:36   25   substance abuse.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 125 of 209. PageID #: 36334
                                                                                      125


            1          On the 13th of November, we took the deposition of
            2   Weiskatel, who had indicated that a couple years -- of years
            3   ago, it became the rule that the parent's or child's drug of
            4   choice that led to a removal, or was involved in a removal,
12:22:50    5   had to be noted in the activity case note file and activity
            6   log.
            7          So this is an important issue because Plaintiffs Rog
            8   18 notes that there's $219 million worth of alleged damages
            9   that the Plaintiffs are contending relate to Child and
12:23:11   10   Family Services.
           11          So our ability to get into these documents and
           12   understand which of these involved substance abuse and which
           13   of the ones that involved substance abuse, which involved
           14   opioids, and of those which involve prescriptions is
12:23:26   15   important.
           16          We issued a letter to the Plaintiffs following up on
           17   the Cabot deposition on the 13th and on the Weiskatel
           18   deposition on the 19th requesting this information. We
           19   received zero response.
12:23:35   20          Therefore, on the 7th, my colleague, Kelly Hibbert,
           21   put this issue on the agenda to you with a letter itemizing
           22   what it was we wanted.
           23          Yesterday on the 8th was the Merriman deposition,
           24   another deposition that my partner, Eric Alexander, took
12:23:52   25   that relates to child welfare issues.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 126 of 209. PageID #: 36335
                                                                                      126


            1          That deposition concluded at 5:20 P.M. At the
            2   conclusion of that deposition, just a couple of, not even
            3   two hours later, we received this letter that indicates
            4   basically we produced the documents, there is no issue here.
12:24:10    5   They would have known about it had they met and conferred
            6   with us.
            7          So respectfully we did attempt to meet and confer. We
            8   sent several letters, which went completely unresponded to.
            9   They're now contending that a document that was produced
12:24:23   10   months ago is in fact the data set -- data set and,
           11   therefore, we have it.
           12          However, so one, we could have avoided or at least
           13   narrowed this topic had we received any response to our
           14   numerous letters on this issue prior to last night.
12:24:40   15          And we could have, had we known about the fact that
           16   they were contending that this document was the one we were
           17   seeking or was at least one of the ones we were seeking,
           18   could have asked David Merriman about it yesterday in his
           19   deposition prior to its conclusion.
12:24:54   20          It also seems that the document they're pointing to,
           21   which is an Excel spreadsheet that contains numerous tabs,
           22   seems to have been a download of a data set. It's not
           23   entirely clear what the document is, whether it is, in fact,
           24   a download of an entire data set, whether there were
12:25:13   25   parameters or coding selected by someone. And so we have a
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 127 of 209. PageID #: 36336
                                                                                      127


            1   number of issues and questions about how this document was
            2   created, what it is, why they think that this document
            3   satisfies the Item Number 134 requests for the data set.
            4          But I note that by definition, it's only a document
12:25:33    5   that's an Excel spreadsheet. To my knowledge, it does not
            6   even contend to contain all the case note or activity log
            7   files. Nevertheless, the point ultimately is, your Honor,
            8   there is more to do. There is more to -- more questions
            9   that we have, more answers that are needed. But I note that
12:25:50   10   it's unfortunate that it seems that the document was
           11   produced just a couple of hours after a witness' testimony,
           12   who, I believe, would have had the ability to answer some of
           13   the questions if indeed they had responded to our numerous
           14   letters on the topic of the SACWIS database and how we
12:26:11   15   needed it.
           16          So, nevertheless, we do have a number of questions
           17   about the documents that they identified that they say
           18   satisfies our requests for the data set and the case note
           19   and activity log. And so we'll need to come back to your
12:26:27   20   Honor on this point but wanted to provide the background as
           21   to why this issue was before you in the first place and how
           22   we believe it could have been at least avoided or at least
           23   narrowed prior to today's hearing.
           24                    MR. SHKOLNIK: Good afternoon, Special Master
12:26:51   25   Cohen. Hunter Shkolnik again for Cuyahoga County.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 128 of 209. PageID #: 36337
                                                                                      128


            1          I think the gist of what I just heard was we gave them
            2   the document that they're looking for, the spreadsheet, the
            3   SACWIS spreadsheet. We confirmed it in our letter. They
            4   did not ask for a single meet and confer. They did not ever
12:27:05    5   put this on any type of request to us that they didn't have
            6   the SACWIS database. Had they done that, we would have told
            7   them that.
            8          Like most of the Defendants in this case and most of
            9   the Plaintiffs, we send letters immediately after a
12:27:20   10   deposition. We confirm that we are asking for things. Then
           11   we actually go about asking for meet and confer and
           12   discussing it with the other side. And before we ever bring
           13   it to you, we try to have somewhat of a discussion. That
           14   was not done here.
12:27:34   15          We received the letter on the 7th for the first time
           16   about the concern about this issue. We responded within 24
           17   hours.
           18          We did produce SACWIS database. Whether they'd like
           19   it or not, that's what it is. It was produced on August --
12:27:52   20   sorry -- it was produced on August 27, 2018. They had it
           21   for all of these depositions. I don't know what more we
           22   want -- or they wanted from us there.
           23          With respect to the individual files, that's a
           24   different issue. This is the first time they're asking for
12:28:08   25   the individual children's files that support the SACWIS --
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 129 of 209. PageID #: 36338
                                                                                      129


            1   you know, that are from the SACWIS database. If that's an
            2   issue now, it's kind of late, but we'll work with them, and
            3   we said it in our letter yesterday. If they pick 25, we can
            4   work with them and show them what's there. If they want a
12:28:29    5   few more than that, maybe that's an option. We'll take your
            6   directive.
            7          Thank you very much.
            8                    SPECIAL MASTER COHEN: All right. So I don't
            9   need to hear more on this.
12:28:36   10          What I'm hearing is, first of all, there's been a
           11   miscommunication. Ain't the first time that's happened.
           12          And second of all, you're going to go forward and
           13   confer and try to iron out what needs to get ironed out.
           14          It does concern me that Defendants think that they,
12:28:51   15   from what I understand, asked twice about this, and quote,
           16   unquote, there was no response. So something is wrong. I
           17   don't want to figure out what it was, except that something
           18   is wrong. And what I'm hearing is wrong is that there's a
           19   communication failure between the Plaintiffs and Defendants
12:29:07   20   when something is asked to be identified.
           21          As I said, if you make it easier for each other, it
           22   will -- it will be easier for everyone and me. So I'm
           23   urging you again to try to avoid that.
           24          Some of it is unavoidable, I understand, in a
12:29:24   25   litigation of this size. So I think that -- I think
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 130 of 209. PageID #: 36339
                                                                                      130


            1   everyone's agreeing on this topic that you need to iron out
            2   the remaining issues.
            3                    MS. McCLURE: Yes, your Honor, we will do so.
            4   And we did, in fact, write to them on the 19th and the 13th
12:29:38    5   of December and did not receive a response.
            6           With respect to the offer to provide 25 files, a
            7   sampling of the files for this purpose is wholly
            8   insufficient, but we will discuss that with them in our
            9   future meet and confers but wanted to pre-flag for the Court
12:29:53   10   that we do not anticipate accepting samples.
           11                    SPECIAL MASTER COHEN: Okay.
           12           We'll move on to Item Number 135, and I am -- I think
           13   Plaintiffs assert that this is unripe. I think you've only
           14   heard from one side.
12:30:08   15                    MR. PYSER: Yes. Your Honor, Steven Pyser,
           16   Williams and Connolly for Cardinal Health. I'll be
           17   addressing this issue.
           18           The claim that this issue wasn't ripe, we disagree
           19   with. I'm looking here in an e-mail from my partner, Paul
12:30:25   20   Boehm, re-transmitting the letter -- I believe this is about
           21   the certain document production, and he was told that if it
           22   isn't resolved on Monday, we intend to add a new agenda
           23   item.
           24           So I believe -- I don't have the original
12:30:41   25   communication, but I believe Plaintiffs were told, it's
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 131 of 209. PageID #: 36340
                                                                                      131


            1   certainly implicit as we're sending these letters back and
            2   forth that these are important issues. And as to why
            3   they're important, this is a deposition that happened on
            4   December 12th. Documents were identified in the deposition.
12:30:58    5   Those documents included budget requests, autopsy tracking
            6   reports on opioid-related autopsies, information and
            7   tracking data for opioid-related expenditures for Child and
            8   Family Services and County Jail. And really, all we're
            9   asking is a pretty simple request.
12:31:17   10          If these have been produced, say so. But, based on
           11   our review, these documents, specifically identified almost
           12   a month ago by our witness, were not produced before the
           13   deposition. Still to this date, there's been no production
           14   of them, and they should be produced immediately because
12:31:35   15   they're clearly relevant documents.
           16          And we recently had a conversation about Cardinal
           17   Health and the need to produce documents, and we understand
           18   that, and we are doing so, and we're actively engaged in
           19   that --
12:31:47   20                    SPECIAL MASTER COHEN: Yeah, I agree with you.
           21   I'm with you. Let's hear it.
           22                    MR. SHKOLNIK: Special Master Cohen, Hunter
           23   Shkolnik again.
           24          Counsel references the e-mail from Mr. Boehm. It was
12:31:56   25   actually a letter that said we were to respond by the end of
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 132 of 209. PageID #: 36341
                                                                                      132


            1   yesterday, January 8th.
            2          Our letter back identifying each of the documents and
            3   where they are in the database, that's been produced, went
            4   out some time after midnight because we were working on
12:32:14    5   getting the actual Bates numbers. So they gave us a
            6   deadline of the 8th. They put it on the agenda on the 7th.
            7   We responded by either late in the 8th or early of the 9th,
            8   and we've literally gone through and identified by Bates
            9   numbers each of the documents they have requested and the
12:32:32   10   fact that they were produced.
           11          If it's -- everyone was rushing to get on your agenda
           12   because they had face time today. It would have been easier
           13   to say respond by the 8th, and if you don't do it, we'll put
           14   it on next week's agenda, but they didn't want that. So we
12:32:48   15   have a detailed letter --
           16                    SPECIAL MASTER COHEN: Ignoring the "Hurry,
           17   everybody, to try and get something on the agenda," what I'm
           18   hearing is what they've asked for, you've provided.
           19                    MR. SHKOLNIK: Yes. And we gave them a letter
12:33:02   20   detailing with Bates numbers, quite a bit of them.
           21                    SPECIAL MASTER COHEN: Okay.
           22                    MR. BOEHM: I need to weigh in on this. This
           23   is Paul Boehm. Let me correct a couple of things that just
           24   aren't true.
12:33:09   25          One, that the e-mail correspondence that my partner,
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 133 of 209. PageID #: 36342
                                                                                      133


            1   Mr. Pyser, referenced is not the letter itself. It was a
            2   re-transmission of a letter.
            3                    SPECIAL MASTER COHEN: Paul, Paul, I'm going
            4   to -- Paul, I'm going to interrupt you. Paul, I don't care.
12:33:24    5   All I care about is whether the documents that you want have
            6   been produced, which is what you care about. And --
            7                    MR. BOEHM: That's the next thing.
            8                    SPECIAL MASTER COHEN: I'm told they
            9   identified last night the documents that you wanted to be
12:33:37   10   produced, and I assume that you haven't had a chance to
           11   determine whether that's true. If you have, fine, but it
           12   sounds like the way to move forward most quickly is for you
           13   to have time to review their response to your request, and
           14   then you can tell me next week if they're wrong.
12:33:56   15                    MR. BOEHM: But I need to --
           16                    SPECIAL MASTER COHEN: I don't want to get
           17   into the details. I don't want to get into the details of
           18   who wrote what, when, or whether it was an e-mail or a
           19   letter.
12:34:05   20                    MR. BOEHM: I understand. I understand,
           21   Special Master Cohen. I just -- I need to correct
           22   representations that were made with respect to the -- we
           23   got -- we have a long conversation Mr. Pyser participated in
           24   about the discovery and what we need to do and what our
12:34:18   25   obligations are, and it's a two-way street. The letter we
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 134 of 209. PageID #: 36343
                                                                                      134


            1   got back doesn't do what Mr. Shkolnik has said. It's says,
            2   "Here are a couple documents, and then we're going to search
            3   and produce different documents we have not already
            4   produced," and it is January 9th. And we have a discovery
12:34:32    5   cut-off of January 25th. And there are some other issues I
            6   guess coming up on the agenda that fit into this same
            7   bucket.
            8          Look, we can have a conversation. We will. We're
            9   always eager to have conversations that will advance
12:34:46   10   Plaintiffs' productions, but there are some significant
           11   gaps. There are gaps in this bucket. We will take
           12   direction to meet and confer, but any suggestion that it's
           13   resolved and they've given us all the information simply
           14   isn't correct and we can revisit this again next week, but
12:35:00   15   time is short, and we are going to need an order if we can't
           16   get Plaintiffs to agree to produce it right away because we
           17   don't have very much time left.
           18                    SPECIAL MASTER COHEN: I'll say this. It
           19   appears to me that the documents that you've asked for
12:35:16   20   should be produced.
           21          It sounds like Mr. Shkolnik has said they have been
           22   produced; to the extent they haven't, we're looking for them
           23   and will produce them.
           24          So I think that's all that needs to be said. It
12:35:29   25   should be produced. Plaintiffs say they have and will chase
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 135 of 209. PageID #: 36344
                                                                                      135


            1   after it, it should happen as quickly as possible.
            2          Anything else?
            3                    MR. PYSER: Special Master, Cohen, we would
            4   just add that the same principle -- and I understand you're
12:35:43    5   going to get written submissions on this. The same
            6   principle should apply to Agenda Item Number 136, which
            7   follows the same process where we have been requesting
            8   documents since November 30th that are extremely important.
            9   And every time we hear, "We'll get them to you get, we'll
12:35:57   10   them to you in the future," and the documents just aren't
           11   produced. So I understand that's on the upcoming agenda
           12   items, but we think that flows directly along with 135, and
           13   we'd ask the same principle apply.
           14                    MR. SHKOLNIK: With respect to 136, it was our
12:36:13   15   understanding that we had until Friday to respond. And I
           16   could be wrong on that. Once again, this is another item
           17   rushed to the agenda, and we spoke about it and we said we
           18   needed until Friday to respond if there were any additional
           19   items responsive.
12:36:31   20          By the way, we got their request on the 7th.
           21                    SPECIAL MASTER COHEN: Yeah. I'm not
           22   addressing that now, but again to the extent that it appears
           23   a party has made a legitimate request for a document,
           24   especially one that's been referred to by a deponent, the
12:36:48   25   other side should try to get that document out as soon as
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 136 of 209. PageID #: 36345
                                                                                      136


            1   possible.
            2                    MR. SHKOLNIK: The one issue with the Adams
            3   documents and what documents we have in our possession and
            4   don't, it's been an issue we have discussed with counsel.
12:37:00    5   But we are on top of this. We got the request less than two
            6   days ago. They'll have an answer Friday.
            7                    MR. PYSER: This letter came two days ago, but
            8   the history laid out in the letter --
            9                    SPECIAL MASTER COHEN: I don't need a history.
12:37:12   10   We're moving on to document -- excuse me, Agenda Item Number
           11   138. All right.
           12          Let's start with what I'm not going to do. I'm not
           13   going to strike the depo. That would be excessive. And
           14   frankly, my interest there is more for the deponent than the
12:37:48   15   parties.
           16          Something funny is going on, and I don't want anything
           17   funny going on in the future. I want there to be an
           18   understanding and agreement as to how things go forward in
           19   this sort of circumstance. I get both sides' position.
12:38:14   20          My question is if there is a former employee, what's
           21   going to happen every time, or what the rules are for
           22   certain kinds of former employees? Defendants say there's
           23   an order and a rule and that's what has to be followed.
           24   Plaintiff says that rule didn't apply in these
12:38:37   25   circumstances.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 137 of 209. PageID #: 36346
                                                                                      137


            1          There needs to be a clarification on how that gets
            2   dealt with, former employees.
            3                    MS. SINGER: Special Master Cohen -- oh.
            4                    SPECIAL MASTER COHEN: I get that the former
12:38:46    5   employee in this case had at some point made clear they
            6   didn't want to work with the former employer and didn't want
            7   counsel either provided by their former employer or private.
            8   And that kind of takes it outside of the ambit, I think, at
            9   least as to some extent, to an understandable extent, with
12:39:08   10   regard to what the CMO says. And I don't feel like it would
           11   be productive for me to preside over the negotiation of what
           12   may have to be an amendment to the case management order or
           13   an understanding between the parties. I don't want to do
           14   that now with you. You can do that yourselves. You'll be
12:39:26   15   better off doing it by yourselves.
           16          So I don't need to hear a lot. I've seen what's gone
           17   on. It needs to be addressed going forward. I'll take a
           18   minute or two of comment if you think it's necessary.
           19                    MS. ROITMAN: Thank you, Special Master Cohen.
12:39:42   20   This is Sara Roitman on behalf of Purdue.
           21          We hear you about your ruling, and we're not going to
           22   revisit that. The one thing I would ask, however, is we
           23   agree with you that something funny happened with this
           24   deposition, that we would ask if you are not inclined to
12:39:58   25   strike the entire deposition, that you at least strike the
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 138 of 209. PageID #: 36347
                                                                                      138


            1   portion where Purdue was not on the line and was not able to
            2   participate in the deposition. I think it was about the
            3   first 30 minutes of it. And that thereupon, after we were
            4   quickly made aware of the deposition, got someone on the
12:40:15    5   line or at least able to be logging objections; albeit, we
            6   weren't able to see any of the documents, and then were
            7   later able to participate in a limited fashion.
            8          But I think that that might achieve the purpose here
            9   of -- I understand you don't want to subject Mr. Horowitz to
12:40:34   10   a second deposition and perhaps are reluctant to strike the
           11   entire transcript. But, I think that that is a common kind
           12   of middle ground for addressing what we think are really
           13   serious concerns about what happened with this deposition,
           14   both in terms of a failure to comply with the process that
12:40:53   15   is in place in the deposition protocol in terms of how to
           16   reach out to make requests about party depositions,
           17   including former witnesses, and the fact that the parties
           18   were actively meeting and conferring about this issue.
           19          We had even sent you an update the day we met and
12:41:08   20   conferred saying the issue is still open, both sides are
           21   going to get back to each other, and then we proceeded in
           22   good faith thinking that that was the status of things.
           23   Unbeknownst to us, different communications were being made
           24   to the witness, and then obviously, this deposition happened
12:41:25   25   on January 3rd.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 139 of 209. PageID #: 36348
                                                                                      139


            1           With respect to the idea of how we address this going
            2   forward, happy to kind of talk about that in relation to the
            3   revisions we were doing to Track Two, and I think if it's
            4   going to have broader ramifications, I think our position is
12:41:40    5   that the current deposition protocol already has a fairly
            6   simple process in place that has been working, with the
            7   exception of Mr. Horowitz, has actually been working with
            8   all others that I'm aware of, former employees, that both
            9   sides have been asking the parties. Certainly I think both
12:41:59   10   Plaintiffs and Defendants have been deposing a lot of former
           11   employees. And the process that we have all been complying
           12   with, and the process that Plaintiffs have used for the 14
           13   other witnesses that they asked for for Purdue, was first
           14   reach out to the party, have an informal exchange of whether
12:42:17   15   they want to depose the witness. We talk about scheduling.
           16   In the event we can't work it out, it obviously gets
           17   presented to you. That process I think has worked fairly
           18   well. I can't imagine, can't recall another instance like
           19   this.
12:42:33   20           Mr. Horowitz is unique in the sense that Plaintiffs
           21   didn't follow that process here. But, there's nothing
           22   unique about him as a witness that would mean they couldn't
           23   have followed it here.
           24                    SPECIAL MASTER COHEN: Okay.
12:42:45   25           I think we're getting a little bit into what I don't
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 140 of 209. PageID #: 36349
                                                                                      140


            1   want to get into. Let me hear briefly from Plaintiffs.
            2                    MS. SINGER: So I hear your point that you
            3   don't want this reargued, and I won't rise to the
            4   point-counter-point conversation. I want to speak to the
12:43:00    5   suggestion that there was something funny here.
            6          Purdue was notified of this deposition from the very
            7   get-go but Special Master Cohen. I see you shaking your
            8   head, but there has been a suggestion that something was
            9   done here.
12:43:14   10          This witness was effectively a whistle blower. He
           11   indicated from the get-go that he was not working with
           12   Purdue, even though he immediately called Purdue to let them
           13   know about the subpoena and even talked to in-house counsel
           14   the day before the deposition. This was always on the
12:43:29   15   calendar, such that four other Defendants participated in
           16   the deposition.
           17          So I think the suggestion here that somehow something
           18   was funny, to use your word, is just not fair or an accurate
           19   reflection of what happened. Purdue had lots of
12:43:47   20   opportunities to intercede if this deposition should -- if
           21   they were going to move to quash or take some other action.
           22          As to what should happen with the depo -- oh, and I'm
           23   sorry. In terms of the protocol itself, I don't think we've
           24   had another instance where a witness was effectively a
12:44:04   25   whistle blower and said I want to come forward. I don't
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 141 of 209. PageID #: 36350
                                                                                      141


            1   want to come forward through my former employer. As he
            2   testified at the hearing, we encouraged him to get counsel.
            3   He didn't feel that was necessary.
            4          The one fact he testified to was that we told him, we
12:44:18    5   encouraged him to do that, said we couldn't offer him legal
            6   advice but instructed him to testify truthfully.
            7          So the record here is very clear on that history. If
            8   there are specific questions that Purdue would have asked in
            9   that first half hour, which by the way, four other
12:44:34   10   Defendants were present at, happy to have a meet-and-confer
           11   with them about that or if there's specific testimony they
           12   think was improper or could have been addressed in the first
           13   half hour -- I don't think there was anything of
           14   substance -- but they knew about the deposition, they didn't
12:44:48   15   stop it, and the fact that anything should be changed about
           16   it I think is unwarranted.
           17                    SPECIAL MASTER COHEN: Yeah.
           18          So I'm going to give Purdue a standing objection to
           19   the fact that they weren't there for that first half hour.
12:45:03   20                    MS. ROITMAN: We would ask, your Honor, that
           21   that portion of it be struck.
           22                    SPECIAL MASTER COHEN: No, I'm not striking
           23   it. I'm saying you have a standing objection to it.
           24                    MS. ROITMAN: Oh. I misunderstood.
12:45:09   25                    SPECIAL MASTER COHEN: And that can be the
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 142 of 209. PageID #: 36351
                                                                                      142


            1   basis for which you would move at some future time for that
            2   portion of the deposition not to be used, and the Court will
            3   rule on it at that time.
            4          Going forward, even if somebody is considered to be a
12:45:26    5   whistle blower, of course, we only have two or three weeks
            6   left in this case, the CMO needs to be adhered to strictly.
            7   To the extent that that needs to get changed going forward
            8   for Track Two, you all are going to chat about that.
            9          Anything else?
12:45:44   10                    MS. SINGER: I do think, Special Master Cohen,
           11   that we skipped over Item 137, which was the custodial file
           12   of Robin Abrams.
           13                    SPECIAL MASTER COHEN: I said 137 but was
           14   looking at 138. Hold on just a minute. My computer just
12:46:12   15   freaked out. Okay.
           16          So we just addressed Agenda Item 138. Moving back to
           17   138, which has to do with an item we've addressed before,
           18   which is the deposition of Robin Abrams.
           19          Go ahead, Ms. Singer.
12:46:58   20                    MS. SINGER: So before I start with the
           21   argument, and I think there are two pieces of it: One, the
           22   production of Ms. Abrams' custodial file; the other, the
           23   deposition. And I think they are separate questions for
           24   you.
12:47:08   25          There are, I think in order to speak to the particular
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 143 of 209. PageID #: 36352
                                                                                      143


            1   circumstances here -- and we recognize that there is a
            2   significant burden in requesting the custodial file of an
            3   in-house counsel. So I think to -- to explain to you why we
            4   think it's both appropriate and necessary here, I'd like
12:47:25    5   permission to go off the record so we can share some
            6   confidential information.
            7                    MR. LAFATA: Special Master Cohen, this is
            8   Paul Lafata.
            9          With respect to the request, I don't know why we would
12:47:38   10   go off the record. If we can -- we can -- what we can
           11   agree, it should be subject to protective order so we
           12   actually have a record of what's discussed in the
           13   proceedings even if it's not a public record.
           14                    MS. SINGER: That's fine.
12:47:49   15                    SPECIAL MASTER COHEN: Well, here's my
           16   concern. Like we did with Mr. Farrell's inadvertent comment
           17   in the beginning, we can put this part of the record under
           18   seal or something like that. I don't know who's on the
           19   phone. I don't even know who's in the courtroom. I don't
12:48:05   20   know everybody who's in the courtroom.
           21          And so I'm concerned about, unless everybody here
           22   agrees, I just want to make sure everyone's in agreement as
           23   to how we're going to proceed right now if you want to talk
           24   about some information that is confidential or privileged.
12:48:24   25                    MR. LAFATA: Well, I just don't understand the
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 144 of 209. PageID #: 36353
                                                                                      144


            1   request to go off the record. There's one thing to have an
            2   on-the-record discussion that is confidential for the Court,
            3   but a separate request to stop transcribing the proceedings.
            4   Maybe --
12:48:35    5                    MS. SINGER: That's fine.
            6                    SPECIAL MASTER COHEN: No.
            7          I'm saying it will be on the record. It will be put
            8   under seal and marked confidential, but I don't know who
            9   else is listening, and it's conceivable that if there is
12:48:46   10   some confidential information discussed later that is going
           11   to be marked confidential or under seal, that it won't
           12   matter because someone else is going to hear it. I don't
           13   know how to deal with that, except to take the phone off and
           14   close the door.
12:48:59   15                    MR. LAFATA: I believe you requested a list of
           16   everyone who would have been on the telephone before the
           17   proceeding today. If the -- if you want to make an inquiry,
           18   if there's someone on the phone who's not on that list or
           19   hasn't announced themselves and is not subject to protective
12:49:11   20   order, we can make that inquiry. You can certainly do that.
           21   But -- or as long as we have an understanding of counsel
           22   that the discussion today is not a waiver of the protective
           23   order.
           24                    MS. SINGER: Special Master Cohen, you can
12:49:30   25   also direct that this conversation is confidential. That
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 145 of 209. PageID #: 36354
                                                                                      145


            1   anyone on the phone line or in the courtroom is directed not
            2   to share this information.
            3                    MR. LAFATA: We can always do it at side bar
            4   with the Court Reporter without the telephone if --
12:49:46    5                    SPECIAL MASTER COHEN: Let's do that. Let's
            6   do a side bar. I just want to be excessively careful. It
            7   probably is excessive, but I prefer to be excessively
            8   careful than not careful enough. So --
            9                    MR. WEINBERGER: We're ten minutes from
12:50:02   10   breaking. Why don't we just not continue the telephone
           11   conference and then we can just deal with it in the
           12   courtroom?
           13                    A VOICE: Disconnect the phone now.
           14                    SPECIAL MASTER COHEN: Yeah. We're probably
12:50:19   15   five minutes from breaking. All right.
           16          Everybody, on the phone, I'm going to disconnect you.
           17   If you want to find out what happened, you'll be able to if
           18   you're allowed to see the transcript. And thank you for
           19   calling in. We're going to try to resume at 1:45 if you
12:50:42   20   want to call back in.
           21                    MS. SINGER: All right.
           22                    MR. LAFATA: Special Master Cohen, I'm also
           23   not sure, frankly, who everyone is in the gallery, in the
           24   courtroom. So I don't know if they are subject to
12:51:05   25   protective order. I think a side bar would be a better
Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 146 of 209. PageID #: 36355
                                                                               146


  1      approach.
  2                       SPECIAL MASTER COHEN: Side bar.
  3             (Proceedings were held at side bar under seal.)
  4
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 147 of 209. PageID #: 36356
                                                                                      147


            1
            2
            3
            4
12:52:14    5
            6
            7
            8
            9
12:52:34   10
           11
           12
           13
           14
12:52:52   15
           16
           17
           18
           19
12:53:10   20
           21
           22
           23
           24
12:53:27   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 148 of 209. PageID #: 36357
                                                                                      148


            1
            2
            3
            4
12:53:41    5
            6
            7
            8
            9
12:54:00   10
           11
           12
           13
           14
12:54:20   15
           16
           17
           18
           19
12:54:39   20
           21
           22
           23
           24
12:54:53   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 149 of 209. PageID #: 36358
                                                                                      149


            1
            2
            3
            4
12:55:11    5
            6
            7
            8
            9
12:55:32   10
           11
           12
           13
           14
12:55:48   15
           16
           17
           18
           19
12:56:05   20
           21
           22
           23
           24
12:56:24   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 150 of 209. PageID #: 36359
                                                                                      150


            1
            2
            3
            4
12:56:37    5
            6
            7
            8
            9
12:56:50   10
           11
           12
           13
           14
12:57:04   15
           16
           17
           18
           19
12:57:17   20
           21
           22
           23
           24
12:57:36   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 151 of 209. PageID #: 36360
                                                                                      151


            1
            2
            3
            4
12:57:48    5
            6
            7
            8
            9
12:58:07   10
           11
           12
           13
           14
12:58:22   15
           16
           17
           18
           19
12:58:37   20
           21
           22
           23
           24
12:58:52   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 152 of 209. PageID #: 36361
                                                                                      152


            1
            2
            3
            4
12:59:06    5
            6
            7
            8
            9
12:59:21   10
           11
           12
           13
           14
12:59:37   15
           16
           17
           18
           19
12:59:56   20
           21
           22
           23
           24
13:00:19   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 153 of 209. PageID #: 36362
                                                                                      153


            1
            2
            3
            4
13:00:37    5
            6
            7
            8
            9
13:00:52   10
           11
           12
           13
           14
13:01:09   15
           16
           17
           18
           19
13:01:23   20
           21
           22
           23
           24
13:01:36   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 154 of 209. PageID #: 36363
                                                                                      154


            1
            2
            3
            4
13:01:48    5
            6
            7
            8
            9
13:02:03   10
           11
           12
           13
           14
13:02:15   15
           16
           17
           18
           19
13:02:25   20
           21
           22
           23
           24
13:02:34   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 155 of 209. PageID #: 36364
                                                                                      155


            1
            2
            3
            4
13:02:49    5
            6
            7
            8
            9
13:03:01   10
           11
           12
           13
           14
13:03:14   15
           16
           17
           18
           19
13:03:32   20
           21
           22
           23
           24
13:03:48   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 156 of 209. PageID #: 36365
                                                                                      156


            1
            2
            3
            4
13:04:02    5
            6
            7
            8
            9
13:04:10   10
           11
           12
           13
           14
13:04:26   15
           16
           17
           18
           19
13:04:33   20
           21
           22
           23
           24
13:04:46   25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 157 of 209. PageID #: 36366
                                                                                      157


            1
            2
            3
            4
13:05:21    5
            6          (Thereupon, a luncheon recess was had.)
            7
            8
            9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 158 of 209. PageID #: 36367
                                                                                      158


            1          WEDNESDAY SESSION, JANUARY 9, 2019, AT 1:48 P.M.
            2                    SPECIAL MASTER COHEN: Welcome back,
            3   everybody.
            4                    MR. WEINBERGER: David, can I just interrupt
13:56:28    5   for just a second? If possible --
            6                    SPECIAL MASTER COHEN: Let me just -- are
            7   people on the phone? Is anybody on the phone? Were people
            8   going to call back in? Does anybody know if folks were
            9   going to try to call back in?
13:56:41   10                    MR. WEINBERGER: I can't speak for anyone in
           11   particular, but I suspect yeah.
           12                    COURT REPORTER: Katie is the one who places
           13   the call to the parties.
           14                    MS. ROITMAN: I have a colleague, not speaking
13:57:04   15   but listening in, and he says that he cannot hear us.
           16                    SPECIAL MASTER COHEN: Yeah. I've got to call
           17   somebody.
           18          (Pause.)
           19                    SPECIAL MASTER COHEN: Anybody need to say
13:57:38   20   anything not on the record?
           21                    MR. WEINBERGER: Yes. Peter Weinberger for
           22   the Plaintiffs.
           23          With hopefully everyone's consent, we'd like to
           24   proceed with Item 69 because it's a matter of Linda Singer's
13:57:49   25   handling it, and she's got to catch a plane.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 159 of 209. PageID #: 36368
                                                                                      159


            1          And I just have one other short issue that I want to
            2   discuss right now. And that --
            3                    SPECIAL MASTER COHEN: This is off the record?
            4                    MR. WEINBERGER: No, on the record.
13:58:05    5                    SPECIAL MASTER COHEN: We're off the record
            6   until I get the call.
            7                    MR. WEINBERGER: Okay. We can stay off the
            8   record and then if necessary, put it on the record.
            9          (Discussion held off the record.)
14:01:06   10                    SPECIAL MASTER COHEN: Okay. Is anybody on
           11   the phone. Can anybody hear me on the phone?
           12                    A VOICE: Yes.
           13                    SPECIAL MASTER COHEN: All right.
           14          Welcome back. We're reconvening and back on the
14:01:22   15   record. Again, I ask everybody on the phone to please mute
           16   yourself unless you're speaking.
           17                    MR. WEINBERGER: Mr. Boggs has already been
           18   deposed as a 30(b)(6) witness without any issues arising
           19   that would impact on his deposition as a result of the lack
14:01:42   20   of a Touhy clearance. His deposition has also been
           21   scheduled, his fact deposition has been scheduled for next
           22   week. We want to proceed with it. And our only concern is
           23   that to the extent there's any objection interposed or any
           24   decision by the witness to not testify on a particular
14:02:05   25   subject because of the lack of a Touhy letter, that we be
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 160 of 209. PageID #: 36369
                                                                                      160


            1   permitted to bring him back once -- once we can initiate
            2   such a letter with the DOJ.
            3                    MR. LYNCH: That's patently objectionable,
            4   Special Master. If they haven's sent a Touhy letter --
14:02:23    5                    SPECIAL MASTER COHEN: First of all, please
            6   identify yourself.
            7                    MR. LYNCH: Oh, sorry.
            8                    SPECIAL MASTER COHEN: And please talk into
            9   the mike.
14:02:27   10                    MR. LYNCH: Mark Lynch for McKesson.
           11          If they haven't sent a Touhy letter, it's too late.
           12                    MR. FARRELL: So Paul Farrell. We have sent a
           13   Touhy letter. Mr. Bennett responded by stating that they
           14   were on furlough. But this belies a bigger point that we've
14:02:43   15   been raising for quite some time. We're --
           16                    MR. LYNCH: Can I break? The biggest point is
           17   we haven't gotten a Touhy letter. They raised holy hell
           18   about not getting our Touhy letters but they don't send us
           19   their Touhy letters.
14:02:58   20                    MR. FARRELL: So the bigger issue is Gary
           21   Boggs is a former DEA agent, who now works for McKesson.
           22   And so when he has been deposed as a 30(b)(6) witness in the
           23   West Virginia Attorney General litigation. And in that
           24   transcript, there are questions and answers that go towards
14:03:26   25   his time at the DEA. In addition, I can like make reference
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 161 of 209. PageID #: 36370
                                                                                      161


            1   to a specific document, MCK MDL 00536449, which are minutes
            2   from -- not minutes. I'm sorry -- notes from a meeting
            3   between the DEA and McKesson back in 2007, where Mr. Boggs
            4   was participating in his role as the DEA.
14:03:58    5          So as you've noted, in our past telephone calls, there
            6   has come a big issue as to whether or not he is allowed to
            7   discuss his prior role with the DEA. I understand there
            8   might be a difference between Mr. Boggs being allowed on
            9   behalf of the DEA to speak on behalf of the DEA versus
14:04:24   10   whether or not he's allowed to talk about his prior
           11   prosecutions.
           12          We were operating under the presumption, as you noted
           13   during our last telephone conference, that there is no
           14   prohibition to a former DEA agent talking about this.
14:04:40   15   Certainly, Mr. Boggs has on other occasions, and so we --
           16   with the understanding that the DOJ may have recently
           17   changed its position on whether or not prior employees can
           18   talk about their role in the DEA, we recently sent a Touhy
           19   request just to make sure that when we talk to Mr. Boggs,
14:05:04   20   we've crossed all of the I's -- crossed all of the T's and
           21   dotted all of the I's.
           22                    SPECIAL MASTER COHEN: All right. How
           23   recently? How recently? All right a few things. First of
           24   all --
14:05:20   25                    MR. LYNCH: Can we find just --
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 162 of 209. PageID #: 36371
                                                                                      162


            1                    SPECIAL MASTER COHEN: Just a minute. Yes,
            2   you can. But, I want to make a couple comments.
            3          Anybody who sends a Touhy letter copies everybody from
            4   now on right away.
14:05:29    5                    MR. WEINBERGER: We have.
            6                    SPECIAL MASTER COHEN: I'm not saying you
            7   didn't. I'm just setting down a rule. From now on in this
            8   litigation, anybody who sends a Touhy letter, copies
            9   everybody else right away. Okay?
14:05:38   10                    MR. WEINBERGER: We agree.
           11                    SPECIAL MASTER COHEN: Go ahead.
           12                    MR. FARRELL: Sorry, Special Master Cohen.
           13   That was sent to Mr. Bennett on the 2nd, and you did tell us
           14   to forward them. And I just forwarded it to all Defense
14:05:49   15   counsel. So they now have the Touhy request that was sent
           16   for Mr. Boggs as well as Mr. Barber.
           17                    MR. LYNCH: The second was well into the
           18   shutdown. This is a transparent ploy to delay things.
           19                    MR. WEINBERGER: Oh, come -- well, actually,
14:05:59   20   the opposite.
           21                    MR. LYNCH: They never sent a Touhy letter
           22   until after the shutdown.
           23                    MR. FARRELL: Hold on. So --
           24                    SPECIAL MASTER COHEN: Wait a minute. I don't
14:06:11   25   need anything more on this.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 163 of 209. PageID #: 36372
                                                                                      163


            1          First of all, I happen to be at lunch. And when I saw
            2   the long line down on the seventh floor, I walked to the
            3   Terminal Tower to get some lunch there and happened to bump
            4   into James Bennett, who is now in the courtroom.
14:06:27    5          And he did not know that this was taking place, which
            6   is everybody's fault, including mine. So just a note that
            7   whenever there is a status conference in front of me, we
            8   should remember to invite the Government to participate.
            9          I asked Mr. Bennett if he wouldn't mind stopping by to
14:06:49   10   explain what's going to happen and how, and how we can all
           11   work together through these processes, assuming that there
           12   is something to work through.
           13          And so, Mr. Bennett, if you could get up and explain,
           14   first of all, what you are currently allowed and not allowed
14:07:08   15   to do with reference to Touhy; and second of all, let's
           16   pretend that this furlough ends tomorrow, what the process
           17   would be.
           18                    MR. BENNETT: Sure.
           19          As the Court knows, the parties were aware on December
14:07:21   20   21st appropriations to the federal government lapsed. As a
           21   result, a number of federal employees with the Department of
           22   Justice and other federal executive agencies have been
           23   furloughed. That includes myself.
           24          There are some very limited exceptions that allow
14:07:36   25   those employees to work without pay, generally involving
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 164 of 209. PageID #: 36373
                                                                                      164


            1   criminal or national security type matters.
            2          In this particular case, I am not authorized to work
            3   on any substantive matters regarding the MDL. My sole
            4   purpose for actually being in the office today, which I was
14:07:54    5   exempted only for today, was to request a stay, additional
            6   stay of this Court's order of any discovery involving the
            7   United States, which we anticipate to file some time this
            8   afternoon or early evening.
            9          As a result, employees at the DEA, the DOJ, and the
14:08:13   10   FBI are not able to respond to, process, or review, or
           11   produce any discovery information at this point in the MDL.
           12          Once the furlough ends and appropriations are
           13   restored, we have discussed internally and plan to suggest
           14   to the parties scrolling back up and responding to those
14:08:36   15   Touhy requests, discovery requests and document productions.
           16          We believe the most appropriate way to do that is to
           17   receive priority requests from the parties. So, for
           18   example, if there's a deposition that's scheduled for the
           19   end of January that there needs to be a Touhy authorization,
14:08:51   20   assuming appropriations are restored by that point, we would
           21   make that a priority. We believe we can start getting
           22   authorization letters out within five days after
           23   appropriations being restored. But, we certainly won't be
           24   able to respond to the voluminous numerous requests that are
14:09:07   25   pending within a short five-day time period.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 165 of 209. PageID #: 36374
                                                                                      165


            1          So it will take us some time to respond to everything,
            2   but we would like to work with the Plaintiffs and the
            3   Defendants in prioritizing those requests was based on the
            4   discovery that is going on at the time.
14:09:22    5                    SPECIAL MASTER COHEN: Any questions for
            6   Mr. Bennett?
            7                    MR. FARRELL: Yes, Paul Farrell.
            8          The question that is on our minds is when do we need
            9   to get a Touhy request? And we had been operating -- we had
14:09:39   10   in mind that we were going to depose Mr. Boggs, which
           11   included discussions about Mr. Boggs' role with the DEA in
           12   documents that are -- have been disclosed in the case.
           13          And so if the Department of Justice is taking the
           14   position that no former DEA agent can talk about anything
14:10:02   15   they did while they were with the DEA, then that puts us on
           16   a different trajectory.
           17          Same with Mr. Barber. Lyndon Barber is now working
           18   for Cardinal Health and we have asked for and received a
           19   date for his deposition. And so when we go and talk to
14:10:22   20   Mr. Barber, we presumed we were going to be asking him
           21   questions about his prosecution among other Defendants,
           22   Cardinal Health. So it -- it's of vast importance for us to
           23   figure out now whether or not if we proceed with Mr. Boggs
           24   next week, and we are precluded from going into anything
14:10:44   25   about his former role with the DEA, we would like the
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 166 of 209. PageID #: 36375
                                                                                      166


            1   opportunity to come back once the furlough is up and then
            2   consider the ramifications or consider the restrictions that
            3   the DOJ puts on.
            4          But as you noted on the telephone conference --
14:10:59    5                    SPECIAL MASTER COHEN: Well, I didn't note
            6   exactly what you said I noted. So just can you answer his
            7   question?
            8                    MR. BENNETT: I think I can.
            9          So for Department of Justice employees, it's our
14:11:09   10   position that the regulations require them to get
           11   authorization to disclose non-public official Department of
           12   Justice information.
           13          So if you are asking about investigations that are not
           14   public, if you're asking about procedures that are not
14:11:24   15   public, if you're asking about policies that are not public,
           16   then those things would require prior authorization, whether
           17   they are a current employee or a former employee.
           18          To the extent that you're asking general questions,
           19   like the employment history or about publicly known and
14:11:40   20   available information, then there would not be a requirement
           21   for former employees to get a Touhy authorization -- to be
           22   authorized to do that.
           23          Does that answer the question?
           24                    SPECIAL MASTER COHEN: It comes as close as I
14:11:51   25   think you're going to be able to come.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 167 of 209. PageID #: 36376
                                                                                      167


            1           Let me ask you a question of personal interest. Is
            2   there any penalty to a former or present employee if they're
            3   asked a question for which Touhy authorization was required
            4   and they answer it?
14:12:09    5                    MR. BENNETT: I don't know the answer to that
            6   question. I never faced the penalty question.
            7                    SPECIAL MASTER COHEN: All right. Thank you.
            8   Anybody else have any other questions for Mr. Bennett?
            9                    MR. RICE: I don't have a question but I want
14:12:18   10   to -- I sent yesterday a letter to you.
           11                    SPECIAL MASTER COHEN: This is Joe rice.
           12                    MR. RICE: I'm sorry.
           13           I sent a letter to you and to the news yesterday and
           14   to Alex, and yours kicked back when I sent it to you. But
14:12:32   15   it was a request that there not be DOJ and Defendants with
           16   Special Master or DOJ from the Plaintiff with the Special
           17   Master when we're talking about other people's documents and
           18   other people's Touhy requests. So I just want to be sure
           19   that that got received and we get some understanding of
14:12:53   20   that.
           21           We understand there had been some meetings or
           22   discussions between DOJ and the Defendants about depositions
           23   and gratuity issues, that Defendants had issued Touhy
           24   letters but we also issued Touhy letters on the same people,
14:13:09   25   and we weren't aware of agreements or discussions that were
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 168 of 209. PageID #: 36377
                                                                                      168


            1   being raised with you.
            2                    SPECIAL MASTER COHEN: Yeah, I think that when
            3   the conversation you're referring to took place, the Touhy
            4   submissions had only been made by the Defendants. And so
14:13:23    5   that conversation -- now I may be incorrect, but that was --
            6   that was what I believed when that conversation took place.
            7   Nonetheless, I take your point.
            8                    MR. RICE: Fair enough.
            9                    SPECIAL MASTER COHEN: And you are correct
14:13:35   10   that's how it should go.
           11                    MR. BENNETT: And, Mr. Rice, we did receive
           12   your e-mail. I think you just got my out of office, but I
           13   did receive the letter.
           14                    MR. RICE: Thank you, sir.
14:13:43   15                    MR. BENNETT: Special Master Cohen, would you
           16   like me to remain in case additional questions come up or do
           17   you want me to leave?
           18                    SPECIAL MASTER COHEN: Sounds like you have
           19   other work to do, and I don't think I have any other
14:13:50   20   questions for you. And appears no one else does. So thank
           21   you for coming in on a -- on your single day of employment
           22   this week.
           23          (Laughter.)
           24                    MR. BENNETT: Thank you very much.
14:13:59   25                    SPECIAL MASTER COHEN: Is that a three-week
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 169 of 209. PageID #: 36378
                                                                                      169


            1   old beard?
            2                    MR. BENNETT: It's a little longer than that,
            3   but yeah, it's -- it's growing. I was hoping it would keep
            4   me incognito. Apparently, it didn't work.
14:14:11    5                    SPECIAL MASTER COHEN: No. Sorry.
            6          (Laughter.)
            7                    SPECIAL MASTER COHEN: All right.
            8          So let's return to the question of when these
            9   depositions are going to take place that implicate Touhy
14:14:26   10   concerns.
           11          It's my preference that a deponent be deposed once.
           12   That's why I suggested that we move a deposition toward the
           13   end of January so that the Touhy process can go forward and
           14   a deponent doesn't have to be recalled. It sounds like, and
14:14:45   15   I didn't completely follow what you were saying, Pete.
           16   Partly because I was being interrupted with this phone call
           17   and I didn't hear everything you said. That you believe
           18   there's good reason to go forward with some depositions
           19   immediately, even though they have Touhy issues, and then
14:15:01   20   come back and mop up Touhy issues later if necessary.
           21          Is that what you were saying?
           22                    MR. WEINBERGER: Yes, that was until I just
           23   heard Mr. Bennett's dissertation.
           24                    SPECIAL MASTER COHEN: Okay.
14:15:12   25                    MR. WEINBERGER: And I really think we need to
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 170 of 209. PageID #: 36379
                                                                                      170


            1   -- it's actually my partner, Bill Howse, who's taking the
            2   deposition.
            3                    SPECIAL MASTER COHEN: I didn't hear you.
            4                    MR. WEINBERGER: My partner, Bill Howse, is
14:15:23    5   taking that deposition. And I think we need to confer with
            6   him. Paul Farrell and I need to confer with him to
            7   determine whether or not we want to proceed next week.
            8                    SPECIAL MASTER COHEN: All right.
            9          I hear that as meaning there's nothing for me to do
14:15:38   10   right now.
           11                    MR. FARRELL: This is Paul Farrell. I think
           12   what it comes to is -- let's just play it out. "Mr. Boggs,
           13   were you present for the 2007 meeting with Mr. McKesson?
           14   Objection. That was part of his role with the DEA." He's
14:15:57   15   instructed not to answer. So then we come back, the
           16   furlough's lifted.
           17                    SPECIAL MASTER COHEN: Is that McKesson's
           18   objection to make?
           19                    MR. WEINBERGER: Let's assume he, the witness,
14:16:09   20   decides.
           21                    SPECIAL MASTER COHEN: If he, the witness,
           22   decides, then you're going to have to deal with it.
           23                    MR. FARRELL: So the way we would deal with it
           24   is we would come back to you, and if you rule that it is
14:16:16   25   permissible to ask him that question, we would be --
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 171 of 209. PageID #: 36380
                                                                                      171


            1                    SPECIAL MASTER COHEN: I'll tell you right now
            2   the way I'm going to deal with it is allow him to be
            3   redeposed when the Touhy issue is resolved. That's all I
            4   can do. I'm not going to rule on that.
14:16:28    5                    MR. WEINBERGER: Okay. So --
            6                    SPECIAL MASTER COHEN: I can tell you that I
            7   think it seems to me it's not McKesson's objection to make.
            8   It's his decision to make, and then instruction not to
            9   answer is rarely appropriate, and that ain't one of them.
14:16:40   10                    MR. WEINBERGER: Understood.
           11          So we'll keep the deposition on, but we will confer,
           12   you know, meet with my partner and get back to McKesson's
           13   counsel if there's any change.
           14                    SPECIAL MASTER COHEN: Okay.
14:16:52   15                    MR. WEINBERGER: Thanks.
           16                    MR. LYNCH: Special Master, I'd just like to
           17   point out that the end of January -- is this on?
           18                    SPECIAL MASTER COHEN: This is Mark Lynch.
           19                    MR. LYNCH: The end of January is getting
14:17:04   20   very, very jammed up. And it seems to be the answer for
           21   every problem is, "Well, we'll do it at the end of January."
           22   And the capacity of the end of January to handle all these
           23   issues is, I think, perhaps past the breaking point.
           24          And I think that -- they ought to go forward. They
14:17:26   25   ought to ask the questions. The test according to Mr.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 172 of 209. PageID #: 36381
                                                                                      172


            1   Bennett is whether it's official information and nonpublic
            2   information, and get the testimony, get it out of the way,
            3   and then if they can come back with anything that they
            4   really need that was official and nonpublic, that's
14:17:46    5   relevant, then you can decide that.
            6                    SPECIAL MASTER COHEN: I mean that seems like
            7   a reasonable approach, but I'm not going to order it. I
            8   want you all to try to work this out. And as I said, this
            9   might be the kind of thing where I just say the deposition
14:18:05   10   either on the Touhy increment or the entirety will go
           11   forward because of extenuating circumstances after January
           12   25th, and that's not an impossibility. All right.
           13          Just so that I can keep track, that's an Agenda Item
           14   we already addressed earlier, correct, that you came back
14:18:35   15   to?
           16                    MR. WEINBERGER: Yes, we were going to ask you
           17   to deal with those. Number 69.
           18                    SPECIAL MASTER COHEN: Okay. We will jump to
           19   Agenda Item 69, which is the top of Page 4. And this is,
14:18:55   20   Mr. Weinberger, what you referred to earlier as the other
           21   matter that was referenced in the status report to Judge
           22   Polster?
           23                    MR. WEINBERGER: Yes.
           24                    SPECIAL MASTER COHEN: So let me begin with a
14:19:11   25   question for the Defendants.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 173 of 209. PageID #: 36382
                                                                                      173


            1          Is the last -- I believe it's the last sentence in the
            2   note section of this Agenda Item. I'll read it. The
            3   Plaintiffs say, "We ask that this be placed on the agenda
            4   for Wednesday's discovery conference, and that each
14:19:34    5   Defendant be required to certify that they have produced,
            6   one, complete details regarding their SOM programs, and the
            7   suspicious orders they identified, investigated, and
            8   reported; and two, all records relating to charge back
            9   requests submitted to or paid by Defendants."
14:19:52   10          Why shouldn't I do that? I can't think of a good
           11   reason not to do that.
           12                    MR. PYSER: Special Master Cohen, just to
           13   clarify, that was at the request of the manufacturers.
           14   Correct?
14:20:10   15                    SPECIAL MASTER COHEN: I hadn't noticed that,
           16   but that is correct.
           17                    MR. PYSER: Thank you. That was Steven Pyser
           18   for Cardinal Health.
           19                    MR. REED: Special Master Cohen, Steve Reed
14:20:13   20   for Teva.
           21          Again, I'll point out that this does not apply to
           22   Teva. I think Plaintiffs would agree.
           23          (Laughter.)
           24                    MR. REED: So while all the distributors are
14:20:31   25   carving themselves out, I would like to point out the last
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 174 of 209. PageID #: 36383
                                                                                      174


            1   sentence of the matter of description, which notes Teva's
            2   compliance.
            3                    MS. WELCH: Special Master Cohen, Donna Welch
            4   for Allergan.
14:20:45    5          As indicated in my January 7th letter to Plaintiffs,
            6   Allergan has produced all of the relevant documents, all of
            7   the relevant responsive documents.
            8          But I'll -- I'll note that what we're being asked to
            9   certify in Item 1, I'm not certain exactly what that means,
14:21:05   10   "produce complete details regarding their SOM programs and
           11   the suspicious orders they identified," if that's just
           12   simply asking for certification that --the responsive
           13   documents that we have, have been produced, I guess we don't
           14   have an issue with it, to the extent, you know, parties on
14:21:29   15   both sides are being asked to certify that responsive
           16   documents have been produced.
           17          If they're seeking something in addition to simply
           18   production, we've not had a discussion about it, and I don't
           19   know what that would be. I know distributors, for example,
14:21:44   20   were asked to respond in writing on certain issues. We have
           21   not been asked to or ordered to or required to do that, but
           22   for my client, I can say that the responsive documents have
           23   all been produced.
           24                    MS. SINGER: Special Master Cohen, just to
14:22:00   25   respond to that, you ordered, I think, on December 5th at a
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 175 of 209. PageID #: 36384
                                                                                      175


            1   hearing that at this stage, given the voluminous discovery
            2   and where we are in discovery, that the Defendants produce
            3   and identify those documents.
            4          Ms. Welch is right that we haven't asked for any form
14:22:14    5   to be filled out. But, this request reflects Judge
            6   Polster's order that documents reflecting complete details
            7   on Suspicious Order Monitoring Programs not be withheld on
            8   claims of privilege and two discovery requests that
            9   Plaintiffs served, Purdue Request 17, Purdue Request Number
14:22:34   10   31, which lay out the documents that have been requested,
           11   all records of charge back requests demurred in the note on
           12   the agenda. So I don't think I need to restate them here.
           13          But I can tell you that based on the reports back from
           14   the various Plaintiff teams who have been interacting with
14:22:54   15   Defendants, with the exception of Teva -- Mr. Reed gives me
           16   residuals on this -- that there are gaps, we believe, for
           17   all Defendants. They are different for each of the
           18   manufactured Defendants.
           19          So for Allergan, there was deposition testimony
14:23:13   20   recently that the person who ran Allergan's Suspicious
           21   Ordering Monitor Program testified she made a record each
           22   time an order triggered their Suspicious Order Monitoring
           23   system.
           24          We haven't found these records. Perhaps Allergan
14:23:28   25   produced them. But again, consistent with your order, those
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 176 of 209. PageID #: 36385
                                                                                      176


            1   records should be identified, and if they haven't been
            2   produced, they should be produced. And each Defendant
            3   should be able to certify that those kinds of details at
            4   this point have been produced. We are weeks away from
14:23:42    5   expert deadlines.
            6                    SPECIAL MASTER COHEN: Produced or logged.
            7                    MS. SINGER: Yes, produced or logged, so that
            8   we can challenge the privilege. Yes, correct.
            9          But, this is information that we must have for expert
14:23:54   10   reports.
           11                    COUNSEL: Special Master Cohen --
           12                    SPECIAL MASTER COHEN: What about the
           13   suggestion that that obligation should apply equally to
           14   Plaintiffs, certification obligation?
14:24:09   15                    MS. SINGER: So I'm -- you know, we're talking
           16   about productions that were ordered by you and by this Court
           17   that we have struggled to get from Defendants.
           18                    SPECIAL MASTER COHEN: I guarantee you that if
           19   I ask a Defendant to make a suggestion as to whether they've
14:24:25   20   struggled about getting some information from you, they
           21   could give me a list.
           22                    MS. SINGER: If there's a request or a
           23   particular instance for critical information that we
           24   certify, I'm certainly happy to entertain that request from
14:24:36   25   Defendants. You know, they should represent that the
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 177 of 209. PageID #: 36386
                                                                                      177


            1   production is complete. They have said that it is. We
            2   don't believe it is based on our review of the records. So
            3   there's only one way to put that to rest. And we believe
            4   pursue -- as you have said before, there's been lots of
14:24:51    5   parsing of the responses here that indicates to us that all
            6   of the documents haven't actually been produced.
            7                    MS. LUCAS: Speaking for Janssen, this is Amy
            8   Lucas.
            9          I'm confused as to -- at least as to us why this is
14:25:07   10   even on the agenda and raised in some way applicable to all
           11   Defendants. We have ongoing meet-and-confer efforts with
           12   our handlers, and I just -- I don't understand why something
           13   is being discussed in a motion-to-compel setting when we
           14   have been working our tails off to meet and confer with them
14:25:26   15   to give them everything they need.
           16                    COUNSEL: Special Master Cohen --
           17                    WOMAN COUNSEL: We as well have been working
           18   with our assigned handler, and there was talk this morning
           19   about the Plaintiffs' side and how they have representatives
14:25:44   20   attached and assigned to particular Defendants. And our
           21   handler for Endo and Carr is Jill Scalia, who has been in
           22   ongoing conversations with Ms. Scalia and has produced, to
           23   my knowledge, everything that's responsive with respect to
           24   the SOMS-related documents, including SOMS documents
14:26:06   25   discussed earlier today, with one small exception, which
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 178 of 209. PageID #: 36387
                                                                                      178


            1   we're producing this week. And we've been in ongoing
            2   discussions with our handler as well.
            3                    SPECIAL MASTER COHEN: If that's true, what's
            4   the worry about certifying? You just made the statement in
14:26:20    5   court as an officer of the court on the record. Why are you
            6   hesitant to certify it?
            7                    WOMAN COUNSEL: I'm not hesitant to certify we
            8   have completed our production. We produced documents
            9   responsive to the requests. I just don't understand the
14:26:35   10   language of the certification. It is extremely broad and
           11   we've never been approached about this language outside of
           12   this particular mechanism. And it's removed from our
           13   ongoing discovery discussions with our handler.
           14                    MS. SINGER: So just to make sure the record
14:26:49   15   is clear, my understanding is that Endo has not produced the
           16   Suspicious Order Monitoring program for its generic
           17   subsidiary, Carr? That is an issue that has been raised
           18   with Endo. Last production update indicated that, you know,
           19   it will be produced TBD. And at this point, as Defendants
14:27:09   20   have made clear in all of prior discussions, TBD is not an
           21   acceptable response.
           22                    MS. LUCAS: I think this is an issue that goes
           23   both ways. There's an Agenda Item for Cleveland's
           24   productions that are woefully deficient and in our view
14:27:27   25   neglected. So I just -- I don't think it's --
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 179 of 209. PageID #: 36388
                                                                                      179


            1                    SPECIAL MASTER COHEN: What are you talking
            2   about, Juvi Court?
            3                    MS. LUCAS: No. It's not on the agenda
            4   because Mr. Pifko updated you Monday, and we submitted a
14:27:39    5   response which we can talk about when we get to the agenda,
            6   but I think everybody, I would hope that everybody's working
            7   in good faith to get everybody what they need, but I just
            8   don't think it's fair for the Plaintiffs to be waving their
            9   arms up and down, jumping up and down, when this is an issue
14:27:56   10   that absolutely goes both ways.
           11                    MS. ACKERMAN: Let me just jump in. This is
           12   David Ackerman.
           13          Since there was a reference to one of Janssen's
           14   handlers, as Ms. Lucas knows, I am one of Janssen's
14:28:06   15   handlers, and what I can address is that Janssen advised us
           16   that they had identified SOMS documents. And then when we
           17   went back and were preparing for a deposition this week,
           18   we identified a number of SOMS documents that were not --
           19   that had not been produced, and Janssen produced those on, I
14:28:24   20   believe, over the weekend, and then identified that there
           21   were additional documents forthcoming.
           22          That's the reason for the certification. We need to
           23   know when these productions of key documents are complete.
           24                    MR. LAFATA: Special Master Cohen, this is
14:28:38   25   Paul Lafata for Purdue.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 180 of 209. PageID #: 36389
                                                                                      180


            1          I think what Mr. Ackerman said actually is maybe a
            2   good idea for what may be helpful here. It sounds like the
            3   Plaintiffs for some Defendants have an idea of what they
            4   expect to see that they're not seeing.
14:28:49    5          I think, rather than have a secret list, why don't the
            6   Plaintiffs just tell what they expect to be seen in these
            7   document categories that they're not seeing?
            8          For Purdue, for example, I -- in early December, I
            9   submitted these correspondences to the Court and then
14:29:04   10   listing things we've been producing on this, and I've not
           11   heard, "But we're missing A. We're missing B."
           12          So that's the normal course. If we say we believe
           13   we've done what we have, and the other -- and the Responding
           14   Party Plaintiff or Defendant believes there's something
14:29:17   15   missing, you just say, "Raise your hand, I think there's
           16   something missing," and then we address that, rather than a
           17   blanket certification when there's already a list of
           18   questions about whether there's something missing.
           19                    MS. LUCAS: And I will say to Mr. Ackerman's
14:29:29   20   credit, that is what they have done with us. Albeit,
           21   regardless of the timing and when they sent it to us, that
           22   is what they did. They gave us a long list, and we
           23   immediately started investigating and have been working with
           24   them, and we would welcome continuing to work with them and
14:29:45   25   it's been productive.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 181 of 209. PageID #: 36390
                                                                                      181


            1                    MR. O'CONNOR: Special Master Cohen, this
            2   Andrew O'Connor for Mallinckrodt. I would echo Mr. Lafata's
            3   comments.
            4          We submitted to Endo, Ms. Singer, a list of what we
14:29:57    5   produced and addressed her questions on November 30th. She
            6   thanked us and said I'll be back in touch with any
            7   questions. The next we heard from her was this blanket
            8   e-mail to everyone. And we would respectfully suggest we
            9   continue to do what we've done productively in the vast
14:30:14   10   majority of cases and just engage in a meet and confer with
           11   our handlers who know what we've produced, what we haven't
           12   produced. And we can get to a good place on this. This
           13   blanket request out of left field, I don't think, is
           14   productive.
14:30:29   15                    SPECIAL MASTER COHEN: I'm not going to -- I'm
           16   not going to order a certification at this time. I think
           17   that it is appropriate at the end of discovery, whatever
           18   that means, which may not be on January 25th, that some sort
           19   of certification by both sides be offered. I'm not sure
14:30:48   20   what it's going to look like. I'll take suggestions. The
           21   key is for everybody to be confident they've gotten what
           22   they asked for on both sides.
           23          I know that the Plaintiffs are sometimes complaining
           24   that we can't give you a list because we don't know what
14:31:05   25   we're asking for. You should know what we've asked for,
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 182 of 209. PageID #: 36391
                                                                                      182


            1   given the broad categories that we've included in our
            2   discovery requests. I've tried to address that as best I
            3   can.
            4          Plaintiffs, you are going to have to come up with
14:31:20    5   lists as specifically as you can of what it is you think you
            6   haven't received that you think you should or that needs to
            7   be put on a privilege log. And I know a lot of what you
            8   think you should receive, you haven't received because it's
            9   on a privilege log, but it's got to be on one or the other.
14:31:36   10                    MS. SINGER: So as you acknowledge, Special
           11   Master Cohen, we don't know what we don't know. And the
           12   dynamic that happens is what Mr. Ackerman described or what
           13   Ms. Conroy was talking about is that we go to a deposition
           14   and a witness responds to say that would have been in this
14:31:50   15   record or that database. And when the deposition has
           16   happened, right, it is incredibly inefficient to find out
           17   about documents the Defendants should have known about in
           18   the summer when they were responding to discovery or
           19   certainly when they were preparing a witness for deposition.
14:32:06   20   And to put the burden on us where we know we are happy to
           21   identify to Defendants what we think is missing, but we
           22   can't know what isn't there, and it is their obligation.
           23          Frankly, from my perspective -- and other Plaintiffs
           24   may disagree -- and they will if they do, the certification
14:32:24   25   is less important than getting the documents, and again, we
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 183 of 209. PageID #: 36392
                                                                                      183


            1   have a deposition tomorrow of a compliance official. We
            2   have expert report deadlines coming. We can't get this
            3   information in February or on January 25th.
            4                    SPECIAL MASTER COHEN: You know --
14:32:44    5                    MR. WEINBERGER: One other thing.
            6          This particular -- we're not talking about the breadth
            7   of all the discovery documents that we've been requesting.
            8          This particular set of documents, the Suspicious Order
            9   Monitoring documents and charge back data, which has
14:33:03   10   significant relevance to the data, is something that the
           11   Court, on November 21st, that you I think later on clarified
           12   was applicable to the manufacturers.
           13                    SPECIAL MASTER COHEN: Agreed.
           14                    MR. WEINBERGER: And so with respect to this
14:33:24   15   category of documents, which is critical to the case, I
           16   don't think it's unreasonable for the Plaintiffs, under
           17   these circumstances, to be asking the Defendants, "Certify
           18   that you've given us everything."
           19                    MR. REED: Special Master Cohen, Steve Reed
14:33:44   20   for Teva.
           21          Again, Teva is not in this particular issue, but I do
           22   have a concern about the certification going down what I
           23   view as a bit of a slippery slope with this certification.
           24          Plaintiffs have categories that they think are
14:33:57   25   particularly important. Certainly, the Defendants feel the
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 184 of 209. PageID #: 36393
                                                                                      184


            1   same way. I think it becomes a distraction and then could
            2   become an unproductive game of Gotcha if we we're talking
            3   about and battling over certifications as opposed to
            4   operating in good faith back and forth to make sure that
14:34:16    5   things aren't missed. Things will always be missed.
            6          If people discharge their obligations under the rules
            7   and the code, they will search -- make reasonable efforts to
            8   search the right places to produce responsive documents. If
            9   it turns out things were missed, then I think it's on both
14:34:35   10   parties to engage in order to make sure those are collected
           11   in a timely way.
           12          If we then just start to trade certifications and
           13   start filing motions about whether a certification was
           14   accurate or not, it's going to become a side show that will
14:34:49   15   become an unnecessary distraction in this case.
           16                    SPECIAL MASTER COHEN: I'm not going to do the
           17   certification now, and I've been very clear this morning,
           18   you know, what could happen, what may happen if documents
           19   that clearly should have been produced, that were clearly
14:35:06   20   critical, weren't, and are produced in Track Two, where did
           21   this come from, why wasn't this produced before.
           22          Plaintiff should make as clear as they can to
           23   Defendants what it is they believe they have not received,
           24   and the categories of documents that they want to make damn
14:35:22   25   sure they have right now on the lines of what you just said,
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 185 of 209. PageID #: 36394
                                                                                      185


            1   Pete, and try and avoid this issue. That's all I'm in a
            2   position to do at this time.
            3          It's 2:35 and we have a hard stop at 3:00. I just
            4   want to note that. All right.
14:35:44    5          We're moving on to -- or back to Agenda Item 139.
            6                    MR. REED: Sorry. What number was that?
            7                    SPECIAL MASTER COHEN: 139.
            8          And my notes to myself is that I think that Purdue
            9   thought this wasn't quite ripe, and I suggested the parties
14:36:10   10   should be able to resolve it on their own and I sent the
           11   parties back to talk about that.
           12                    MR. ACKERMAN: This is David Ackerman. I've
           13   spoken with Mr. Lafata this morning. I think we'll talk in
           14   the morning about this. The only thing I would ask is that
14:36:23   15   we be able to raise this with you if for some reason we
           16   can't reach agreement on an expedited basis because we have
           17   a 30(b)(6) witness scheduled, I believe, for Tuesday.
           18          So I just wanted to alert you to the fact that if for
           19   some reason Paul and I can't work it out, we might be asking
14:36:44   20   you for a quick decision.
           21                    MR. LAFATA: Special Master Cohen, Mr.
           22   Ackerman is right that we are, pursuant to your request, I
           23   think late last night, we're going to be conferring about
           24   this. We really think there ought to be a way for attorneys
14:36:57   25   to work this out. It's a matter of just time.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 186 of 209. PageID #: 36395
                                                                                      186


            1                    SPECIAL MASTER COHEN: I agree.
            2                    MR. ACKERMAN: Deposition time.
            3                    SPECIAL MASTER COHEN: All right.
            4          So that's fine. Do your best. Come back to me if you
14:37:04    5   need to. Remind me that this is something, if you do come
            6   back to me, that I agreed to address quickly. Okay.
            7                    MR. ACKERMAN: Thank you.
            8                    SPECIAL MASTER COHEN: Item 140 is another
            9   issue that I just think there's some middle ground that the
14:37:32   10   parties should be able to meet there. We can talk about it
           11   briefly now if you want, and I can help you come to that
           12   middle ground or you can agree to try to do that without me.
           13   It really did seem like there's, you know, both sides were
           14   making reasonable points.
14:37:49   15                    MS. WELCH: Donna Welch for the Defendants.
           16          We are really seeking clarification from you, Special
           17   Master Cohen, that Discovery Ruling 7 doesn't prohibit us
           18   from talking to prescribers.
           19          I am not aware that Plaintiffs have taken a contrary
14:38:10   20   position on your order.
           21                    SPECIAL MASTER COHEN: No, but they wanted to
           22   be careful about it and, you know, I could clarify it but
           23   what I would rather do is, if you can come to an agreement
           24   on exactly what that means -- you know what their concerns
14:38:22   25   are, they're valid, and at the same time you have concerns
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 187 of 209. PageID #: 36396
                                                                                      187


            1   about wanting to be able to get some information.
            2          So if you can come to an agreement about what my
            3   ruling meant and what that allows you to do, that's fine.
            4                    MS. WELCH: We would like to do that. I'll
14:38:39    5   raise two issues. The first is what we need to do and would
            6   like to do now, which is to talk to prescribers without
            7   identifying specific prescriptions, without identifying or
            8   talking about specific patients, but to talk to prescribers
            9   in the Track One jurisdiction about opioids.
14:39:00   10          That's what we're looking to do right now. We don't
           11   believe that is in contravention of your order, but out of
           12   an abundance of caution, we wanted to make sure that
           13   Plaintiffs do not believe that would violate the order and
           14   that you don't believe that would violate your order.
14:39:17   15          We firmly believe there will be a time where we will
           16   need to talk to some prescribers about certain prescriptions
           17   or about certain individuals. We're not there yet, and we
           18   are not there yet in part because we don't have what we
           19   believe are full answers to the interrogatories and complete
14:39:42   20   production of claims data. But, we absolutely represent to
           21   the Court that it -- the Defendants do not intend now to do
           22   that. We will come back to you and to the Plaintiffs to
           23   discuss a protocol by which we could engage in discussions
           24   with, and potentially discovery of, prescribers, and to do
14:40:06   25   that pursuant to a protocol so that it's deidentified.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 188 of 209. PageID #: 36397
                                                                                      188


            1          Again, our issue has never been to try to get names
            2   out in the record. So that -- that is a next step, but
            3   right now, we believe we're entitled to talk to prescribers
            4   generally. Many of these prescribers, most of these
14:40:29    5   prescribers, we didn't learn about even because of the
            6   claims data, but again, because of the order wording of your
            7   order, out of an abundance of caution, we cross-referenced
            8   them. And many of the prescribers that we believe we have a
            9   need to talk to are referenced in the claims data. Again,
14:40:45   10   we don't intend to discuss the claims data with them. Any
           11   specific prescriptions, any specific individuals, we won't
           12   reference the names of patients, but we believe that that
           13   should be allowed right now.
           14                    MR. ACKERMAN: Special Master Cohen, this is
14:41:00   15   David Ackerman.
           16          And as you can see, many of the Bellwether Plaintiffs
           17   representatives have gotten up to whisper in my ear because
           18   this is an extremely sensitive issue for the Bellwether
           19   Plaintiffs. I understand she says they don't want to go to
14:41:14   20   prescribers and ask about specific individuals or
           21   prescriptions, but the problem we have is that if you go to
           22   a prescriber and say, "So if you had a patient who was about
           23   40 years old and who came to you with a knee injury, and you
           24   prescribed an 80 milligram oxy, why would you have done
14:41:33   25   that?" And that may refresh something in a prescriber's
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 189 of 209. PageID #: 36398
                                                                                      189


            1   mind. That's exactly why I put what I did in my letter,
            2   which is we need to understand really more specifics from
            3   the Defendants about what it is they want to ask prescribers
            4   about.
14:41:45    5          If this is a question to a prescriber just to say,
            6   "Did you get -- were you visited by a sales representative
            7   and what did the sales representative tell you," well, that
            8   doesn't implicate claims data and that might not be an
            9   issue. But, if this is questions about a particular
14:42:00   10   prescriber's prescribing habits and they have that
           11   information because it was produced in the claims data, that
           12   is an absolute issue for the Bellwether Plaintiffs and
           13   something we think is prohibited by Discovery Ruling 7. And
           14   the Plaintiffs produced this information in full reliance on
14:42:21   15   those protections that were key to the -- that effort.
           16                    SPECIAL MASTER COHEN: Donna, is there a way
           17   to do what you want to do by talking to prescribers who are
           18   not in the claims data?
           19                    MS. WELCH: I think, unfortunately, given the
14:42:40   20   volume of claims data and the prescribers that we believe we
           21   need to talk to, it would limit us significantly.
           22          So, no, we don't -- we don't think that's -- we don't
           23   think that's sufficient and, again, recognize that we
           24   believe we will be back in front of you at some time soon
14:42:59   25   saying that we need to talk to certain of those prescribers
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 190 of 209. PageID #: 36399
                                                                                      190


            1   now about specific prescriptions and specific individuals.
            2          We're representing we want do that; yet, we're
            3   representing we won't do that until we've got an order in
            4   place that allows us to do that under a protocol that
14:43:16    5   protects privilege or privacy or, you know, keeps things
            6   confidential. But to say that we can't talk to the
            7   prescribers, you know, in the -- in the claims data, the
            8   claims data that they're relying on is too limiting for
            9   Defendants.
14:43:34   10          This -- they talk about the SOMS data as being what
           11   goes to the heart of their case. This is the information
           12   that goes to the heart of our defenses.
           13                    MR. ACKERMAN: Let's just be clear about a
           14   couple things -- sorry. I didn't realize you weren't done.
14:43:51   15                    MS. WELCH: And there's nothing to say. I
           16   mean we could be ordered that if a doctor starts to discuss,
           17   wants to go to individual patient level information right
           18   now, we can be instructed as officers of the court that
           19   we're to tell that doctor we can't talk about that right
14:44:06   20   now. And we're happy to do that, too.
           21          But, again, to say that we can't talk to prescribers
           22   and we can't ask about their prescribing habits, of course,
           23   we need to ask about their prescribing habits. But, again
           24   we're officers of the Court. We understand that until we
14:44:25   25   have an order allowing us to do it, we're not -- we're not
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 191 of 209. PageID #: 36400
                                                                                      191


            1   going to monkey around to, you know, quote things from
            2   earlier, asking about things that come out of the claims
            3   data and using the claims data.
            4                    MR. ACKERMAN: To clarify a couple points.
14:44:45    5          The Plaintiffs are not relying on the claims data.
            6   Plaintiffs have produced the claims data a because we were
            7   ordered to on July 3rd and thereafter. It was the
            8   Defendants at all times who wanted the claims data and all
            9   times aware that you had placed these restrictions on
14:45:03   10   discovery of individuals and prescribers identified in the
           11   claims data. And what we are saying now is if they want to
           12   talk to prescribers about issues outside of the claims data,
           13   then that probably is permissible under Discovery Ruling 7
           14   and we can discuss it with them. But, if they want to talk
14:45:22   15   to the prescribers about information they learned by virtue
           16   of the claims data, that it, by its very nature, is using
           17   the to claims data to conduct third-party discovery. It is
           18   exactly what you prohibited in Discovery Ruling Number 7.
           19                    MS. WELCH: We are not seeking at this time to
14:45:39   20   ask the prescribers about information contained in the
           21   claims data. That's not what we're talking about. But to
           22   say we can't ask generally about prescribing habits because
           23   it might --
           24                    SPECIAL MASTER COHEN: That's enough. You've
14:45:52   25   asked for clarification, I will try and give it to you.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 192 of 209. PageID #: 36401
                                                                                      192


            1          Thank you.
            2                    MR. SHKOLNIK: Special Master Cohen, if we
            3   could just place on the record -- Hunter Shkolnik on behalf
            4   of Cuyahoga.
14:46:03    5          Cuyahoga's position is we saw this as a slippery slope
            6   when we were arguing this very issue back in July. We were
            7   given assurances that they were not going to be drilling
            8   down on employees on doctors, and ever getting to this
            9   level.
14:46:18   10          Now we're hearing, "Well, let's just do the next
           11   step," which is we'll generically talk to doctors who just
           12   happen to be in the claims database, which we were ordered
           13   to produce under the guise they were never going to go drill
           14   down that far. And after they get through the generics
14:46:35   15   speaking to doctors that happen to be there, "Well, we're
           16   going to ask for a new protocol so we can speak
           17   specifically."
           18          This is the reason why we took the position. We were
           19   never relying on this -- on these claims, making these
14:46:49   20   claims seeking recovery. And we oppose this, and it is
           21   clear that our worse fear that we had been suggesting in the
           22   beginning is coming to fruition. This is the next step
           23   before they ask for their specific protocol to speak to
           24   doctors about our employees, and our employees families,
14:47:07   25   which is something that was precluded and we would ask that
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 193 of 209. PageID #: 36402
                                                                                      193


            1   it be stopped and stopped now, so that we never get to the
            2   next step. Thank you.
            3                    MS. WELCH: May I make one more point Special
            4   Master Cohen.
14:47:18    5                    SPECIAL MASTER COHEN: In one minute or less.
            6                    MS. WELCH: What has changed since then is
            7   that Plaintiffs have now taken the rather extraordinary
            8   position that every prescription for opioids, every single
            9   one written in the Track One jurisdictions is improper.
14:47:35   10   They've made prescriptions for chronic pain, one of the
           11   seminal issues in their case. To say that we can't talk to
           12   prescribers when they're saying that every prescription was
           13   tainted guts our ability to defend in these cases. It's and
           14   fundamental issue to the defense.
14:47:58   15                    SPECIAL MASTER COHEN: Okay. Thank you. I
           16   understand the issue.
           17                    MR. REED: Special Master Cohen, Steve Reed
           18   for Teva.
           19          I know you've given a lot of time and you want to move
14:48:10   20   off this subject. I would just put a plea in. That we
           21   could have your clarification promptly because time is
           22   important, and I just want to respond to one thing that we
           23   heard which was there was some kind of guise.
           24          I want to be very clear our view is we've been accused
14:48:26   25   of defrauding doctors and our view is and has always been in
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 194 of 209. PageID #: 36403
                                                                                      194


            1   order to defend ourselves against these very ambitious
            2   claims, we have to have the facts underlying the Plaintiff's
            3   claims and we have to be able to take discovery in order to
            4   re respond to those claims.
14:48:45    5          Even if the Plaintiffs decide they want to pursue an
            6   aggregate model which we think is legally insufficient. One
            7   of the ways to respond to that kind of model is to speak to
            8   the doctors under the model supposedly were misled to find
            9   out if they were misled and by who, and what that caused
14:49:05   10   them to do.
           11          And this is just from our perspective. We've heard
           12   from the Plaintiffs what they think are the critical pieces
           13   of discovery for them -- Tim I'm telling you from my
           14   perspective this is critical for the manufacturer he is
14:49:18   15   defense and we feel a bit frustrated in our efforts to get
           16   it.
           17                    MR. PIFKO: Special Master Cohen, I want to
           18   note that also the HIPAA order -- Mark Pifko from Baron and
           19   Budd for Plaintiffs -- the HIPAA order, which I don't have
14:49:30   20   the docket entry but I know I memorized it because we've
           21   talked about it so much, it was entered on July 3rd, was
           22   also, limits the use of this. And we've had this issue in
           23   other contexts where you say the parties agree to this and
           24   you know you're tuck with it. So that was the -- that was
14:49:45   25   an order that was entered I believe by mutual agreement of
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 195 of 209. PageID #: 36404
                                                                                      195


            1   the parties and that was the limitation on the use of the
            2   claims data was a provision that's in the order. So he if
            3   that's what was agreed to, that's what was agreed to.
            4   There's no reason for us to revisit that.
14:49:59    5                    MR. REED: Special Master Cohen, Steve Reed
            6   for Teva.
            7          We've masked the information. We're actually asking
            8   questions from treating physicians so I'm not sure I
            9   understand at all the concern about protecting health care
14:50:10   10   information when these are the treating physicians who
           11   presumably have that information. We're certainly not
           12   looking to provide those doctors with information that they
           13   don't already have and are not entitled to. But, to me this
           14   is just a construct.
14:50:24   15                    SPECIAL MASTER COHEN: Agenda Item 141 is the
           16   next one on the list. And that one is Plaintiff's request
           17   for additional deposition time from Chris Zimmerman and
           18   Stephen Mays.
           19          I've read the parties' submissions on this. Frankly,
14:50:37   20   I think the Defendants make a very strong point, that they
           21   did nothing wrong, and that they acted appropriately, given
           22   the rules that were in place when these very early
           23   depositions occurred.
           24          And the rules that were in place at that time were
14:50:51   25   different than they are now. Having said that, I also think
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 196 of 209. PageID #: 36405
                                                                                      196


            1   that it's appropriate -- it's I think that the best result
            2   for this case, despite the fact that I don't think
            3   Defendants did anything wrong, is nonetheless to reopen
            4   these depositions to allow Plaintiffs to ask some additional
14:51:23    5   questions because the parties are so important, because the
            6   rules did change after this occurred, and I'm going to --
            7   allow a very limited amount of questioning. Specifically,
            8   I'm going to allow one and a half hours each for
            9   Mr. Zimmerman and Mr. Mays. I did get Defense counsel's
14:51:42   10   e-mail this morning explaining why they though Mays and
           11   Zimmerman were different. But, nonetheless I'm going to
           12   allow that, and they're both in their roles as fact
           13   witnesses, not 30(b)(6) witnesses.
           14          Any questions about that ruling?
14:51:59   15                    MR. PIFKO: We accept that ruling.
           16          I want to clarify at no point was I trying to impute
           17   they deposit anything wrong. We thought under the fact we
           18   were entitle to more testimony so I didn't want you to think
           19   we were arcing they were acting in bad faith.
14:52:12   20                    SPECIAL MASTER COHEN: Okay. Thank you.
           21                    MR. PIFKO: And to the extent we have a time
           22   limitation I did have the Rite-Aid issue that I raised.
           23   It's at the bottom of the agenda because it's a new item but
           24   a significant issue I wanted to make sure we would have the
14:52:26   25   opportunity to discuss.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 197 of 209. PageID #: 36406
                                                                                      197


            1                    SPECIAL MASTER COHEN: All right. What page
            2   is that, what item number?
            3                    MR. PIFKO: I'll have to look at it.
            4                    SPECIAL MASTER COHEN: 29.
14:52:51    5                    MR. PIFKO: Yeah, 29.
            6                    MR. MALLOY: Special Master Cohen, this is
            7   John Malloy on behalf of Rite-Aid. I had filled in for
            8   Alisa McElroy, who had to jump earlier this afternoon.
            9          I believe this was an issue that Ms. Moore had raised
14:53:12   10   with you by e-mail, and it's our position on Rite-Aid.
           11                    SPECIAL MASTER COHEN: Yeah, this is too
           12   important an issue for me not to have a response in writing
           13   from Rite-Aid. I know what the issue is. I know that among
           14   other things Rite-Aid believes this has already been
14:53:30   15   decided, and I know that you believe that you've come to
           16   additional information making this dispensing information,
           17   you think, relevant and produceable because it -- it ties
           18   back into the Suspicious Order Monitoring. So I get the
           19   issue. It's a big issue, and I think that they need a
14:53:50   20   chance to respond in writing.
           21                    MR. PIFKO: Okay. Fair enough, but you know,
           22   everybody, including me when I've been acting on behalf of
           23   Cleveland, has been forced to respond in very limited time
           24   frames.
14:54:00   25          They asked, I believe it was Monday, even Amerisource
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 198 of 209. PageID #: 36407
                                                                                      198


            1   asked for more time, and they responded last night. I don't
            2   understand what's taking them so long to respond. We need
            3   to get that resolved.
            4                    SPECIAL MASTER COHEN: I agree.
14:54:12    5          Rite-Aid, when can you -- I will tell you when you're
            6   going to, but for someone to ask you when you think you can.
            7                    MR. MALLOY: I would ask that Ms. Moore, who's
            8   in a deposition right now, and I have called her to join the
            9   call so that she can respond.
14:54:29   10          I think some of the delay is because of the -- (phone
           11   connection paused.) -- on this issue on January 7th, and we
           12   had not heard anything before that, even though the
           13   depositions were on December 18th, December 20th, but we
           14   propose that we respond on Monday.
14:54:49   15                    SPECIAL MASTER COHEN: That's fine.
           16                    MR. MALLOY: Thank you, Special Master.
           17                    MR. PIFKO: I just wanted to clarify a
           18   position.
           19          I understand you're not going to rule, but they
14:54:58   20   testified that the dispensing data was the first line of
           21   defense. So if that's the case, I need to -- if they're
           22   going to say every prescription that was ordered was valid,
           23   I don't believe that's going to be true. I need the
           24   opportunity to prove that that's, in fact, not true if
14:55:12   25   that's going to be their position.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 199 of 209. PageID #: 36408
                                                                                      199


            1                    SPECIAL MASTER COHEN: Agenda -- we're now
            2   moving into what are categorized as previous agenda items.
            3   These are agenda items where they're put in this bucket
            4   because the parties were working together and making
14:55:29    5   progress.
            6          The first one is Number 51, and Mr. Pifko was working
            7   on some statistics and other issues with a January 7th
            8   deadline of figuring that out.
            9          Can I get a report on that?
14:55:46   10                    MS. LUCAS: Special Master, I have printed you
           11   courtesy copies of the submissions because they came in
           12   after the agenda was submitted. Would you like me to submit
           13   it to you?
           14                    SPECIAL MASTER COHEN: Sure.
14:55:58   15                    MR. PIFKO: I can explain to you -- I can give
           16   you the gist of it.
           17          So obviously, the request, this all started with an
           18   investigation asking that there was potential deficiencies
           19   in the way the documents were collected.
14:56:15   20          It's -- I just -- I can't snap my fingers and make
           21   people do things. I'm not the one, obviously, who's -- I'm
           22   not the IT person who's going to go and collect the data.
           23   Believe me, we've been bugging everybody in the City and all
           24   the vendors as regularly as we can to get them to get us the
14:56:31   25   information. I have confirmed that several custodians do
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 200 of 209. PageID #: 36409
                                                                                      200


            1   not have issues, and I've confirmed some of the custodians
            2   do have issues.
            3           Ms. Lucas wrote back and said she was upset that we
            4   haven't told them what -- why there are issues. I've
14:56:46    5   learned from our IT staff that we may never be able to
            6   figure that out. And honestly, I don't know why we need
            7   to know. What does that tell us?
            8           The bottom line is if there's a deficiency, I'm going
            9   to correct it and I'm going to produce the additional
14:56:59   10   documents. So I don't know why we're fighting about the
           11   technical details about what sort of glitch may have
           12   happened. I can tell you it wasn't intentional.
           13           And I also want to make clear I had some conversations
           14   with Ms. Wu. I know this isn't her issue, but we were
14:57:13   15   talking outside in the hall. And if people need to be made
           16   available for deposition, again because of additional
           17   documents, I'm not going to object to that. I think that's
           18   fair.
           19           So I wanted the Court to understand our view there.
14:57:25   20                    SPECIAL MASTER COHEN: All right.
           21           So I -- as a general matter, I agree with you that I
           22   don't really care so much as to what went wrong. I'm more
           23   concerned with getting it fixed.
           24           The first paragraph of Ms. Lucas' January 7th e-mail
14:57:43   25   lists nine folks who you don't address.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 201 of 209. PageID #: 36410
                                                                                      201


            1                    MS. LUCAS: And to correct that, it's actually
            2   eight. There was one person on there who was listed twice.
            3                    SPECIAL MASTER COHEN: All right. So how do
            4   we get that finished?
14:57:55    5                    MR. PIFKO: I'm working -- literally sending
            6   e-mails while we're sitting here about it, pushing it
            7   through as fast as I can. I can't squeeze water from a
            8   rock. That's all I can say.
            9                    MS. LUCAS: We're concerned. I don't know if
14:58:14   10   upset is fair. We're concerned, and we do object to the
           11   fact that this has now been going on since December --
           12   November with you, and Cleveland has now repeatedly ignored
           13   orders from you and continues to do so. And in this
           14   instance, Cleveland was the one who requested this order and
14:58:35   15   consented to it.
           16          I do -- I am sympathetic that Mark is working hard and
           17   he's pushing people, but at this point, we need an update on
           18   what they are doing because they cannot keep ignoring orders
           19   from you, and not even acknowledging that they're ignoring
14:58:54   20   them repeatedly, and give themselves extensions.
           21          This is -- this is the same issue that we're having
           22   with LERMS, the same issue we're having with the call back,
           23   and we need them to finish. And if it's a matter of
           24   collecting and running a privilege screen and de-duplicating
14:59:12   25   and just sending us the documents, we don't have a problem
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 202 of 209. PageID #: 36411
                                                                                      202


            1   with that. We do have a problem with this continuing to
            2   drag out.
            3          There are --
            4                    MR. PIFKO: To be clear, we're not holding up
14:59:25    5   anything by reviewing the documents. It's just an IT issue
            6   right now. I'm happy to expedite the production of any new
            7   documents as soon as possible.
            8                    SPECIAL MASTER COHEN: I don't know when our
            9   meeting will be next week, but this needs to be finished by
14:59:48   10   then. It really is true that you've asked for a bunch of
           11   extensions at times. I get that. You're trying hard. But,
           12   this needs to be finished. Okay?
           13                    MR. PIFKO: Okay.
           14                    SPECIAL MASTER COHEN: So whoever is in the
15:00:02   15   Cleveland IT Department, they need to understand that
           16   vacation is over.
           17                    MR. PIFKO: It would help if you -- if in a
           18   one sentence e-mail, you say, "Here's my ruling. I need
           19   it," I can make sure everybody in the City is aware of the
15:00:15   20   order.
           21                    SPECIAL MASTER COHEN: Ms. Lucas, why don't
           22   you provide me with that one sentence, and I'll use it as my
           23   sentence and forward it.
           24                    MS. LUCAS: Can do, your Honor. Thank you.
15:00:35   25                    SPECIAL MASTER COHEN: So might as well stay
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 203 of 209. PageID #: 36412
                                                                                      203


            1   up there.
            2          What about Agenda Item 57, which is the LERMS data?
            3                    MR. PIFKO: So that, I continue to say that
            4   we're going to produce it. Like I said the last time we
15:00:54    5   gave an update, I understand that people high up in the City
            6   had to approve its release. I understand that that process
            7   is being completed. We were just e-mailing about that as
            8   well today. I don't have any further details, but I mean I
            9   obviously am going to produce it. I -- that said, as I said
15:01:14   10   earlier, I don't think it's relevant. So -- and I don't
           11   think it provides any new information. I think it's just
           12   going to be superfluous information about not objecting to
           13   producing it. But, we're -- I hope to have it produced as
           14   soon as possible.
15:01:29   15                    SPECIAL MASTER COHEN: Same story.
           16                    MS. LUCAS: Thank you. I just wanted to
           17   clarify what we were talking about earlier with the LERMS
           18   data when Ms. Wu was arguing.
           19          Mr. Pifko represented that he had reserved the right
15:01:40   20   to redact the detail reports. And I went back and looked at
           21   our discussion about this, and on December 21st when we
           22   reviewed our wonderful holiday present of our agreement, he
           23   said at Page 98, Line 24, through 99, Line 4, "Tyler
           24   Technologies was able to export the detailed reports they
15:02:01   25   want."
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 204 of 209. PageID #: 36413
                                                                                      204


            1          And so we are getting that. And I think that we
            2   should have it within a week or two, but the answer is they
            3   were able to do it. And we will be getting the data and we
            4   will produce it.
15:02:11    5          And again, on January 3rd, because Mr. Pifko wasn't at
            6   the December 27th hearing, again, on the 3rd at Page 81,
            7   Line 16, to 82, Line 2, there's another colloquy where he
            8   talks about, "It was voluminous, so it took some time. But,
            9   they got it to the City, and the City is working on getting
15:02:31   10   it so we can produce it."
           11          And you asked a question and he responded, "One of the
           12   issues is that the chief lawyer in the City needs to sign
           13   off, and I believe she might be out this week. But, we -- I
           14   want to say some time next week." So there was never any
15:02:46   15   discussion once they agreed to produce this material that
           16   they would be reserving the right to make redactions or
           17   withholdings.
           18                    MR. PIFKO: I said that earlier in the
           19   process. Saying I'm going to produce it doesn't mean I'm
15:02:58   20   producing without redactions. I'm producing the data. I
           21   stand by that.
           22                    SPECIAL MASTER COHEN: It needs to happen by
           23   the time we get together next week. Same ruling.
           24                    MS. LUCAS: Okay.
15:03:08   25                    SPECIAL MASTER COHEN: All right. It's 3:00.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 205 of 209. PageID #: 36414
                                                                                      205


            1   I know there are other things on this list, but I'm just not
            2   going to get to them today. I don't know what to do about
            3   that, except that we need to finish. All right.
            4          There are a couple of things I want to touch on
15:03:45    5   quickly. The Baldassano matter, have the Plaintiffs heard
            6   about my ruling in that issue? This is Agenda Item 112. It
            7   was an employee, Valli Baldassano, who was -- was it a Teva
            8   employee?
            9                    MR. REED: She was the chief compliance
15:04:47   10   officer at Seflon before the acquisition.
           11                    SPECIAL MASTER COHEN: Right, who has multiple
           12   sclerosis.
           13          I had a conversation, a lengthy conversation with her
           14   and with Defense counsel on the phone. The short version is
15:04:59   15   the Plaintiffs are going to be allowed a very surgical
           16   deposition, lasting two hours long at her house.
           17          I'll tell Plaintiffs that the reason we came to two
           18   hours is that she stated that she gets very, very foggy at
           19   about one hour and 15 minutes. And it may well be you'll
15:05:20   20   ask her a lot of questions that she simply cannot recall.
           21          She's clearly in the later throws of her disease. And
           22   so that's where the meeting spot is. Three hours at her
           23   house.
           24          Defense counsel was supposed to send me something. He
15:05:40   25   didn't. So we can ask why I haven't received that yet?
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 206 of 209. PageID #: 36415
                                                                                      206


            1                    MR. REED: Special Master Cohen, while I was
            2   here, I received a draft, which I signed off on. So you
            3   should get that shortly.
            4          And just to clarify, I believe you just said three
15:05:52    5   hours. I think --
            6                    SPECIAL MASTER COHEN: No, I said two. If I
            7   said three, I misspoke.
            8                    MR. REED: Thank you.
            9                    SPECIAL MASTER COHEN: Agenda Item 116 looks
15:06:00   10   like this is now agreed on. That is an attorney's eyes only
           11   designation.
           12          Last sentence in the notes there says Plaintiffs'
           13   proposed revisions are acceptable to Defendants. So what I
           14   would like the parties to do is please to file a joint
15:06:15   15   proposed order on that.
           16          And then just to end with a bang, Agenda Item Number
           17   109, the depositions of Richard Sackler and Kathy Sackler
           18   will both go forward.
           19                    MS. LUCAS: Special Master Cohen, just to
15:06:36   20   remind you, on Agenda 120 about Plaintiffs's interrogatory
           21   responses, you had asked for submission of Mr. Pifko's
           22   letter, which I know he did. But, you were going to enter
           23   an order after that.
           24                    SPECIAL MASTER COHEN: Sorry, 120?
15:06:51   25                    MS. LUCAS: Yeah.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 207 of 209. PageID #: 36416
                                                                                      207


            1                    SPECIAL MASTER COHEN: Ms. Lucas, tell me
            2   again what I said I would do.
            3                    MS. LUCAS: You had asked for Mr. Pifko to
            4   submit to you his letter, in which the Plaintiffs had
15:07:35    5   objected to supplementing their interrogatories. And at
            6   Page 78 to 79 of the last January 3rd transcript, you had
            7   said that -- you entered, I'm paraphrasing, you understood
            8   the parties will have expert reports but you agreed to
            9   supplement these, you need to supplement them, and I want to
15:07:59   10   look at the letter.
           11                    MR. PIFKO: The issue wasn't quite ripe
           12   because we -- they put it on the agenda and we said we would
           13   get a response letter. And then we -- with the deadline we
           14   said we would get the response letter was the day after the
15:08:14   15   conference, I believe, or maybe the day of the conference.
           16          And then so you said I want to see our response
           17   letter, and then I sent it to you. I think it was like
           18   right after the conference, I sent you that letter. And
           19   then I guess you were going to look at it and make your
15:08:28   20   ruling after seeing our response.
           21                    SPECIAL MASTER COHEN: Is that letter at one
           22   of these exhibits here?
           23                    MR. PIFKO: Probably not. I wasn't in charge
           24   of putting this item on the agenda, but I can resend the
15:08:39   25   letter to you if you want.
       Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 208 of 209. PageID #: 36417
                                                                                      208


            1                    SPECIAL MASTER COHEN: Yeah. As I said, if
            2   it's not listed on the agenda, then I don't know to look at
            3   it. There's just too much coming at me to remember to do
            4   that.
15:08:50    5                    MR. PIFKO: Okay.
            6                    SPECIAL MASTER COHEN: So I can't rule on that
            7   right now. And if you or opposing counsel send me that
            8   letter, I'll look at it as soon as I can.
            9           I've been waved at to go meet with the Judge. So I
15:09:03   10   think we're done today.
           11                    MS. WELCH: Special Master Cohen?
           12                    SPECIAL MASTER COHEN: Who am I looking at?
           13                    MS. WELCH: Sorry. Donna Welch for
           14   Defendants.
15:09:10   15           With respect to 89 and 90, on 89, which is the failure
           16   to comply with Discovery Ruling 5 and 13, we received Ms.
           17   Singer's letter last night. We'll respond to that now since
           18   we didn't get to that item today and tee it up for the call
           19   with you next week.
15:09:28   20           And on 90, with respect to claims data, we continue to
           21   meet and confer with Mr. Ackerman. He has promised a
           22   proposed order to allow reproduction of Rawlings data. I'd
           23   like a commitment from him that we'll get that order
           24   resolved so that we can try to get that production made
15:09:47   25   before we're in front of you next week.
209January 28, 2019
             Case: 1:17-md-02804-DAP Doc #: 1314 Filed: 01/30/19 209 of 209. PageID #: 36418
                                                                                            209


                  1                    MR. ACKERMAN: Yeah. I will try to get it to
                  2   you before Friday.
                  3                    MS. WELCH: Thank you.
                  4                    MR. ACKERMAN: I think he wants to sign off on
      15:09:57    5   it first, but I'll do my best.
                  6                    MS. WELCH: Thanks.
                  7                    SPECIAL MASTER COHEN: Okay.
                  8          We're off the record and done, everybody. Thank you
                  9   for coming. Couldn't finish it all, but that's the time I
      15:10:10   10   got.
                 11          Thank you.
                 12          (Proceedings adjourned at 3:10 p.m.)
                 13                          C E R T I F I C A T E
                 14                I certify that the foregoing is a correct
                 15   transcript from the record of proceedings in the
                 16   above-entitled matter.
                 17
                 18
                 19
                 20   s/Shirle Perkins__________
                      Shirle M. Perkins, RDR, CRR
                 21   U.S. District Court - Room 7-189
                      801 West Superior Avenue
                 22   Cleveland, Ohio 44113
                      (216) 357-7106
                 23
                 24
                 25
